ACCEPTED
                                                                  03-15-00596-CV
                                                                          7771576
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                            11/10/2015 3:54:12 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
                   NO. 03-15-00596-CV

                                               FILED IN
                                        3rd COURT OF APPEALS
             IN THE COURT OF APPEALS         AUSTIN, TEXAS
          THIRD DISTRICT OF TEXAS, AUSTIN
                                        11/10/2015 3:54:12 PM
                                            JEFFREY D. KYLE
                                                 Clerk

              GRACY WOODS I NURSING HOME

                       Appellant,

                           v.

      MARTHA MAHAN, AS THE REPRESENTATIVE
          OF THE ESTATE OF MARY RIVERA

                        Appellee.


          ON INTERLOCUTORY APPEAL FROM
THE   250TH
          JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS


                   APPELLANT’S BRIEF


                         EMILY J. DAVENPORT
                         STATE BAR NO. 24012501
                         REED, CLAYMON, MEEKER
                         & HARGETT, PLLC
                         5608 PARKCREST DRIVE, SUITE 200
                         AUSTIN, TEXAS 78731
                         (512) 660-5960 TELEPHONE
                         (512) 660-5979 FACSIMILE

                         ATTORNEYS FOR APPELLANT


              ORAL ARGUMENT REQUESTED
              IDENTITY OF PARTIES AND COUNSEL

        Pursuant to TEX. R. APP. 38.1(a), Appellant certifies that the
  following is a complete list of all parties to this litigation and the names
  and addresses of all counsel.

Party                   Appellate Counsel            Trial Counsel
Gracy Woods I           Emily J. Davenport           Emily J. Davenport
Nursing Home,           Janice Byington              Janice Byington
Appellant               Reed, Claymon, Meeker &      Reed, Claymon, Meeker &
                        Hargett, PLLC                Hargett, PLLC
                        5608 Parkcrest Drive         5608 Parkcrest Drive
                        Suite 200                    Suite 200
                        Austin, Texas 78731          Austin, Texas 78731
                        edavenport@rcmhlaw.com       edavenport@rcmhlaw.com
                        jbyington@rcmhlaw.com        jbyington@rcmhlaw.com

Martha Mahan, as                                     Jack Modesett, III
the Representative                                   ModesettWilliams, PLLC
of the Estate of Mary                                515 Congress Avenue
Rivera,                                              Suite 1650
Appellee                                             Austin, Texas 78701
                                                     jack@modesettlaw.com




                                       i
                                   TABLE OF CONTENTS
                                                                                                   Page

IDENTITY OF PARTIES AND COUNSEL .............................................. i

TABLE OF CONTENTS ............................................................................ ii

INDEX OF AUTHORITIES ...................................................................... iv

ABBREVIATIONS AND RECORD REFERENCES ............................. viii

APPENDIX ................................................................................................ ix

STATEMENT OF THE CASE .................................................................. x

STATEMENT REGARDING ORAL ARGUMENT .................................. 1

STATEMENT OF JURISDICTION .......................................................... 1

ISSUE PRESENTED ................................................................................ 1

        Does Dr. Lipson’s report represent a good faith effort to
        comply with TEX. CIV. PRAC. & REM. CODE §74.351?

STATEMENT OF FACTS ......................................................................... 2

SUMMARY OF THE ARGUMENT .......................................................... 4

ARGUMENT AND AUTHORITIES ......................................................... 6

        I.      Standard of Review ................................................................. 6

        II.     The Expert Report Requirement ............................................ 7

        III.    The Four Corners Rule .......................................................... 10

        IV.     Dr. Lipson is Not Qualified to Offer the Opinions
                Asserted in His Report ........................................................... 11


                                                     ii
                A. Dr. Lipson is Not Qualified to Offer Causation
                   Opinions, Particularly That a Sexual Assault
                   Occurred ............................................................................. 11

                B. Dr. Lipson is Not Qualified to Offer Opinions
                   Concerning Gracy Woods’ Standard of Care or
                   Alleged Breach ................................................................... 13

                     1. The expert must be qualified on standard of care
                        and breach ..................................................................... 13

                     2. Dr. Lipson did not establish his qualification ............. 17

        V.      Dr. Lipson’s Report is Conclusory, Based on Assumption
                and, Therefore, Deficient ....................................................... 20

                A. Dr. Lipson’s Report is Deficient as to the Element of
                   Breach ................................................................................ 20

                B. Dr. Lipson’s Report is Deficient as to the Element of
                   Causation ........................................................................... 23

CONCLUSION ......................................................................................... 27

PRAYER .................................................................................................... 28

CERTIFICATE OF COMPLIANCE ........................................................ 30

CERTIFICATE OF SERVICE.................................................................. 31




                                                     iii
                               INDEX OF AUTHORITIES
                                                                                                 Page
                                              CASES

Am. Transitional Care Ctrs. v. Palacios, 46 S.W.3d 873
       (Tex. 2001) ............................. 5, 6, 7, 9, 10, 15, 20, 21, 22, 23, 24,28

Austin Heart, P.A. v. Webb, 228 S.W.3d 276
       (Tex.App. –Austin 2007, no pet.) .......................................... 9, 10, 20

Bowie Memorial Hosp. v. Wright, 79 S.W.3d 48
       (Tex. 2002) ......................................................................... 6, 9, 10, 23

Broders v. Heise, 924 S.W.2d 148 (Tex. 1996) .................. 4, 10, 11, 12, 13

Certified EMS, Inc. v. Potts, 392 S.W.3d 625 (Tex.2013) ................... 6, 26

Christus Health Southeast Texas v. Broussard, 267 S.W.3d 531
       (Tex.App. –Beaumont 2008, no pet.) .............................................. 16

Cooper v. Arizpe, 2008 WL 940490
       (Tex.App. –San Antonio 2008, pet. denied) ................................ 6, 26

Cortez v. Tomas, 2012 WL 407382
       (Tex.App. –Fort Worth 2012, no pet.) ............................................. 13

Costello v. Christus Santa Rosa Health Care Corp., 141 S.W.3d 245
       (Tex.App. –San Antonio 2004, no pet.) ........................................... 25

Earle v. Ratliff, 998 S.W.2d 882 (Tex. 1999) ............................................. 9

Foster v. Zavala, 214 S.W.3d 106
       (Tex.App.—Eastland 2006, pet. denied) ......................................... 19

Fung v. Fischer, 365 S.W.3d 507
       (Tex.App.-Austin 2012, no pet.) .................................................. 6, 26




                                                  iv
Hutchinson v. Montemayor, 144 S.W.3d 614
      (Tex.App. –San Antonio 2004, no pet.) ........................................... 26

In re Samonte, 163 S.W.3d 229
      (Tex.App. –El Paso 2005, orig. proceeding) ........................ 11, 15, 28

In re Windisch, 138 S.W.3d 507
      (Tex.App. –Amarillo 2004, orig. proceeding) .................................. 28

Jelinek v. Casas, 328 S.W.3d 526
      (Tex. 2010) ............................................... 5, 6, 7, 9, 20, 23, 24, 27, 28
Jones v. King, 255 S.W.3d 156
      (Tex.App. –San Antonio 2008, pet. denied))................................... 10

Kerlin v. Arias, 274 S.W.3d 666, 668 (Tex. 2008) ................................... 22

Kettle v. Baylor Med. Ctr., 232 S.W.3d 832
      (Tex.App. –Dallas 2007, pet. denied) .......................................... 7, 10

Lenger v. Physician’s Gen. Hosp., 455 S.W.2d 703 (Tex. 1970) ............. 23

Lewis v. Funderburk, 253 S.W.3d 204 (Tex. 2008) ................................... 8

Ly v. Austin, 2007 WL 2010757
      (Tex.App. –Austin 2007, no pet.) ................................ 4, 6, 10, 15, 18

Methodist Hosp. Levelland v. Kimbrell, 2009 WL 3101315
      (Tex.App. –Amarillo 2009, no pet.) ................................................. 15

Murphy v. Mendoza, 234 S.W.3d 23
      (Tex.App. –El Paso 2007, no pet.) ................................................... 26

Nacogdoches County Hosp. Dist. v. Felment, 2013 WL 6207838
      (Tex.App. –Tyler 2013, no pet.)........................................... 16, 18, 19

Nexion Health v. Treybig, 2014 WL 7499373
      (Tex.App. –Dallas 2014, no pet.) ................................. 5, 7, 16, 19, 28


                                              v
Pediatrix Med. Servs. Inc. v. De La O, 368 S.W.3d 34
      (Tex.App.–El Paso 2012, no pet.) .................................................... 13

Reed v. Granbury Hosp. Corp., 117 S.W.3d 404
      (Tex. App. – Ft. Worth 2003, no pet.) ................................... 5, 16, 19

Samlowski v. Wooten, 332 S.W.3d 404 (Tex. 2011) ................................ 20

Scoresby v. Santillan, 346 S.W.3d 546 (Tex. 2011) ............................. 9, 10

Senior Care Centers, LLC v. Shelton, 459 S.W.3d 753
      (Tex.App. –Dallas 2015, no pet.) ..................... 5, 6, 21, 22, 23, 24, 27

Shelton v. Sargent, 144 S.W.3d 113
      (Tex. App. – Ft. Worth 2004, pet. denied) ................................ 17, 19

Tenet Hosps. Ltd v. Love, 347 S.W.3d 743
      (Tex.App. –El Paso 2011, no pet.) ............. 5, 7, 16, 18, 19, 23, 24, 28

Tomasi v. Liao, 63 S.W.3d 62
      (Tex.App. –San Antonio 2001, no pet.) ..................................... 15, 18
Walker v. Packer, 827 S.W.2d 833 (Tex. 1992) ......................................... 6

                                      STATUTES

TEX. CIV. PRAC. & REM. CODE § 51.014(a)(9) ............................................ 1

TEX. CIV. PRAC. & REM. CODE § 74.351 ........................................... passim

TEX. CIV. PRAC. & REM. CODE § 74.351(a) ............................................ 3, 7

TEX. CIV. PRAC. & REM. CODE § 74.351(b) ............................................ 1, 7

TEX. CIV. PRAC. & REM. CODE § 74.351(c) ................................................. 7

TEX. CIV. PRAC. & REM. CODE § 74.351(l) ........................................... 8, 28


                                             vi
TEX. CIV. PRAC. & REM. CODE § 74.351(r)(5) ...................................... 4, 14

TEX. CIV. PRAC. & REM. CODE § 74.351(r)(6) .... 5, 9, 10, 20, 23, 24, 27, 28

TEX. CIV. PRAC. & REM. CODE § 74.402 ..... 4, 10, 13, 14, 15, 16, 18, 19, 28

TEX. CIV. PRAC. & REM. CODE § 74.403 ............................. 4, 10, 11, 13, 28

TEX. R. EVID. 702 ...................................................................... 4, 12, 13, 28




                                                 vii
                            ABBREVIATIONS AND RECORD REFERENCES

Abbreviations:

Appellee, Martha Mahan, as the Representative of the Estate of Mary
Rivera, will be referred to as “Mahan.”

Mary Rivera will be referred to as “Ms. Rivera.”

Appellant, Gracy Woods I Nursing Home,1 will be referred to as “Gracy
Woods.”

The Texas Medical Liability Act will be referred to as “TMLA.” TEX. CIV.
PRAC. & REM. CODE §74.001-§74.507.

Record References:

References to the Clerk’s Record are in the form of “CR _____.”

References to the Clerk’s Supplemental Record are in the form of “Supp.
CR ___.”

References to the Reporter’s Record are in the form of “RR ___.”

References to Appendix items attached to the Brief are in the form of
“App. ___.”




                                                            
1Gracy Woods was sued as “Gracy Woods I Nursing Home.” Appellant is actually known as PM
Management – Austin NC, LLC d/b/a Gracy Woods Nursing Home (also referred to herein as “Gracy
Woods”). (CR 8).


                                                               viii
                                       APPENDIX

Order Denying Defendant’s Motion to Dismiss ....................... Appendix 1

Defendant’s Motion to Dismiss ................................................. Appendix 2

Plaintiff’s Response to Defendant’s Motion to Dismiss ........... Appendix 3

Defendant’s Objections to Plaintiff’s Expert Report
and Curriculum Vitae ............................................................... Appendix 4

Report of Loren Lipson, M.D. .................................................... Appendix 5

Curriculum Vitae of Loren Lipson, M.D................................... Appendix 6




                                              ix
                     STATEMENT OF THE CASE

Nature of the Case            This is a health care liability claim. (CR
                              3, 4). Gracy Woods is a nursing home
                              where Ms. Rivera resided. Id. Mahan
                              has sued on behalf of Ms. Rivera’s
                              estate. Id. Mahan claims that Ms.
                              Rivera was sexually assaulted at Gracy
                              Woods. (CR 4).


Trial Court                   200th District Court, Travis County,
                              Texas, Honorable Gisela D. Triana,
                              Presiding.

                              Filed in 250th District Court, Travis
                              County, Texas.



              Course of the Proceedings and Disposition

December 11, 2014:            Mahan filed suit. (CR 3).

December 12, 2014:            Gracy Woods filed its Original Answer.
                              (CR 8).

January 30, 2015:             Mahan served the report and
                              curriculum vitae of Loren Lipson, M.D.
                              (CR 11).

February 20, 2015:            Gracy Woods filed its objections to Dr.
                              Lipson’s report and curriculum vitae.
                              (CR 101).




                                  x
    April 11, 2015:                                            The 120-day expert report deadline
                                                               expired. (CR 8). TEX. CIV. PRAC. & REM.
                                                               CODE §74.351(a).

    August 12, 2015:                                           Gracy Woods filed      its   Motion   to
                                                               Dismiss.2 (CR 301).

    August 24, 2015:                                           Mahan filed her response. (CR 376).

    August 25, 2015:                                           The trial court heard oral argument.
                                                               (CR 374, RR 1).

    September 1, 2015:                                         The trial court denied Gracy Woods’
                                                               Motion to Dismiss. (CR 446).

    September 17, 2015:                                        Gracy Woods filed its Notice          of
                                                               Accelerated Appeal. (CR 447).




                                                            
2Proceedings against Gracy Woods were abated for 60 days on March 4, 2015 pursuant to TEX. CIV.
PRAC. & REM. CODE §74.052 due to Mahan’s failure to identify physicians and health care providers in
her presuit notice and authorization. (CR 196, 269). TEX. CIV. PRAC. & REM. CODE §74.052.


                                                                  xi
           STATEMENT REGARDING ORAL ARGUMENT

     Gracy Woods requests oral argument pursuant to TEX. R. APP. P

39.1 and respectfully submits that oral argument would aid the Court in

determining the legal and factual issues presented in this appeal.

                  STATEMENT OF JURISDICTION

     Gracy Woods seeks interlocutory relief from an order denying a

motion to dismiss pursued under Section 74.351(b) of the Texas Civil

Practice and Remedies Code. (CR 446). TEX. CIV. PRAC. & REM. CODE

§74.351(b). This Court has jurisdiction pursuant to Section 51.014(a)(9)

of the Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM.

CODE §51.014(a)(9).

                         ISSUE PRESENTED

     Does Dr. Lipson’s report represent a good faith effort to comply with

TEX. CIV. PRAC. & REM. CODE §74.351?




                                    1
                                                               STATEMENT OF FACTS

              Gracy Woods is a nursing home. (CR 3-4). Ms. Rivera, now

deceased, was a resident of Gracy Woods. Id. Mahan, Ms. Rivera’s

daughter, has sued Gracy Woods on behalf of Ms. Rivera’s estate.3 Id.

              Mahan filed suit on December 11, 2014, alleging that Ms. Rivera

was sexually assaulted at Gracy Woods on November 10, 2012.4 (CR 3-4).

Mahan claims that she discovered the alleged assault, based on what

Mahan describes as “signs of a struggle in her mother’s room” and “bloody

tissue in the bathroom trash can.” Id. at 4. In her petition, Mahan claims

that a Sexual Assault Nurse Examination (referred to herein as the

“SANE nurse report”) “indicated sexual assault on Ms. Rivera.”5 Id.




                                                            
3 Mahan was appointed guardian of Ms. Rivera in June 2013. Ms. Rivera objected to
Mahan’s appointment. According to the Order Appointing Permanent Guardian,
Mahan was prohibited from removing Ms. Rivera from Gracy Woods without further
order from that court. (CR 69).
4 The petition asserts that a sexual assault occurred on November 10, 2012. (Supp.

CR 4). Dr. Lipson’s report implies that an assault allegedly occurred on the night of
November 8, 2013. (CR 17). The SANE report, reviewed by Dr. Lipson and filed with
his report, contends that the date and time of the alleged assault were unknown and
occurred “perhaps early 11/8/13.” (CR 92).
5 According to the SANE nurse report, Ms. Rivera recalled no sexual contact. (CR 96).




                                                                       2
Mahan alleges that Gracy Woods failed to protect Ms. Rivera from sexual

assault.6 (CR 5). (Supp. CR 4).

              Gracy Woods denies Mahan’s allegations. (CR 8). Gracy Woods filed

its Original Answer on December 12, 2014. Id.

              Mahan served the report and curriculum vitae of Loren Lipson,

M.D., on January 30, 2015, in an attempt to comply with the 120-day

expert report deadline. (CR 11). TEX. CIV. PRAC. & REM. CODE §74.351.

Gracy Woods timely filed objections to the report and curriculum vitae on

February 20, 2015. (CR 101). TEX. CIV. PRAC. & REM. CODE §74.351(a).

              The 120-day deadline for Mahan to serve a compliant expert report

expired on April 11, 2015. (CR 8). TEX. CIV. PRAC. & REM. CODE

§74.351(a).

              Gracy Woods filed its Motion to Dismiss on August 12, 2015. (CR

301). Mahan filed her response on August 24, 2015. (CR 376). The

Honorable Gisela Triana heard oral argument on August 25, 2015. (CR

374, RR 1).



                                                            
6On behalf of Ms. Rivera’s estate, Mahan seeks punitive damages and damages for
pain, suffering, mental anguish, disability, reasonable and necessary medical
expenses, lost earning capacity, loss of household services, and past and future
medical care. (CR 5). (Supp. CR 5).


                                                               3
     Judge Triana denied Gracy Woods’ Motion to Dismiss on September

1, 2015. (CR 446). Gracy Woods filed its Notice of Accelerated Appeal on

September 17, 2015. (CR 447).

                   SUMMARY OF THE ARGUMENT

     Dr. Lipson’s report is deficient and does not satisfy the expert report

requirement set forth in TEX. CIV. PRAC. & REM. CODE §74.351.

     Qualification on Sexual Assault

     Dr. Lipson is not qualified to offer the opinion that Ms. Rivera was

sexually assaulted. Dr. Lipson lacks the requisite knowledge, skill,

experience, training or education regarding the diagnosis or treatment of

sexual assault to opine that an assault occurred. TEX. CIV. PRAC. & REM.

CODE §74.351(r)(5)(C), §74.403; TEX. R. EVID. 702; Broders v. Heise, 924
S.W.2d 148, 153 (Tex. 1996); Ly v. Austin, 2007 WL 2010757, at *2

(Tex.App. –Austin 2007, no pet.).

     Qualification on Nursing Home Standards of Care

     Dr. Lipson has not shown that he is qualified by training or

experience to offer the standard of care opinions at issue. TEX. CIV. PRAC.

& REM. CODE §74.351(r)(5)(C), §74.402; Ly, 2007 WL 2010757, at *5

(generalized, conclusory statements do not establish an expert’s



                                    4
qualification); Nexion Health at Garland, Inc. v. Treybig, 2014 WL
7499373, at *4 (Tex.App. –Dallas 2014, no pet.); Reed v. Granbury Hosp.

Corp., 117 S.W.3d 404, 411-414 (Tex. App. – Ft. Worth 2003, no pet.).

     Opinions on Breach

     Dr. Lipson’s report is deficient as to the element of breach. (CR 15-

21). Dr. Lipson’s report offers no explanation based in fact as to when the

alleged assault occurred, where the alleged assault occurred, who

committed the alleged assault, or how Gracy Woods departed from its

applicable standards of care to prevent the alleged assault. (CR 15-21).

Am. Transitional Care Ctrs. v. Palacios, 46 S.W.3d 873, 880 (Tex.

2001)(breach cannot be inferred exclusively from an alleged injury);

Senior Care Centers, LLC v. Shelton, 459 S.W.3d 753, 758 and 760

(Tex.App. –Dallas 2015, no pet.)(plaintiff’s affidavit does not supply a

basis any greater than the expert’s own conclusions).

     Opinions on Causation

     Dr. Lipson’s report is deficient as to the element of causation. Dr.

Lipson offers no explanation to link his conclusions to the facts. TEX. CIV.

PRAC. & REM. CODE §74.351(r)(6); Jelinek v. Casas, 328 S.W.3d 526, 539-

40 (Tex. 2010); Tenet Hosps. Ltd v. Love, 347 S.W.3d 743, 755 (Tex.App.



                                     5
–El Paso 2011, no pet.) (“… causation cannot be inferred; it must be

clearly stated.”). Dr. Lipson’s opinions are based on assumption. Fung v.

Fischer, 365 S.W.3d 507, 533-34 (Tex.App.-Austin 2012, no pet.),

overruled on other grounds by Certified EMS, Inc. v. Potts, 392 S.W.3d
625 (Tex.2013); Cooper v. Arizpe, 2008 WL 940490, at *3-4 (Tex.App. –

San Antonio 2008, pet. denied). He fails to explain how – if at all – he

eliminated causes other than sexual contact. (CR 15-21). Jelinek, 328
S.W.3d at 536; Senior Care Centers, LLC, 459 S.W.3d at 759.

                  ARGUMENT AND AUTHORITIES

I.   Standard of Review.

     A challenge to a trial court’s decision concerning the sufficiency of

an expert report is reviewed for abuse of discretion. Am. Transitional

Care Ctrs. v. Palacios, 46 S.W.3d 873, 875, 877-78 (Tex. 2001). An abuse

of discretion occurs when a trial court acts in an arbitrary or

unreasonable manner or without reference to any guiding rules or

principles. Bowie Memorial Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex.

2002). A clear failure by the trial court to analyze or apply the law

correctly constitutes an abuse of discretion. Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992); Ly, 2007 WL 2010757, at *3.



                                    6
      A court has no discretion to find that a conclusory report is

sufficient. Palacios, 46 S.W.3d at 880; Jelinek v. Casas, 328 S.W.3d 526,

540 (Tex. 2010); Kettle v. Baylor Med. Ctr., 232 S.W.3d 832, 837

(Tex.App. –Dallas 2007, pet. denied). It is an abuse of discretion to

overrule a defendant’s objection when qualification is not demonstrated

in the report. Nexion Health v. Treybig, 2014 WL 7499373, at * (Tex.App.

–Dallas 2014, no pet.); Tenet Hosps. Ltd., 347 S.W.3d at 752.

II.   The Expert Report Requirement.

      Section 74.351 of the Texas Civil Practice and Remedies Code

requires a health care liability claimant to serve on each defendant one

or more expert reports, with corresponding curricula vitae, no later than

120 days of the date the original answer was filed. TEX. CIV. PRAC. & REM.

CODE §74.351(a). Section 74.351 provides:

      (a)   In a health care liability claim, a claimant shall, not later
            than the 120th day after the date each defendant’s
            original answer is filed, serve on that party or the party’s
            attorney one or more expert reports, with a curriculum
            vitae of each expert listed in the report for each physician
            or health care provider against whom a liability claim is
            asserted. ...

      (b)   If, as to a defendant physician or health care provider,
            an expert report has not been served within the period
            specified by Subsection (a), the court, on the motion of



                                       7
                 the affected physician or health care provider, shall,
                 subject to Subsection (c), enter an order that:

           (1)     awards to the affected physician or health care
                   provider reasonable attorney’s fees and costs of court
                   incurred by the physician or health care provider; and

           (2)     dismisses the claim with respect to the physician or
                   health care provider, with prejudice to the refiling of
                   the claim.

     (c)         If an expert report has not been served within the period
                 specified by Subsection (a) because elements of the
                 report are found deficient, the court may grant one 30-
                 day extension to the claimant in order to cure the
                 deficiency. …

     TEX. CIV. PRAC. & REM. CODE §74.351(a)-(c).

     Dismissal is mandatory if no report is served within the 120-day

deadline. Id. at §74.351(b). A deficient report, even if timely served, does

not satisfy the statute. Lewis v. Funderburk, 253 S.W.3d 204, 207-08

(Tex. 2008). A report is deficient when it “does not represent an objective

good faith effort to comply with the definition of an expert report.” TEX.

CIV. PRAC. & REM. CODE §74.351(l).

     The statute defines “expert report” as:

     a written report by an expert that provides a fair summary of
     the expert’s opinions as of the date of the report regarding
     applicable standards of care, the manner in which the care
     rendered by the physician or health care provider failed to



                                          8
      meet the standards, and the causal relationship between that
      failure and the injury, harm, or damages claimed.

Id. at §74.351(r)(6).

      To qualify as a “good faith effort” and satisfy the statute, the report

must provide enough information to fulfill two purposes. First, the report

must inform the defendant of the specific conduct the plaintiff has called

into question. Second, and equally important, the report must provide a

basis for the trial court to conclude that the claims have merit. Scoresby

v. Santillan, 346 S.W.3d 546, 556 (Tex. 2011), citing Am. Transitional

Care Ctrs of Tex., Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex. 2001). The

report or reports must include the expert’s opinion on all three elements

– standard of care, breach and causation. Scoresby, 346 S.W.3d at 556;

Palacios, 46 S.W.3d at 878-79.

      A report cannot merely state the expert’s conclusions about the

elements, but rather, the expert must explain the basis of his statements

to link his conclusions to the facts. Jelinek v. Casas, 328 S.W.3d at 539;

Bowie v. Wright, 79 S.W.3d 48, 52 (Tex. 2002)(quoting Earle v. Ratliff,

998 S.W.2d 882, 890 (Tex. 1999); Palacios, 46 S.W.3d at 879; Austin

Heart, P.A. v. Webb, 228 S.W.3d 276, 279 (Tex.App. –Austin 2007, no

pet.). It is not enough that the report “provide insight” about the


                                     9
plaintiff’s claims. Jones v. King, 255 S.W.3d 156, 159 (Tex.App. –San

Antonio 2008, pet. denied).

              Also, the author of the report must be qualified. TEX. CIV. PRAC. &

REM. CODE §74.351(r)(6), §74.402 (defining qualifications of an expert

witness as to departures from the standard of care), and §74.403 (defining

the qualifications of an expert on causation); Broders, 924 S.W.2d at 153;

Ly v. Austin, 2007 WL 2010757, at *2 (Tex.App. –Austin 2007, no

pet.)(“an ‘expert report’ first must be a ‘written report by an

expert.’”)(emphasis in original).

III.          The Four Corners Rule.

              When evaluating the report, the court must not fill gaps or draw

inferences with respect to opinions or qualification.7 Scoresby, 346
S.W.3d at 556; Wright, 79 S.W.3d at 53; Palacios, 46 S.W.3d at 878 (“…

the only information relevant to the inquiry is within the four corners of

the report.”); Austin Heart, P.A., 228 S.W.3d at 279 (the four corners rule

“precludes a court from filling gaps in a report by drawing inferences or

guessing as to what the expert likely meant or intended to say.”); Ly v.

                                                            
7 Reports should not be construed in favor of the claimant. Kettle v. Baylor Med. Ctr.,
232 S.W.3d 832, 837 (Tex.App. –Dallas 2007, pet. denied (emphasis supplied);
Palacios, 46 S.W.3d at 877 (directing courts not to indulge in reasonable inferences
in favor of the nonmovant).


                                                               10
Austin, 2007 WL 2010757, at *2; In re Samonte, 163 S.W.3d 229, 234

(Tex.App. –El Paso 2005, orig. proceeding).

IV.   Dr. Lipson is Not Qualified to Offer the Opinions Asserted in His
      Report.

      A.   Dr. Lipson is Not Qualified to Offer Causation Opinions,
           Particularly That a Sexual Assault Occurred.

      Ms. Rivera did not claim that she was sexually assaulted. (CR 15-

22). According to the records Dr. Lipson reviewed, Ms. Rivera did not

recall having any sexual contact. (CR 16, 96). Dr. Lipson is not qualified

to conclude that Ms. Rivera’s alleged injuries and behavior were the

result of sexual assault. TEX. CIV. PRAC. & REM. CODE §74.403(a);

Broders, 924 S.W.2d at 152-53.

      The TMLA provides that “… a person may qualify as an expert on

the issue of the causal relationship between the alleged departure from

accepted standards of care and the injury, harm or damages claimed only

if the person is a physician and is otherwise qualified to render opinions

on that causal relationship under the Texas Rules of Evidence.” TEX. CIV.

PRAC. & REM. CODE §74.403(a).

      The Texas Rules of Evidence state that “[i]f scientific, technical, or

other specialized knowledge will assist the trier of fact to understand the



                                     11
evidence or to determine a fact in issue, a witness qualified as an expert

by knowledge, skill, experience, training, or education may testify thereto

in the form of an opinion or otherwise.” TEX. R. EVID. 702.

     Every licensed doctor is not automatically qualified to testify as an

expert on every medical question. Broders, 924 S.W.2d at 152. “What is

required is that the offering party establish that the expert has

‘knowledge, skill, experience, training, or education’ regarding the

specific issue before the court which would qualify the expert to give an

opinion on that particular subject.” Id. (emphasis supplied).

     Dr. Lipson does not claim to have any expertise in the diagnosis of

sexual assault. (CR 15-67). Dr. Lipson’s report does not show that he has

ever examined a patient for sexual assault, diagnosed a patient with

sexual assault, or treated a patient for sexual assault. Id. Dr. Lipson’s

report does not reveal that he has any experience treating any injury or

conditions   of   the   female   genitalia   or   even   performing   pelvic

examinations. Id.

     Dr. Lipson’s opinions do not rise above mere speculation. He simply

lacks the special knowledge, skill, experience, training, or education to

testify that Ms. Rivera’s alleged injuries were caused by sexual assault.



                                     12
(CR 15-67). TEX. CIV. PRAC. & REM. CODE §74.403; TEX. R. EVID. 702;

Broders, 924 S.W.2d at 152-54 (finding that an emergency medicine

physician was not qualified to offer opinions that earlier diagnosis and

treatment of a head injury would have prevented the patient’s death due

to lack of experience treating head injuries); Cortez v. Tomas, 2012 WL
407382, at *3, 6 (Tex.App. –Fort Worth 2012, no pet.)(finding that a

Board-certified OB/GYN was not qualified to offer causation opinions

concerning the outcome of an ovarian surgery due to lack of experience

performing the surgery); Pediatrix Med. Servs. Inc. v. De La O, 368
S.W.3d 34, 39-40 (Tex.App.–El Paso 2012, no pet.) (finding that a Board-

certified neonatologist and pediatrician was not qualified to render

opinions as to the cause of a baby’s blindness).

B.   Dr. Lipson is Not Qualified to Offer Opinions Concerning Gracy
     Woods’ Standard of Care or Alleged Breach.

     1.    The expert must be qualified on standard of care and breach.

     To offer opinions on the issue of whether a health care provider

departed from the accepted standards of health care, the expert must

satisfy the requirements of TEX. CIV. PRAC. & REM. CODE §74.402:

     (b)   In a suit involving a health care liability claim against a
           health care provider, a person may qualify as an expert
           witness on the issue of whether the health care provider


                                    13
            departed from accepted standards of care only if the
            person:

      (1)     is practicing health care in a field of practice that
              involves the same type of care and treatment as that
              delivered by the defendant health care provider, if the
              defendant health care provider is an individual, at
              the time the testimony is given or was practicing that
              type of health care at the time the claim arose;

      (2)     has knowledge of accepted standards of care for
              health care providers for the diagnosis, care, or
              treatment of the illness, injury, or condition involved
              in the claim; and

      (3)     is qualified on the basis of training or experience to
              offer an expert opinion regarding those accepted
              standards of health care.

(c)         In determining whether a witness is qualified on the
            basis of training or experience, the court shall consider
            whether, at the time the claim arose or at the time the
            testimony is given, the witness:

      (1)     is certified by a licensing agency of one or more states
              of the United States or a national professional
              certifying agency, or has other substantial training or
              experience, in the area of health care relevant to the
              claim; and

      (2)     is actively practicing health care in rendering health
              care services relevant to the claim.

TEX. CIV. PRAC. & REM. CODE §74.402(b) and (c), §74.351(r)(5)(B).




                                    14
     “Practicing health care” includes:

        (1)    training health care providers in the same field as the
               defendant health care provider at an accredited
               educational institution; or

        (2)    serving as a consulting health care provider and
               being licensed, certified, or registered in the same
               field as the defendant health care provider.

     Id. at §74.402(a).

     Generalized, conclusory statements do not establish an expert’s

qualification; the report must provide specific details regarding the

expert’s training and experience. Ly, 2007 WL 2010757, at *5 (emphasis

supplied); Tomasi v. Liao, 63 S.W.3d 62, 66 (Tex.App. –San Antonio 2001,

no pet.); Methodist Hosp. Levelland v. Kimbrell, 2009 WL 3101315, at *2

(Tex.App. –Amarillo 2009, no pet.)(“… we must know not only what the

nurse was obligated to do but also how the expert knew that.”); In re

Samonte, 163 S.W.3d at 234; see Palacios, 46 S.W.3d at 879 (“the only

information relevant to the inquiry is within the four corners of the

document.”).

     Experience as a physician – even experience as a physician who

treats geriatric patients in nursing homes – does not automatically

establish expertise on nursing home standards of care. TEX. CIV. PRAC. &



                                     15
REM. CODE §74.402(b); Nexion Health at Garland, Inc. v. Treybig, 2014
WL 7499373, at *4 (Tex.App. –Dallas 2014, no pet.)(a physician’s

statement that he has provided primary care to patients in nursing

homes did not establish the physician’s familiarity with nursing home

standards of care); Nacogdoches County Hosp. Dist. v. Felment, 2013 WL
6207838, at *3-4 (Tex.App. –Tyler 2013, no pet.)(a physician who served

on hospital ethics and bylaws committees was not qualified to offer

opinions concerning hospital protocols); Tenet Hosps. Ltd. v. Love, 347
S.W.3d 743, 750-51 (Tex.App. –El Paso 2011, no pet.) (“merely working

for a hospital does not automatically qualify an expert with experience in

running a hospital, nor does serving on a committee without further

explanation as to whether those committees involved determining

hospital policies and procedures…”); Christus Health Southeast Texas v.

Broussard, 267 S.W.3d 531, 536 (Tex.App. –Beaumont 2008, no

pet.)(“[t]he fact that [Dr.] Peters is on staff at a hospital and serves on

the hospital’s credentials committee does not establish that he possesses

specialized knowledge of the protocols, policies, or procedures a hospital

of ordinary prudence would have in place … .”); Reed v. Granbury Hosp.

Corp., 117 S.W.3d 404, 411-414 (Tex. App. – Ft. Worth 2003, no pet.)(a



                                    16
board certified emergency medicine physician and neurologist with thirty

years of experience treating stroke patients was not qualified to offer

opinions on standards of care for hospital policy relating to

administration of stroke therapy); Shelton v. Sargent, 144 S.W.3d 113,

123 (Tex. App. – Ft. Worth 2004, pet. denied) (a physician’s experience

on tumor boards and staffs of various hospitals did not qualify the

physician to offer opinions on hospital standards of care relating to the

diagnosis of cancer).

     2.    Dr. Lipson did not establish his qualification.

     Dr. Lipson describes his experience as follows:

     I am familiar with the problem of sexual assault in the
     nursing home setting. I am familiar with the standard of care
     for preventing such assaults. I continue to treat patients in
     the long term care setting and have done so for more than
     thirty years. I am familiar with the standard of care for the
     treatment of patients like Mary Rivera and familiar with the
     required training of employees providing care to residents like
     Mary Rivera.

     (CR 16).

     Dr. Lipson does not explain the foundation for his familiarity with

sexual assault in nursing homes, or how he knows the standard of care

to prevent sexual assault in nursing homes. (CR 16). Further, Dr. Lipson

does not explain how or why he knows the standard of care for training


                                   17
employees in nursing homes. (CR 16). Dr. Lipson cannot utilize

generalized, conclusory statements to establish his qualification. Ly,

2007 WL 2010757, at *5; Tomasi, 63 S.W.3d at 66; see also TEX. CIV.

PRAC. & REM. CODE §74.402. He must provide specific details of his

training and experience and relate that to the specific issue in this case.

Ly, 2007 WL 2010757, at *5; Tenet Hosps. Ltd., 347 S.W.3d at 750-51;

Tomasi, 63 S.W.3d at 66; Nacogdoches County Hosp. Dist., 2013 WL
6207838, at *3-4.

     Dr. Lipson asserts that the standard of care requires nursing staff

to be in each resident’s room, the adjacent room, or moving through the

hall next to the room at all times. (CR 20). Dr. Lipson also asserts that

nursing staff should have be walking the halls at intervals not to exceed

ten minutes and documenting “regular checks” in residents’ charts. Id.

     Dr. Lipson provides no basis or explanation as to how or why he

allegedly knows these measures were required by the standard of care

for nursing home staffing and documentation. (CR 15-67). Dr. Lipson’s

report does not establish that he has ever participated in determining

nursing home staffing levels or supervising nursing home staff, or that

he has any expertise to opine that the standard of care requires nursing



                                    18
staff to walk the halls at intervals not to exceed ten minutes. Id. Dr.

Lipson’s report does not show any basis, nor does he offer any

explanation, as to how he would know the documentary requirements for

nursing home staff, generally, or in relation to performing “regular

checks” on residents. Id.

      Dr. Lipson’s report does not establish that he has the requisite

expertise to offer opinions on the alleged nursing home standards of care

at issue or as set forth in his report, and consequently, his report is

deficient. (CR 15-67). TEX. CIV. PRAC. & REM. CODE §74.402; Treybig, 2014
WL 7499373, at *4-6; Nacogdoches County Hosp. Dist., 2013 WL
6207838, at *3-4; Tenet Hosps. Ltd., 347 S.W.3d at 750-51; Christus

Health Southeast Texas, 267 S.W.3d at 536; see also Reed, 117 S.W.3d at

411-414; Shelton v. Sargent, 144 S.W.3d at 123; Foster v. Zavala, 214
S.W.3d 106, 116 (Tex.App.—Eastland 2006, pet. denied)(concluding that

an expert report by a person not qualified to testify regarding the

standard of care does not represent a good faith effort to comply with the

statute.).




                                   19
V.    Dr. Lipson’s Report is Conclusory, Based on Assumption and,
      Therefore, Deficient.

      To satisfy the “good faith effort” requirement, the report must

include all the required elements and explain their connection to the

defendant’s conduct in a non-conclusory fashion. Samlowski v. Wooten,

332 S.W.3d 404, 410 (Tex. 2011); Jelinek, 328 S.W.3d at 539; Palacios, 46
S.W.3d at 879. The trial court’s analysis is limited to the four corners of

the report, and the court may not consider extrinsic evidence or supply

omissions by inference. Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 53

(Tex. 2002); Palacios, 46 S.W.3d at 878.

      A.    Dr. Lipson’s Report is Deficient as to the Element of Breach.

      Dr. Lipson’s report is deficient as to the element of breach because

he offers only conclusory opinions without the requisite factual basis and

explanation. (CR 15-21). TEX. CIV. PRAC. & REM. CODE §74.351(r)(6).

Consequently, the report does not provide the court with a reasonable

basis to conclude the claims have merit. (CR 15-21). Palacios, 46 S.W.3d

at 878-9; Austin Heart, P.A. v. Webb, 228 S.W.3d 276, 279 (Tex.App. –

Austin 2007, no pet.)(the trial court is precluded from drawing inferences

or filling gaps). 




                                    20
     Dr. Lipson alleges that “[t]he facility breached the standard of care

by not providing twenty-four hour skilled nursing care. The nursing staff

was not present in the halls or her room to prevent the sexual assault of

Ms. Rivera.” (CR 20). Dr. Lipson offers no factual basis for these opinions,

and therefore, they are deficient. (CR 15-21). Palacios, 46 S.W.3d at 879.

     The opinions are further conclusory because they require the court

to infer that a breach occurred based solely on the alleged injury. (CR 20).

A finding of negligence may not be inferred solely on evidence of an

alleged injury. Palacios, 46 S.W.3d at 880 (breach cannot be inferred from

the existence of an injury alone because the doctrine of res ipsa loquitur

generally does not apply in health care liability claims); Senior Care

Centers, LLC v. Shelton, 459 S.W.3d 753, 758 (Tex.App. –Dallas 2015, no

pet.); see also TEX. CIV. PRAC. & REM. CODE §74.303(e)(2)(jury instruction

for health care liability claims) and §74.201 (provision limiting

application of res ipsa loquitur).

     Dr. Lipson also asserts that “[t]he facility breached the standard of

care by not preventing access to her room by unsupervised males.” (CR

20). Dr. Lipson does not explain – with any basis in fact – when the

assault allegedly occurred, where the assault allegedly occurred, or who



                                     21
allegedly assaulted Ms. Rivera. (CR 15-21). His allegations that the

facility allowed access to Ms. Rivera’s room by unsupervised males is

merely conclusory and, therefore, deficient. Id.; Palacios, 46 S.W.3d at

879.

              Dr. Lipson alleges that “[t]he records do not indicate any checks on

Ms. Rivera the night she was assaulted.” (CR 20). Dr. Lipson does not

provide any factual basis as to which night he claims the alleged assault

occurred.                     (CR 15-21). The court must infer that date based on Dr.

Lipson’s reliance on Mahan’s affidavit regarding broken Christmas

ornaments.8 (CR 17).

              Dr. Lipson also asserts that “[t]he facility breached the standard of

care by not moving Ms. Rivera to a room close to the nursing station

where no unsupervised males could enter her room.” (CR 20). Dr. Lipson

does not identify the location of Ms. Rivera’s room or its proximity to the

nursing station, nor does he describe where Ms. Rivera allegedly should

have been moved in relation to the nursing station. (CR 15-21).



                                                            
8Mahan’s allegations and affidavit do not supply Dr. Lipson with the necessary
rational basis for his opinion to any greater degree than if they were his own belief
about the facts. Senior Care Centers, LLC, 459 S.W.3d at 760, citing Kerlin v. Arias,
274 S.W.3d 666, 668 (Tex. 2008).


                                                               22
     Dr. Lipson’s opinions concerning Gracy Woods’ alleged breach are

deficient because they do not include the requisite explanation and

connection to the facts. TEX. CIV. PRAC. & REM. CODE §74.351(r)(6);

Jelinek, 328 S.W.3d at 539-40; Palacios, 46 S.W.3d at 879-80. Dr. Lipson’s

bare conclusions do not provide the court with a reasonable basis to

conclude that the claim has merit. Palacios, 46 S.W.3d at 879-80.

     B.    Dr. Lipson’s Report is Deficient as to the Element of
           Causation.

     Causation cannot be inferred; it must be clearly stated. Senior Care

Centers, LLC v. Shelton, 459 S.W.3d 753, 760 (Tex.App. –Dallas 2015, no

pet.); Tenet Hosps. Ltd. v. Love, 347 S.W.3d 743, 755 (Tex.App. –El Paso

2011, no pet.).

     The causal connection in health care liability claims must be made

“beyond the point of conjecture” and “must show more than a possibility.”

Lenger v. Physician’s Gen. Hosp., 455 S.W.2d 703, 706 (Tex. 1970); see

Wright, 79 S.W.3d at 53; algreen Co. v. Hieger, 243 S.W.3d 183, 186-87

(Tex.App. –Houston [14th Dist.] 2007, pet. denied)( report stating that the

patient had symptoms “consistent with” known side effects of medication

was insufficient to demonstrate causal link).




                                    23
      An expert report cannot simply opine that the breach caused the

injury. Jelinek v. Casas, 328 S.W.3d 526, 539 (Tex. 2010). Otherwise, the

report does not give the trial court any reasonable basis for concluding

that the claims have merit. Id.; Palacios, 46 S.W.3d at 879; Jelinek, 328
S.W.3d at 539-40 (reiterating that the expert must explain, to a

reasonable degree, how and why the breach caused the injury based on

the facts presented); Senior Care Centers, LLC, 459 S.W.3d at 760

(holding that the statement “neglect of [the patient] … caused her to

aspirate food into her airway, causing acute respiratory failure and is the

proximate cause of her death,” was insufficient to satisfy the element of

causation); Tenet Hosps. Ltd. v. Love, 347 S.W.3d 743, 755 (Tex.App. –El

Paso 2011, no pet.).

      Dr. Lipson does not explain, to any reasonable degree, how an

alleged breach by Gracy Woods caused the injuries, damages or harm

asserted in this litigation. (CR 15-21). TEX. CIV. PRAC. & REM. CODE

§74.351(r)(6). He simply states “[s]he was sexually assaulted.” (CR 20).

     Dr. Lipson does not explain how an alleged failure to conduct

hallway surveillance every ten minutes caused the alleged assault. (CR

15-21). Dr. Lipson does not explain how or why the alleged assault would



                                    24
have been prevented but for such surveillance. Id.; see e.g., Costello v.

Christus Santa Rosa Health Care Corp., 141 S.W.3d 245, 249 (Tex.App.

–San Antonio 2004, no pet.)(the report was deficient because it failed to

explain how the alleged breach was a substantial factor in bringing about

the injury, without which the injury would not have occurred).

     Similarly, Dr. Lipson does not explain how the location of Ms.

Rivera’s room in proximity to the nursing station caused the alleged

sexual assault. (CR 15-21). Dr. Lipson does not explain how an

unidentified, unsupervised male allegedly accessed Ms. Rivera’s room,

nor does he explain how moving Ms. Rivera to a different room would

have prevented that alleged access. Id. Accordingly, the report does not

provide the court with a reasonable basis to conclude the claim has merit.

     Dr. Lipson’s report is equally conclusory as to the question of

whether sexual contact occurred. (CR 15-21). Dr. Lipson does not explain

how he concluded that the alleged injuries were sexual in origin. Id. Dr.

Lipson does not explain how he determined that Ms. Rivera’s alleged

presentation as “tearful and afraid” was the result of sexual assault

rather than her depression and dementia, which was documented in his

report. (CR 17, 20). Dr. Lipson does not explain how he concluded that



                                   25
the physical findings were caused by sexual contact rather than medical

examination or routine perineal care.9 (CR 15-21). (RR 11).

              Connecting the opinion to the facts is key. Reports based on

assumption, speculation, conjecture or contradictory statements do not

provide the trial court with a basis to conclude the claim has merit. Fung

v. Fischer, 365 S.W.3d 507, 533-34 (Tex.App.-Austin 2012, no

pet.)(opinion was deficient because it turned on assumption unsupported

by the report), overruled on other grounds by Certified EMS, Inc. v. Potts,

392 S.W.3d 625 (Tex.2013); Cooper v. Arizpe, 2008 WL 940490, at *3-4

(Tex.App. –San Antonio 2008, pet. denied)(report was deficient because

it relied on the assumption of what was contained in the emergency

department chart); Murphy v. Mendoza, 234 S.W.3d 23, 28 (Tex.App. –El

Paso 2007, no pet.)(report was deficient because it was based on an

assumption that recuts of pathology slides were identical to the

originals)(emphasis in original); Hutchinson v. Montemayor, 144 S.W.3d
614, 617-18 (Tex.App. –San Antonio 2004, no pet.)(report was deficient

because it did not show more than possibility and speculation that the

                                                            
9 Ms. Rivera had an extensive list of physicians and health care providers, but Dr.
Lipson limited his analysis of medical records to Gracy Woods and St. David’s
Hospital. (CR 16, 282-92). See also CR 105 (Gracy Woods’ objection to Dr. Lipson’s
limited review of Ms. Rivera’s medical records).


                                                               26
patient would have had a better outcome had an arteriogram been

performed).

     When the facts support equal inferences from which different

conclusions could be drawn, the expert must explain how he eliminated

the possibilities not chosen to reach his conclusion. Senior Care Centers,

LLC, 459 S.W.3d at 753, citing Jelinek, 328 S.W.3d at 536. A conclusion

should be rejected if it is not accompanied by an explanation

demonstrating why the other, rational possibilities are inferior to the

chosen conclusion. Jelinek, 328 S.W.3d at 536; Senior Care Centers, LLC,
459 S.W.3d at 759-60.

     Dr. Lipson assumes that Ms. Rivera experienced sexual contact,

without excluding other, innocuous causes. Consequently, his report is

deficient. Jelinek, 328 S.W.3d at 536; Senior Care Centers, LLC, 459
S.W.3d at 759-60.

                             CONCLUSION

     Dr. Lipson’s report does not represent a good faith effort to comply

with TEX. CIV. PRAC. & REM. CODE §74.351(r)(6).

     Dr. Lipson is not qualified to render the opinions contained in his

report, as to the standard of care, alleged breach, or the purported causal



                                    27
relationship. (CR 15-67). TEX. CIV. PRAC. & REM. CODE §74.402, §74.403;

TEX. R. EVID. 702. As such, the trial court abused its by overruling Gracy

Woods’ objections to Dr. Lipson’s lack of qualification. Nexion Health v.

Treybig, 2014 WL 7499373, at * (Tex.App. –Dallas 2014, no pet.); Tenet

Hosps. Ltd., 347 S.W.3d at 752; In re Samonte, 163 S.W.3d 229, 237-38

(Tex.App. –El Paso 2005, orig. proceeding); In re Windisch, 138 S.W.3d
507, 514 (Tex.App. –Amarillo 2004, orig. proceeding).

     Additionally, the trial court abused its discretion in finding Dr.

Lipson’s report satisfies TEX. CIV. PRAC. & REM. CODE §74.351(r)(6)

because the report is conclusory and, therefore, deficient as to the

elements of breach and causation. (CR 15-21). TEX. CIV. PRAC. & REM.

CODE §74.351 (l), (r)(6); Palacios, 46 S.W.3d at 880; Jelinek v. Casas, 328
S.W.3d at 540.

                                PRAYER

     Gracy Woods prays that the Court reverse the trial court’s Order

Denying Defendant’s Motion to Dismiss and that the Court render

dismissal of all claims against Gracy Woods with prejudice to their re-

filing. Gracy Woods seeks such other relief that the Court deems

appropriate.



                                    28
      Respectfully submitted,

By:   /s/ Emily J. Davenport
      EMILY J. DAVENPORT
      State Bar No. 24012501
      JANICE M. BYINGTON
      State Bar No. 24006938
      REED, CLAYMON, MEEKER
      & HARGETT, PLLC
      5608 Parkcrest Drive, Suite 200
      Austin, Texas 78731
      (512) 660-5960 Telephone
      (512) 660-5979 Facsimile

  ATTORNEYS FOR APPELLANT




 29
                  CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief has been compiled using a
computer program in Word with 14-point font conventional typeface for
the body of this brief. Excluding the portions of the brief exempted
pursuant to rule 9.4 of the Texas Rules of Appellate Procedure, this
petition for writ of mandamus contains 6,113 words.

                                 /s/ Emily J. Davenport
                                 Emily J. Davenport




                                   30
                    CERTIFICATE OF SERVICE

     Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing instrument
has been served electronically through the electronic filing manager or
sent by e-mail, if possible, and also by certified mail, return receipt
requested on the Appellee this 10th day of November, 2015:

Jack Modesett, III
ModesettWilliams, PLLC
515 Congress Ave., Suite 1650
Austin, Texas 78701
jack@jmodesettlaw.com


                                /s/ Emily J. Davenport
                                Emily J. Davenport




                                  31
                                                          DC   BK15246 PG179
                                                                                   Filed in The District Court
                                                                                    of Travis County, Texas

                                                                                        SEP - 1 2015
                                                 CAUSE NO. D-1-GN-14-005169

     MARTHA MAHAN, AS THE REPRE-      §
     SENTATIVE OF THE ESTATE OF       §
     MARY RIVERA,                     §                                 TRAVIS COUNTY, TEXA
                                      §
     v.                               §
                                      §
     PM MANAGEMENT- AUSTIN NC, LLC §
     d/b/a GRACY WOODS I NURSING HOME §                                 250TH JUDICIAL DISTRICT




                                                 ORDER DENYING
                                          DEFENDANT'S MOTION TO DISMISS

     On~c~ ~~fi.eard Defendant's Motion to Dismiss in this matter.
                Having heard the evidence and arguments of counsel in this matter the Court hereby denies

     in all things Defendant's motion.

            5~/J --k L                                    rL~ ~~ .2G1>
                   0                                      ~   k1wA.. £) ~
                                                                 J6DGEPRESIDING




1111111111111111111111111111111111111111111111111111111
004195097




                                                                                     APPENDIX 1           ®!J    446
                                                                                        8/12/2015 4:05:13 PM
                                                                                                            Velva L. Price
                                                                                                           District Clerk
                                                                                                           Travis County
                                    CAUSE NO. D-1-GN-14-005169                                          D-1-GN-14-005169
                                                                                                          Tamara Franklin


MARTHA MAHAN, AS THE                                        §        IN THE DISTRICT COURT
REPRESENTATIVE OF THE                                       §
ESTATE OF MARY RIVERA                                       §
                                                            §
v.                                                          §        TRAVIS COUNTY, TEXAS
                                                            §
GRACY WOODS I NURSING HOME                                  §        250TH JUDICIAL DISTRICT


                              DEFENDANT'S MOTION TO DISMISS

TO THE HONORABLE COURT:

        NOW COMES Defendant Gracy Woods I Nursing Home, actually known as PM

Management- Austin NC, LLC d/b/a Gracy Woods Nursing Center ("Defendant"), and files its

Motion to Dismiss pursuant to TEX. Crv. PRAC. & REM. CODE §74.351(b) and would respectfully

show:

                                                       I.

        This is a motion to dismiss a health care liability claim pursuant to TEX. Crv. PRAC. &

REM. CODE. §74.351(b). Plaintiff filed suit on December 11, 2014, alleging that Ms. Rivera was

sexually assaulted while a resident at Gracy Woods. Defendant filed its answer the next day,

December 12, 2014, denying Plaintiff's allegations. Plaintiff served the report and curriculum

vitae of Loren Lipson, M.D., on January 30, 2015 in an effort to comply with the 120-day expert

report rule. 1 Gracy Woods timely filed its objections? In summary, Defendant objected that Dr.

Lipson is not qualified to offer the opinions stated in his report, that Dr. Lipson's opinions are

conclusory and speculative, and that Dr. Lipson relies on and incorporates causation opinions


1
  True and correct copies of Dr. Lipson's report and curriculum vitae are attached hereto as Exhibits A and B,
respectively, and incorporated herein for all purposes.
2
  Defendant previously filed its Objections to Plaintiffs Expert Report and Curriculum Vitae. Defendant
incorporates its Objections to Plaintiffs Expert Report and Curriculum Vitae herein by reference pursuant to Rule
58 of the Texas Rules of Civil Procedure.
                                                        1

                                                                                          APPENDIX 2                301
from witnesses who are barred from offering opinions pursuant to TEX. Crv. PRAC. & REM. CODE

§74.402 and §74.403. More than 120 days have expired since Defendant filed its original answer

on December 12, 2014, and Defendant seeks dismissal pursuant to TEX. Crv. PRAC. & REM.

CODE §74.351(b).

                                                 II.

       Section 74.351 of the Texas Civil Practice and Remedies Code provides:

       (a) In a health care liability claim, a claimant shall, not later than the 120th day
           after the date each defendant's original answer is filed, serve on that party or
           the party's attorney one or more expert reports, with a curriculum vitae of
           each expert listed in the report for each physician or health care provider
           against whom a liability claim is asserted. The date for serving the report may
           be extended by written agreement of the affected parties. Each defendant
           physician or health care provider whose conduct is implicated in a report must
           file and serve any objection to the sufficiency of the report not later than the
           later of the 21st day after the date the report is served or the 21st day after the
           date the defendant's answer is filed, failing which all objections are waived.

       (b) If, as to a defendant physician or health care provider, an expert report has not
           been served within the period specified by Subsection (a), the court, on the
           motion of the affected physician or health care provider, shall, subject to
           Subsection (c), enter an order that:

          (1) awards to the affected physician or health care provider reasonable
              attorney's fees and costs of court incurred by the physician or health care
              provider; and

          (2) dismisses the claim with respect to the physician or health care provider,
              with prejudice to the refiling of the claim.

       (c) If an expert report has not been served within the period specified by
           Subsection (a) because elements of the report are found deficient, the court
           may grant one 30-day extension to the claimant in order to cure the
           deficiency ....

       TEX. Crv. PRAC. & REM. CODE §74.351(a)-(c).

                                                III.

       A report "has not been served" under the statute when it has been physically and timely

served but is found deficient by the trial court. Lewis v. Funderburk, 253 S.W.3d 204, 207-08

                                                 2

                                                                                                 302
(Tex. 2008). A report is deficient when it "does not represent an objective good faith effort to

comply with the [statute's] definition of an expert report." Tex. Civ. Prac. & Rem. Code §74.351

(!). The statute defines "expert report" as "a written report by an expert that provides a fair

summary of the expert's opinions as of the date of the report regarding applicable standards of

care, the manner in which the care rendered by the physician or health care provider failed to

meet the standards, and the causal relationship between that failure and the injury, harm, or

damages claimed." !d. §74.351(r)(6).

                                               IV.

       To qualify as a "good faith effort," the report must provide enough information to fulfill

two purposes. First, the report must inform the defendant of the specific conduct the plaintiffhas

called into question. Second, and equally important, the report must provide a basis for the trial

court to conclude that the claims have merit. Scoresby v. Santillan, 346 S.W.3d 546, 556 (Tex.

2011), citing Am. Transitional Care Ctrs of Tex., Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex.

2001). No particular words or formality are required, but bare conclusions will not suffice.

Palacios, 46 S.W.3d at 879. The report must address all elements, and omissions may not be

supplied by inference. !d.; Bowie Mem 'l Hasp. v. Wright, 79 S.W.3d 48, 53 (Tex. ("[t]he report

must include the required information within its four comers."). The trial court is precluded from

filling gaps by drawing inferences or guessing as to what the expert likely meant or intended to

say. Austin Heart P.A. v. Webb, 228 S.W.3d 276, 279 (Tex.App. -Austin 2007, no pet.).

                                               v.
                           OBJECTIONS TO QUALIFICATIONS

       An expert report is not adequate unless the author is qualified. Ly v. Austin, 2007 WL
2010757, at *2 (Tex.App. -Austin 2007, no pet.) ("an 'expert report' must first be a 'written

report by an expert."') (emphasis in original); In re Windisch, 138 S.W.3d 507, 511 (Tex.App.-

                                                3

                                                                                                     303
Amarillo 2004, orig. proceeding). The author must be qualified to offer opinions regarding the

care which is the specific subject of the claim against the defendant. Broders v. Heise, 924
S.W.2d 148, 153 (Tex. 1996); Cortez v. Tomas, 2012 WL 407382, at *3. Analysis of the expert's

qualification is limited to the four comers of the report and the expert's CV. Cortez, 2012 WL
407382, at *3; Ly v. Austin, 2007 WL 2010757, at *2 (reiterating that the "report itself must

establish the expert's qualifications on the basis of training and experience"); Foster v. Zavala,

214 S.W.3d 106 (Tex.App. -Eastland 2006, pet. denied); In re Samonte, 163 S.W.3d 229, 234

(Tex.App. -El Paso 2005, orig. proceeding); In re Windisch, 138 S.W.3d at 511; Palacios, 46
S.W.3d at 879.

                                                VI.

       For someone offering opinion testimony regarding the standard of care and alleged

breach, the statute defines an "expert" as follows:

       (a) For the purposes of this section, "practicing health care" includes:

           (1) training health care providers in the same field as the defendant health care
               provider at an accredited educational institution; or

           (2) serving as a consulting health care provider and being licensed, certified,
               or registered in the same field as the defendant health care provider.

       (b) In a suit involving a health care liability claim against a health care provider, a
           person may quality as an expert witness on the issue of whether the health
           care provider departed from accepted standards of care only if the person:

           (1) is practicing health care in a field of practice that involves the same    type
               of care and treatment as that delivered by the defendant health            care
               provider, if the defendant health care provider is an individual, at the   time
               the testimony is given or was practicing that type of health care at the   time
               the claim arose;

           (2) has knowledge of accepted standards of care for health care providers for
               the diagnosis, care, or treatment of the illness, injury, or condition
               involved in the claim; and



                                                 4

                                                                                                     304
           (3) is qualified on the basis of training or experience to offer an expert
               opinion regarding those accepted standards ofhealth care.

       (c) In determining whether a witness is qualified on the basis of training or
           experience, the court shall consider whether, at the time the claim arose or at
           the time the testimony is given, the witness:

           (1) is certified by a licensing agency of one or more states of the United States
               or a national professional certifying agency, or has other substantial
               training or experience, in the area ofhealth care relevant to the claim; and

           (2) is actively practicing health care in rendering health care services relevant
               to the claim.

TEX. Crv. PRAC. & REM. CODE §74.351(r)(5)(B), §74.402.

                                               VII.

       For someone offering opinion testimony as to the alleged causal relationship, the statute

defines "expert" as a physician who is otherwise qualified to render opinions on such causal

relationship under the Texas Rules of Evidence. !d. at §74.351(r)(5)(C), §74.403 (" ... a person

may qualify as an expert witness on the issue of the causal relationship between the alleged

departure from accepted standards of care and the injury, harm, or damages claimed only if the

person is a physician and is otherwise qualified to render opinions on that causal relationship

under the Texas Rules of Evidence."); TEX. R. Evm. 702 ("If scientific, technical, or other

specialized knowledge will assist the trier of fact to understand the evidence or to determine a

fact in issue, a witness qualified as an expert by knowledge, skill, experience, training or

education may testify thereto in the form of an opinion or otherwise."). The expert must have

knowledge, skill, experience, training, or education regarding the specific issue before the court

that would qualify the expert to give an opinion on that particular subject. Broders v. Heise, 924
S.W.2d 148, 153 (Tex. 1996).




                                                5

                                                                                                     305
                                              VIII.

A.    LOREN LIPSON, MD, IS NOT QUALIFIED TO OFFER CAUSATION
      OPINIONS.

      Dr. Lipson does not claim to have any special training or experience in the diagnosis or

treatment of gynecological illnesses or injuries, nor does he claim to have any special

knowledge, skill, experience, training or education in the diagnosis or treatment of sexual

assault. Exhibits A and B. Nothing in Dr. Lipson's report or curriculum vitae indicates that he

has ever diagnosed a sexual assault or rendered any treatment to a patient following an alleged

sexual assault. !d. Nothing in Dr. Lipson's curriculum vitae or his report indicates that he

lectures on sexual assault or gynecological illnesses or injuries relevant to this claim or that Dr.

Lipson has any other special knowledge in the diagnosis or treatment of sexual assault. !d.

      Dr. Lipson has failed to establish that he has any special knowledge, skill, experience,

training or education on the specific issues in this case: whether Ms. Rivera sustained injuries

and whether those injuries, if any, were caused by a sexual assault. Exhibits A and B; TEX. Crv.

PRAC. & REM. CODE §74.403; TEX. R. Evm. 702; Broders, 924 S.W.2d at 152-54. Although Dr.

Lipson is a physician, his opinions on causation do not rise above mere speculation. !d. at 153.

Dr. Lipson is not qualified to offer the opinions asserted in his report concerning Ms. Rivera's

alleged sexual assault, and consequently, his report is deficient. TEX. Crv. PRAC. & REM. CODE

§74.351, §74.403; TEX. R. Evm. 702; Broders, 924 S.W.2d at 152-54 (finding that an

emergency medicine physician was not qualified to offer opinions regarding causation in a head

injury case); Pediatrix Med. Servs. Inc. v. De La 0, 368 S.W.3d 34, 39-40 (Tex.App.-El Paso

2012, no pet.) (finding that a Board-certified neonatologist and pediatrician was not qualified to

render an expert opinion as to the cause of a baby's blindness); Cortez, 2012 WL 407382, at *3,

6 (finding that a Board-certified OB/GYN was not qualified to offer causation opinions


                                                6

                                                                                                       306
    concemmg an ovanan surgery because the physician lacked surgical expenence removmg

    ovaries and relating to injury to the patient's bowel).

B.        JENNY BLACK, RN, IS NOT QUALIFIED TO OFFER CAUSATION OPINIONS.

          Plaintiff served a statement by Jenny Black, RN, but failed to serve any corresponding

curriculum vitae. According to her statement, Ms. Black is a nurse but not a physician.

Therefore, she is not qualified to make medical diagnoses or offer causation opinions in this

litigation? TEX. Crv. PRAC. & REM. CODE §74.351(r)(5)(C), §74.403 (limiting causation opinions

only to physicians who are otherwise qualified pursuant to the Texas Rules of Evidence); TEX. R.

Evm. 702; Costello v. Christus Santa Rosa Health Care, 141 S.W.3d 245, 248-49 (Tex.App. -

San Antonio 2004, no pet.)( discussing nurses' lack of qualification to render medical opinions in

expert reports).

C.        LOREN LIPSON, MD, IS NOT QUALIFIED TO OFFER LIABILITY OPINIONS.

          Dr. Lipson has failed to establish that he has the requisite knowledge, training or

experience in the operation, management or supervision of nursing homes to offer the opinions

asserted in his report. TEX. Crv. PRAC. & REM. CODE §74.402.

          Dr. Lipson claims that he continues to treat patients in the long term care setting, but

neither his report nor his CV identifies a medical practice or a long term care facility where such

treatment occurs. Exhibits A and B. Dr. Lipson does not explain how that alleged experience or

experience in geriatric medicine qualify him to offer opinions relating to nursing home standards

of care. !d. Dr. Lipson does not appear to have any current Board Certification in geriatric

medicine. Exhibit A at 1.
3
  Dr. Lipson's reliance on Ms. Black's opinion does not qualify it for the purposes of TEX. Crv. PRAC. & REM. CODE
§74.403 and TEX. R. Evm. 702, because Dr. Lipson is not qualified by his own special knowledge, skill, experience,
training or education in the diagnosis and treatment of sexual assault. See, e.g., Kelly v. Rendon, 255 S.W.3d 665
(Tex.App. -Houston [141h Dist.] 2008, no pet.) (finding that "[w]hile a nurse's report, standing alone, is inadequate
to meet the requirements of the statute as to medical causation, nothing in the health care liability statute prohibits an
otherwise qualified physician from relying on a nurse's report in the formation of the physician's own opinion.")
(emphasis added).
                                                            7

                                                                                                                             307
        Dr. Lipson's report and CV do not describe events in the last decade where he has had

responsibility for the operation or management of a nursing home, nor does he appear to have

had the responsibility as the medical director of any nursing home. !d. Dr. Lipson offers

conclusory statements regarding his alleged familiarity with the standard of care by stating "I am

familiar with the standard of care for the treatment of patients like Mary Rivera and familiar with

the required training of employees providing care to residents like Mary Rivera," but he provides

no facts in support of those assertions. Exhibit A at 2.

       Dr. Lipson's conclusory statements do not establish qualification on the specific issues in

this case. "An expert cannot rely on generalized, conclusory statements to establish [his]

qualifications; [he] must provide specific details of [his] training and experience." Ly v. Austin,

2007 WL 2010757, at *5 (Tex.App. -Austin 2007, no pet.) (affirming the trial court's decision

that a Board Certified Physical Medicine and Rehabilitation physician who treated stroke

patients was not qualified to offer expert opinions concerning standards of care for the

emergency care of acute stroke patients).

       Dr. Lipson has failed to establish that he has experience in the specific issue before this

court- nursing home standards of care to prevent sexual assault. TEX. Crv. PRAC. & REM. CODE

§74.402. Even if it is recent, Dr. Lipson's experience in geriatric medicine does not quality him

to offer opinions relating to nursing facility standards of care. Reed v. Granbury Hasp. Corp.,

117 S.W.3d 404, 411-414 (Tex. App. - Ft. Worth 2003, no pet.)(a board certified emergency

medicine physician and neurologist with thirty years of experience treating stroke patients not

qualified to offer opinions on standards of care for hospital policy relating to administration of

stroke therapy); Shelton v. Sargent, 144 S.W.3d 113, 123 (Tex. App. - Ft. Worth 2004, pet.

denied). Dr. Lipson has failed to demonstrate that he has the relevant, recent experience required

to offer opinions relating to Gracy Woods' standards of care and alleged breach, meaning that his

                                                  8

                                                                                                      308
report is deficient. TEX. Crv. PRAC. & REM. CODE §74.402; Ly v. Austin, 2007 WL 2010757

(Tex.App. -Austin 2007, no pet.) (concerning Chapter 74's predecessor, TEX. REv. Crv. STAT.,

art. 4590i).

                                         IX.
                              OBJECTIONS TO THE REPORT

        A report is deficient, and dismissal is mandatory, if the report does not represent an

objective good faith effort to comply with the definition of an expert report as set out in TEX.

Crv. PRAC. & REM. CODE §74.351 (r)(6). TEX. Crv. PRAC. & REM. CODE §74.351 (b), (1) and

(r)(6). To constitute a good faith effort to comply with the statute, the report must provide

enough information to fulfill two purposes: (1) inform each defendant of the specific conduct the

plaintiff has called into question; and (2) provide a basis for the trial court to conclude that the

claims have merit. Palacios, 46 S.W.3d at 878. A report cannot merely state the expert's

conclusions about the elements, but rather, the expert must explain the basis of his statements to

link his conclusions to the facts. Jelinek v. Casas, 328 S.W.3d 526, 539 (Tex. 2010); Bowie v.

Wright, 79 S.W.3d 48, 52 (Tex. 2002)(quoting Earle v. Ratliff, 998 S.W.2d 882, 890 (Tex.

1999); Palacios, 46 S.W.3d at 879. "A report that merely states the expert's conclusions about

the standard of care, breach and causation does not fulfill the two purposes of the good-faith

effort." Jelinek, 328 S.W.3d at 539.

        When assessing the sufficiency of an expert report, the trial court's review is limited

exclusively to the four comers of the report, and the court may draw no inferences as to what the

expert meant or intended to say. Gray v. CHCA Bayshore, L.P., 189 S.W.3d 855, 859 (Tex.App.

-Houston [1st Dist.] 2006, no pet.)(citing Palacios, 46 S.W.3d at 879 (Tex. 2001)); Wright, 79
S.W.3d at 53; Austin Heart, P.A. v. Webb, 228 S.W.3d 276, 279 (Austin 2007, no pet.); see also

Garcia v. Marichalar, 198 S.W.3d 250, 254 (Tex.App. -San Antonio 2006, no pet.)(holding that


                                                 9

                                                                                                       309
the trial court could not consider counsel's argument or any evidence brought forward at the

hearing).

       A report cannot merely state the expert's conclusions about the elements, but rather, the

expert must explain the basis of his statements to link his conclusions to the facts. Jelinek, 328
S.W.3d at 539 (Tex. 2010); Bowie, 79 S.W.3d at 52 (Tex. 2002); Palacios, 46 S.W.3d at 870. "A

report that merely states the expert's conclusions about the standard of care, breach and

causation does not fulfill the two purposes of the good faith effort," which is to put the defendant

on notice of the specific claims against it and to give the trial court a reasonable basis to

conclude the claim has merit. Jelinek, 328 S.W.3d at 539; Palacios, 46 S.W.3d 873.

       For example, it is conclusory to say that a health care provider's breach in "reasonable

medical probability, resulted in a prolonged hospital course and increased pain and suffering."

Jelinek, 328 S.W.3d at 539. An expert cannot simply opine that a breach caused the injury. !d.

Stated so briefly, the report fails to satisfy the second prong of the good faith effort in that it does

not give the trial court a reasonable basis to conclude the case has merit. !d.; Palacios, 46 S.W.3d

at 879. Instead, the expert must go further and explain "to a reasonable degree, how and why the

breach caused the injury based on the facts presented." Jelinek, 328 S.W.3d at 539-40.

A.     DR. LIPSON'S REPORT IS DEFICIENT AS TO BREACH.

       Dr. Lipson's report is deficient because he offers only broad, conclusory opmwns,

without the requisite factual basis and explanation. TEX. Crv. PRAC. & REM. CODE §74.351(r)(6).

       For example, Dr. Lipson asserts that "[t]he facility breached the standard of care by not

providing twenty-four hour skilled nursing care." Exhibit A, at 6. Dr. Lipson offers no

explanation or factual basis for his opinion. This assertion does not inform Defendant of the

specific conduct Plaintiff has called into question with respect to twenty-four hour skilled

nursing care, nor does it give the court a reasonable basis to conclude that the claim has merit.

                                                  10

                                                                                                           310
This is merely a bare, conclusory statement, and it does not reflect a good faith effort to comply

with TEX. Crv. PRAC. & REM. CODE §74.351. TEX. Crv. PRAC. & REM. CODE §74.351; Jelinek,
328 S.W.3d at 539; Palacios, 46 S.W.3d 873.

       Similarly, Dr. Lipson concludes that "[t]he nursing staff was not present in the halls or

her room to prevent the sexual assault of Ms. Rivera." Exhibit A, at 6. Dr. Lipson does not

identify when or how the alleged sexual assault occurred or who the alleged perpetrator was. He

does not explain the basis for his conclusion that staff were not present in the halls or Ms.

Rivera's room. Dr. Lipson does not offer an explanation from which Gracy Woods could

determine how Dr. Lipson believes the events allegedly occurred, so as to put Gracy Woods on

notice of the claim, nor does Dr. Lipson offer a reasonable basis for a court to conclude this

claim has merit. TEX. Crv. PRAC. & REM. CODE §74.351. TEX. Crv. PRAC. & REM. CODE §74.351;

Jelinek, 328 S.W.3d at 539; Palacios, 46 S.W.3d 873.

        Dr. Lipson's report claims that "[t]he facility breached the standard of care by not

preventing access to her room by unsupervised males." Exhibit A at 6. Dr. Lipson does not

identify any factual basis for his assertion that Ms. Rivera's room was accessed by any

unsupervised males. He does not identity the time at which the alleged access occurred, nor does

he make any effort to identify the person who he claims accessed Ms. Rivera's room. This is

merely a bare assertion, with no factual basis. It does not provide enough information to inform

Defendant of the specific conduct Plaintiff has called into question, nor does it give the trial

court a reasonable basis to conclude this claim has merit. TEX. Crv. PRAC. & REM. CODE

§74.351. TEX. Crv. PRAC. & REM. CODE §74.351; Jelinek, 328 S.W.3d at 539; Palacios, 46
S.W.3d 873.

       Similarly, Dr. Lipson asserts that "[t]he facility breached the standard of care by not

moving Ms. Rivera to a room close to the nursing station where no unsupervised males could

                                               11

                                                                                                     311
enter her room." Exhibit A at 6. Dr. Lipson offers no explanation or factual basis for his opinion.

He does not describe the location of Ms. Rivera's room as it relates to the nursing station. As

discussed above, he offers no information concerning the alleged access to Ms. Rivera's room by

any unsupervised male. This conclusory statement does not provide the trial court a reasonable

basis to conclude this claim has merit. TEX. Crv.   PRAC.   & REM. CODE §74.351. TEX. Crv. PRAC.

& REM. CODE §74.351; Jelinek, 328 S.W.3d at 539; Palacios, 46 S.W.3d 873.

B.      DR. LIPSON'S REPORT IS DEFICIENT AS TO CAUSATION.

        Dr. Lipson does not offer an explanation or factual basis concerning a causal relationship

between an alleged breach by Gracy Woods and an alleged sexual assault of Ms. Rivera. Exhibit

A. Dr. Lipson's report does not provide the trial a reasonable basis to conclude that this claim

has merit. TEX. Crv.   PRAC.   & REM. CODE §74.351. TEX. Crv. PRAC. & REM. CODE §74.351;

Jelinek, 328 S.W.3d at 539; Palacios, 46 S.W.3d 873.

        Dr. Lipson does not explain the basis for his conclusion that a sexual assault occurred.

Exhibit A. His opinion on this is based on assumption and speculation, and therefore, it is

deficient.

        Dr. Lipson states that he has considered "other causes of this injury," but he does not

indicate that the "other causes" are by any means exhaustive. Exhibit A at 7. Dr. Lipson

considers no alternative to sexual assault, except that the alleged injury might have been self-

inflicted. !d.

        When facts support equal references from which different conclusions could be drawn, it

is incumbent on the expert to explain to a reasonable degree of medical probability how the

expert eliminated the possibilities not chosen and derived his conclusion. Jelinek, 328 S.W.3d at

536; Senior Care Centers, LLC v. Shelton, 459 S.W.3d 753, 759-60 (Tex.App. -Dallas 2015, no

pet.). Here, Dr. Lipson failed to consider and eliminate other causes - particularly those

                                                12

                                                                                                      312
incidental to the patient's care or underlying conditions. Exhibit A. An expert's conclusion not

accompanied by a rational explanation demonstrating why the other possibilities are inferior to

the expert's chosen conclusion is a conclusory opinion based solely on the ipse dixit of a

credentialed witness, and the Texas Supreme Court has instructed that such opinions be rejected.

Jelinek, 328 S.W.3d at 536; Shelton, 459 S.W.3d at 759-60.

        Dr. Lipson's opinions are merely speculative and, therefore, deficient. Dr. Lipson's

causation opinions do not provide the court with a reasonable basis to conclude this claim has

merit. Consequently, this report does not constitute a good faith effort to comply with TEX. Crv.

PRAC. & REM. CODE §74.351. TEX. Crv. PRAC. & REM. CODE §74.351; Jelinek, 328 S.W.3d at

539; Palacios, 46 S.W.3d at 878 (Tex. 2001).

                                                     X.
                OBJECTIONS TO THE ATTACHMENTS TO THE REPORT

        Defendant reiterates its objections to Dr. Lipson's report to the extent it incorporates

statements, medical records and other attachments and would require the Court to draw

inferences and fill gaps in violation of the four comers rule. Exhibit A. Am. Transitional Care v.

Palacios, 46 S.W.3d 873, 878 (Tex. 2001).

                                                     XI.

        Defendant objects to Ms. Black's statement or other documentation attached to and

referenced in Dr. Lipson's report to the extent Plaintiff asserts those items, individually,

constitute expert reports, which they do not. 4 Defendant reasserts its objections that Ms. Black

lacks the qualification to offer expert opinions regarding causation because she is not a licensed

physician. TEX. Crv. PRAC. & REM. CODE §74.403; TEX. R. Evm. 702. Defendant objects that no


4
 Exhibit 3 to Dr. Lipson's report, documents bearing the names of Austin/Travis County and St. David's Medical
Center, are attached hereto as Exhibit F and incorporated herein for all purposes. Defendant attaches these
documents for the purpose of objecting to them pursuant to TEX. Crv. PRAC. & REM. CODE §74.351. Defendant
objects to the admissibility of these documents pursuant to TEX. R. Evm. 802.
                                                     13

                                                                                                                 313
curriculum vitae was provided with respect to Ms. Black. TEX. Crv. PRAC. & REM. CODE

§74.351, §74.402 and §74.403. Defendant objects that Ms. Black is not qualified to offer

standard of care or breach opinions relating to Defendant. TEX. Crv. PRAC. & REM. CODE

§74.402. Defendant further objects to Ms. Black's statement and all other documents authored by

Ms. Black that are attached to Dr. Lipson's report because they are conclusory and do not

provide the required explanation or factual bases to represent a good faith effort to comply with

Section 74.351. TEX. Crv. PRAC. & REM. CODE §74.351; Bowie Mem'l Hasp. v. Wright, 79
S.W.3d 48, 52-53 (Tex. 2002); Palacios, 46 S.W.3d 873, 878 (Tex. 2001).

                                               XII.

       Defendant reiterates its objections to the Affidavit of Martha Mahan to the extent

Plaintiff asserts that Ms. Mahan's affidavit constitutes an expert report, which it does not.

Plaintiff provided no curriculum vitae. Plaintiff lacks the knowledge, skill, training, education or

experience to offer opinions regarding Defendant's standard of care, alleged breach or the

alleged causal relationship. TEX. Crv. PRAC. & REM. CODE §74.351, §74.402 and §74.403.

Defendant further objects to the Affidavit of Martha Mahan because it is conclusory, speculative,

and does not constitute a good faith effort to comply with TEX. Crv. PRAC. & REM. CODE

§74.351. Additionally, Ms. Mahan's affidavit does not supply Dr. Lipson with the necessary

rational basis for his medical opinion to any greater degree than the beliefs stated in Ms.

Mahan's affidavit were his own beliefs. An affiant's beliefs about what the facts are does not

make those beliefs facts nor constitute personal knowledge of the believed facts. Shelton, 459
S.W.3d at 760.

                                               XIII.

       Defendant reiterates its objections to the records attached as Exhibit 3 to Dr. Lipson's

report because they do not constitute an expert report. TEX. Crv. PRAC. & REM. CODE §74.351.

                                                14

                                                                                                       314
Defendant objects that no curricula vitae of the records' authors were produced. Defendant

objects that the authors of the records attached as Exhibit 3 to Dr. Lipson's report are not

qualified to offer opinions regarding Defendant's standard of care, alleged breach or the alleged

causal relationship. TEX. Crv.   PRAC.   & REM. CODE §74.351, §74.402 and §74.403. Defendant

further objects to the records attached to Dr. Lipson's report as Exhibit 3 because the opinions

contained therein, if any, are conclusory and do not constitute a good faith effort to comply with

TEX. Crv. PRAC. & REM. CODE §74.351.

                                               XIV.

                                          CONCLUSION

        Defendant object to Dr. Lipson's report because he has not demonstrated that he is

qualified to offer opinions concerning Defendant's standard of care or alleged breach. TEX. Crv.

PRAC.   & REM. CODE §74.402. Defendant further objects to Dr. Lipson's report because Dr.

Lipson lacks the requisite experience to offer opinions concerning the diagnosis of sexual assault

or opinions concerning the alleged causal relationship. TEX. Crv.   PRAC.   & REM. CODE §74.403;

TEX. R. Evm. 702. Defendant further objects to Dr. Lipson's report because Dr. Lipson offers no

explanation or factual basis to support his breach opinions, meaning that they are merely

conclusory and, therefore, deficient. TEX. Crv.   PRAC.   & REM. CODE §74.351(!), (r)(6); Jelinek,
328 S.W.3d at 539; Palacios, 46 S.W.3d 873. Finally, Defendant objects to Dr. Lipson's report

because it offers no factual basis or explanation of the causal relationship between Defendant's

alleged breach and the injuries, damages or harm asserted in this litigation, and because Dr.

Lipson fails to exclude other reasonable causes for Ms. Rivera's presentation. TEX. Crv. PRAC. &

REM. CODE §74.351(!), (r)(6); Jelinek, 328 S.W.3d at 536, 539; Palacios, 46 S.W.3d 873;

Shelton, 459 S.W.3d at 759-60.



                                                  15

                                                                                                     315
       WHEREFORE, Defendant Gracy Woods I Nursing Home, actually known as PM

Management - Austin NC, LLC d/b/a Gracy Woods Nursing Center, respectfully requests that

its objections to Plaintiff's expert report be sustained, that all claims against it be dismissed with

prejudice to their refiling, that it be awarded its reasonable attorneys' fees and costs of court, and

that it be granted such further relief to which it may show itself justly entitled.

                                       REED, CLAYMON, MEEKER & HARGETT, PLLC
                                       5608 Parkcrest Dr., Suite 200
                                       Austin, Texas 78731
                                       (512) 660-5960
                                       (512) 660-5979 (facsimile)
                                       edavenport@rcmhlaw.com
                                       jbyington@rcmhlaw.com


                                       By:       /s/ Emily J. Davenport
                                             Emily J. Davenport
                                             State Bar No. 24012501
                                             Janice M. Byington
                                             State Bar No. 24006938

                                       ATTORNEYS FOR DEFENDANT
                                       GRACY WOODS I NURSING HOME
                                       A/KIA PM MANAGEMENT - AUSTIN NC, LLC
                                       DIB/A GRACY WOODS NURSING CENTER




                                                   16

                                                                                                         316
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served in
accordance with TRCP 21a on the 12th day of August, 2015 to the following:

Jack Modesett III
Walter V. Williams
ModesettWilliams, PLLC
2202 Lake Austin Blvd.
Austin, TX 78703
j ack@jmodesettlaw.com


                                              /s/ Emily J. Davenport
                                            Emily J. Davenport




                                               17

                                                                                                    317
                                                                          8/24/2015 3:25:36 PM
                                                                                              Velva L. Price
                                                                                             District Clerk
                                                                                             Travis County
                              CAUSE NO. D-1-GN-14-005169                                  D-1-GN-14-005169
                                                                                          Jonathan Sanders
MARTHA MAHAN, AS THE REPRE-      §                        IN THE DISTRICT COURT OF
SENTATIVE OF THE ESTATE OF       §
MARY RIVERA,                     §
                                 §
v.                               §                        TRAVIS COUNTY, TEXAS
                                 §
PM MANAGEMENT- AUSTIN NC, LLC §
d/b/a GRACY WOODS I NURSING HOME §                        250TH JUDICIAL DISTRICT

                            PLAINTIFF'S RESPONSE TO
                         DEFENDANT'S MOTION TO DISMISS

       COMES NOW Plaintiff Martha Mahan, as the Representative of the Estate of Mary Rivera,

and files this her response to Defendant's Motion to Dismiss and would respectfully show the

Court the following:

                                           I.
                                     INTRODUCTION

       On November 8, 2013, 78 year-old demented Mary Rivera was sexually assaulted in her

room, while a resident at Defendant's nursing home facility. The rape occurred after regularly

scheduled events at the nursing home during which alcohol was served. Mrs. Rivera's daughter,

Martha Mahan, had previously complained to the facility that younger male residents had behaved

inappropriately towards Mrs. Rivera. Defendant took no action.

       Early in the morning of November 9, 2013, Ms. Mahan went to visit her mother in the

nursing home. Ms. Rivera was distressed. Ms. Mahan noted broken glass on the floor of her

room. When she took her mother to the bathroom, Ms. Rivera attempted to urinate standing up,

which was unusual. Ms. Mahan also found a wad of bloody rags in Mrs. Rivera's trash can. Ms.

Mahan showed this evidence to nursing home employees, who destroyed it. Ultimately, Mrs.

Rivera was taken to St. David's Medical Center where a Sexual Assault Nurse Examiner (SANE)

performed a post-rape examination. This SANE nurse found bruising to posterior fourchette and




                                                                           APPENDIX 3              376
periurethral areas of Mrs. Rivera's vulva as well as bruising on her posterior vaginal wall.

According to the SANE nurse, this definitively indicated penetration of the female sexual organ.

       In general, Defendant's motion complains that Plaintiffs expert is not qualified to opine

that a nursing home should take reasonable steps to protect its residents from sexual assault and

failed in that responsibility to Ms. Rivera. This, of course, is just common sense.

                                      II.
                    WHY DEFENDANT'S MOTION SHOULD BE DENIED

   :::} Defendant's criticism ofDr. Lipson's qualifications is misplaced. Dr. Loren Lipson is one
        of the most qualified experts in the nation in geriatric medicine and elder abuse. His
        experience is broad and deep. His 44 page CV makes the point. In addition to his education
        and teaching, he consults with numerous governmental agencies concerning the standard
        of care for nursing homes, including elder abuse.

   :::} Contrary to Defendant's straw man assertion, there is no need for an expert on
        "gynecological illnesses." Ms. Rivera was raped while a resident in Defendant's facility.
        Rape is not an illness. It is a physical, sexual assault. Dr. Lipson's report on the standard
        of care for a nursing home to not let their residents be sexually assaulted, in light of the
        facts contained in the Mrs. Rivera's medical records, witness statements, Defendant's
        records and the unassailable statistical data concerning sexual assault in nursing homes, is
        on point and remains unrefuted.

   :::} Defendant's other criticism of Dr. Lipson's report is equally misplaced. It is axiomatic
        that experts may rely on a patient's medical records for purposes of a Chapter 74 report.
        Experts can even rely on the pleadings to support a Chapter 74 report. Defendant's
        objections are really evidentiary and wholly inappropriate in connection with a Chapter 74
        report.

   :::} Defendant's criticism about the detail in the report- that it is "conclusory," is betrayed by
        a simple reading of the report itself.

                                     III.
            DR. LOREN LIPSON- NATIONALLY PROMINENT PHYSICIAN,
            PROFESSOR, LECTURER, CONSULTANT IN GERIATRIC MEDICINE,
            ELDER ABUSE AND RELATED TOPICS

       1.     Plaintiff retained the services ofDr. Loren Lipson to evaluate and opine on the facts

of this case. Dr. Lipson's 7 page report and 44 page CV is attached as Exhibit 1.


Plaintiff's Response to Defendant's Motion to Dismiss                                        Page2



                                                                                                        377
       A.      Dr. Lipson- Educational Background in Geriatric Medicine

       2.      Dr. Lipson is a graduate of UCLA and The John Hopkins University School of

Medicine (See CV). Dr. Lipson did his internship and residency at The John Hopkins Hospital.

Dr. Lipson has fellowships from Harvard (Geriatric Medicine), Beth Israel Hospital

(Gerontology), Brigham-Women's Hospital (Gerontology), Hebrew Rehabilitation Center

(Geriatric Medicine) and John Hopkins (Clinical Fellow) among others (See CV).

       B.     Dr. Lipson - Certification in Geriatric Medicine

       3.     He is boarded in Internal Medicine and Quality Assurance and Utilization Review

and holds a Certificate of Expertise in Geriatric Medicine from the American Board of Internal

Medicine (See CV). Quality assurance is the study and implementation of improvements to care

provided, in Dr. Lipson's case, for the elder population in both the nursing home and hospital

setting (See CV).

       C.     Dr. Lipson- Twenty Seven Academic Appointments in Geriatric Medicine

       4.     Dr. Lipson has received twenty-seven academic appointments to include John

Hopkins, Harvard Medical School (Scholar Geriatric Medicine), Massachusetts General Hospital,

USC (Associate Professor-Geriatric Medicine), USC (Chief-Division of Geriatric Medicine),

Brigham-Women's Hospital (Geriatric Medicine), Beth Israel (Geriatric Medicine), USC

(Gerontology Research Institute) and University of Alaska (Geriatrics).          His teaching

responsibilities include USC-Fellowship Program-Geriatric Medicine, USC-Development and

Improvement of Geriatric Medical Curriculum, USC-Steering Committee-Pacific Geriatric

Education Center, and USC-Ethel Percy Andrus Gerontology-Director and lecturer.           His



Plaintiff's Response to Defendant's Motion to Dismiss                                  Page3



                                                                                                 378
teaching responsibilities at the University of Alaska also include Director-Care of Elderly, Co-

Director in Geriatric Education and Faculty Consultant to Geriatric residents.

       D.      Dr. Lipson - Geriatric Administrative Positions, Including Directorships

       5.      Dr. Lipson has further served innumerous administrative positions to include Chief

ofDivision Geriatric Medicine, Senior Staff Physician-Geriatric Programs, Director of the USC

Ambulatory Health Center Japanese Retirement Homes, Director-Geriatric Medicine VA Clinic,

Director of USC Teaching Nursing Home Program, Director of Senior Cancer Center, Director

of Senior Care Program-USC, Co-Director-Adult Protective Team-Geriatric Medicine

Program-LAC/USC, Medical Director-Alaska Geriatric Education Center and Medical

Director National Resource Center for Studies in Native American, Alaskans and Hawaiian

Elders, University of Alaska.

       E.      Dr. Lipson - Geriatric Consultancies: Boards, Program Development

       6.      His public service includes Consultant-Geriatric Medicine-State of Alaska,

Board of Directors, California Association ofMedical Directors, and Task Force on Elder Abuse,

City of Los Angeles.

       7.      Dr. Lipson's consultancies include Geriatric Medicine-Silverado Senior Living

Centers,    Geriatric Medicine-Glendale Adventist Medical          Center,   Geriatric   Program

Development-Bay Shores Medical Group, Geriatric Program Development-San Dimas

Community Hospital, Geriatric Program Development and Long Term Care-The Motion Picture

& Television Home, Long Term & Geriatric Medicine- State of California, Elder Abuse &

Geriatric Medicine - State of California, Office of the Attorney General, Long Term Care, Elder

Abuse and Geriatric Medicine-State of California-Office of the Attorney General - Medicaid

Fraud, Geriatric Medicine and Elder Abuse-State ofNew Mexico, Geriatric Medicine and Elder

Plaintiff's Response to Defendant's Motion to Dismiss                                     Page4



                                                                                                    379
Abuse-United States of America-Department of Justice, and Long Term Care, Geriatric Medicine

and Elder Abuse-United States of America-Department of Health and Human Services-Office of

the Inspector General (See CV).

  F.    Dr. Lipson's Lectures on Elder Abuse: Washington U; Harvard; Stanford; Yale;
        Brown; Baylor, etc.

        8.      Dr. Lipson has lectured all over the country on issues involving geriatrics, long

term care, and elder abuse (See CV). The lectures include Washington University, Harvard, Yale,

the University of New Brunswick, the University of Florida, Stanford, University of Pittsburgh,

University of Hawaii, University of California San Francisco, Brown, University of Nevada,

University of Guam, Kansas University, Baylor, Chicago Medical College, University of

Oklahoma, University of Colorado, University of Kentucky, University of Utah, Southern Illinois

Medical School, Allegheny Medical School, University of Arizona as well as many others (CV).

        9.      Dr. Lipson has published numerous peer reviewed articles, book chapters and

monograms dealing with the care of the elderly (See CV).

        10.     In short, Dr. Lipson is a nationally prominent physician, professor, lecturer and

consultant in geriatric medicine, abuse of the elderly and related topics. Indeed, he may be the

most qualified expert in the country and the one the United States Department of Justice and the

United States Department of Health and Human Services retain when they are in need of this type

of expertise.

                                       IV.
             DR. LIPSON'S REPORT EXCEEDS CHAPTER 74's REQUIREMENTS

A.     Dr. Lipson's Review of Pertinent Medical and Other Record

        11.     Dr. Lipson's report sets out in detail the information he reviewed in order to render

his opinions. They include:

Plaintiff's Response to Defendant's Motion to Dismiss                                        PageS



                                                                                                        380
        a.      The statement of the daughter Martha Mahan;

        b.      The Gracy Woods nursing home records;

        c.      The SANE nurse report;

        d.      The SANE nurse statement;

        e.      The St. David's Hospital records;

       f.       The guardianship records regarding Mrs. Rivera; and

        g.      The Texas Department of Aging and Disability Services Report.

B.      Dr. Lipson Sets Out Facts Leading to Ms. Rivera's Rape

        12.     Dr. Lipson analyzes the facts leading up to the rape of Mrs. Rivera. Dr. Lipson

notes that several months before Mrs. Rivera's incident another complaint of sexual assault was

made in the same facility. He opines this should place the facility on heightened alert for this type

of problem.

        13.     Dr. Lipson reviews the citations issued by the State against the nursing home

including the failure to implement written policies and the failure to report the prior incident to the

proper law enforcement authorities.

        14.     Dr. Lipson then reviews the guardianship records of Mrs. Rivera, which place her

under the guardianship of her daughter, Martha Mahan. Judge Herman, based on medical exams,

found Mrs. Rivera was a "totally incapacitated person without capacity to care for herself." Dr.

Lipson opines this finding is consistent with the records from the nursing home.

C.     Dr. Lipson Carefully Reviews Nursing Home Chart and Ms. Mahan's
       Statement

        15.     Dr. Lipson then conducts a careful review of the nursing home chart to establish

the fact that Ms. Rivera had very poor short and long term memory problems and often did not


Plaintiff's Response to Defendant's Motion to Dismiss                                          Page6



                                                                                                          381
remember people or where her room was. Dr. Lipson goes on to opine that due to her significant

mental limitations, Mrs. Rivera required careful monitoring by the staff.

        16.     Dr. Lipson then reviews the statement of Martha Mahan, Mrs. Rivera's daughter

and guardian. Ms. Mahan's statement discussed parties on Friday afternoons where alcohol is

served to the residents. Ms. Mahan reports that certain male residents acted inappropriately

towards Mrs. Rivera and that this fact was reported to the management.

        17.     Dr. Lipson then reviews the facts surrounding the discovery of the broken glass,

bloody rags and distressed Mrs. Rivera. He then notes that an external head to toe exam was done

on Mrs. Rivera which found no exterior wounds. No vaginal exam was done.

        18.     Dr. Lipson then discusses the calling of the police and the examination done at St.

David's Hospital by SANE nurse Jenny Black. Dr. Lipson notes the injuries to both the posterior

and anterior portions of the vagina.     He further reviewed the statement of the SANE nurse

indicating definitive "penetration of the female sexual organ".

D.     Dr. Lipson Reviews Literature on Sexual Assaults in Texas

        19.     Dr. Lipson then cites literature for the disturbing fact that in the four years leading

up to Mrs. Rivera's assault nearly 400 sexual assaults were reported in Texas nursing homes. Dr.

Lipson further relates the fact that those who suffer from dementia are at particularly high risk for

this type of abuse as they are very poor historians.

       20.      Dr. Lipson then goes on to discuss how these assaults can be prevented. He notes

that these facilities all provide 24 hour skilled nursing care as required by law. This means the

facility must have skilled nurses as well as certified nursing aides on staff twenty-four hours a day

three hundred and sixty-five days a year.



Plaintiff's Response to Defendant's Motion to Dismiss                                          Page 7



                                                                                                          382
        21.     Dr. Lipson goes on to review the literature and reports that most of these assaults

occur at night and if a facility has a history of reported assaults they are at a greater risk for

additional incidents.   He then reviews the history of reported assault, non-compliance and

management awareness of these issues. Dr. Lipson reviews the general knowledge within the

industry of these assaults and the press coverage regularly offered this issue.

E.     Dr. Lipson - Ms. Rivera's Injury Foreseeable and Defendant Owed Duty to Ms.
       Rivera

       22.      He then opines that with the significant number of assaults in Texas nursing

homes, the recent history of reported assault in Defendant's facility and the complaints of the

daughter Martha Mahan that it is foreseeable assaults would occur if precautions are not taken.

He then opines a nursing home owes a duty of protection to patients suffering from mental

incapacity. He then writes that such patients require enhanced supervision and additional staff

time to protect them from others. This is particularly true, he states, in a facility with a history of

reported assault and a history of family complaints of inappropriate behavior towards Ms. Rivera.

F.     Dr. Lipson Sets Out Standard of Care

       23.      After pages of detail concerning the facts, the records and the foreseeability, Dr.

Lipson then sets out the standard of care.

       a.      The standard of care requires the nursing home provide twenty-four hour a day
               skilled nursing care. The practical result of this requirement is that the staff must
               be moving through the halls and the rooms of the residents all night long. There
               should never be a time when a staff member is not in the next room or moving
               through the halls next to a resident's room.

       b.      The standard of care requires that following the report of an assault at a nursing
               facility that the facility control unsupervised access to the rooms of residents at risk.
               The standard of care requires the facility take note of the families' concerns of
               inappropriate behavior and eliminate access to the patient by unsupervised males.
               Residents at risk include women with significant dementia such as Ms. Rivera. In
               light of the family's expressed concern of inappropriate advances to Ms. Rivera,

Plaintiff's Response to Defendant's Motion to Dismiss                                           Page8



                                                                                                           383
                the standard requires heightened scrutiny to include regular walks through the entire
                hall at intervals not to exceed ten minutes to prevent access to her room by males.
                The standard of care requires the nursing staff document the fact that it is
                performing the regular checks in the patients' charts. In addition, the standard of
                care requires Ms. Rivera be moved to a room in close proximity to the nursing
                station following complaints of inappropriate contact with Ms. Rivera.

G.      Dr. Lipson Identifies Breaches of Standard of Care

        24.      Dr. Lipson then set out the breaches of the standard of care.

        a.      The facility breached the standard of care by not providing twenty-four hour skilled
                nursing care. The nursing staff was not present in the halls or her room to prevent
                the sexual assault of Ms. Rivera.

        b.      The facility breached the standard of care by not preventing access to her room by
                unsupervised males. The records do not indicate any checks on Ms. Rivera the
                night she was assaulted. The facility breached the standard of care by not moving
                Ms. Rivera to a room close to the nursing station where no unsupervised males
                could enter her room.

H.      Dr. Lipson Identifies the Harm to Ms. Mahan

        25.      Dr. Lipson then sets out the harm caused.        The harm caused Ms. Rivera is

significant.   She was sexually assaulted.   The injuries to her vagina are well documented in the

SANE nurse report and above.        The daughter reports she was tearful and afraid.       This is a

common response in sexual assault victims.     The daughter reports this behavior of fear continued

even after Ms. Rivera was removed from the facility.       The fact she suffered from dementia does

not lessen the harmful mental effects of sexual assault.     Even an animal can remember when it

has been abused.    In many ways Ms. Rivera was like a small child - confused and afraid as a

result of this sexual assault.   The history of problems together with the decision to ignore the

families' complaints and eliminate unsupervised males from Ms. Rivera's room indicates a

conscious disregard for the well-being of Ms. Rivera by the facility's management.

I.      Dr. Lipson Eliminates Other Causes of Injury


Plaintiff's Response to Defendant's Motion to Dismiss                                        Page9



                                                                                                        384
       26.      Dr. Lipson then considers other potential causes of this injury. He considers

whether the injuries may be self-inflicted, but discards this idea after a chart review found no

indications of sexual self-stimulation or self-abuse. He further considered whether the family

might have caused these injuries but again discards this idea after a chart review indicates the

family was nothing but supportive. Dr. Lipson further notes Mrs. Rivera was in the nursing home

at all relevant times and there was no indication she was assaulted on the way to the hospital to

check to see if she had been sexually assaulted.

       27.      In short, Dr. Lipson explains the background facts, his review of the medical and

factual history, explains the problem with sexual assaults in nursing homes, explains the standard

of care, the breaches of the standard of care as well as the harm caused. His report explains the

Defendant's conduct called into question and provides detailed information for this Court to

determine the claims have merit.

                                              v.
                             ARGUMENT AND AUTHORITIES

A.     The Legal Standard for Qualifications and Reports

       Defendant complains that Dr. Lipson is not qualified under TEX. CIV. PRAc. & REM. CODE

§74.402 (be a healthcare provider or consultant in "same field" as a defendant, knowledge of the

standard of care and qualified on basis of training or experience) and §74.403 (i.e., be a physician

and be otherwise qualified). Dr. Lipson's qualifications are unassailable.

       Defendant also complains that Dr. Lipson's report does not provide it adequate notice

("good faith effort") under TEX. CIV. PRAc. & REM. CODE §74.351(1). Scoresby v. Santillan, 346
S.W.3d 546, 556 (Tex. 2011)(To qualify as a good faith effort, it must inform the defendant of the




Plaintiff's Response to Defendant's Motion to Dismiss                                      Page 10



                                                                                                       385
conduct called into question and provide a basis for the trial court to conclude the claims have

merit.). The Supreme Court's position on expert reports is well described.

           "The expert report must represent only a good faith effort to provide a fair summary
           of the expert's opinions. A report need not marshall all the plaintiffs proof, but it
           must include the expert's opinion on each of the elements identified in the statute.

           Am. Transitional Care Ctrs. OfTex., Inc. v. Palacios, 46 S.W.3d 873, 878.

Dr. Lipson's detailed report exceeds this standard.

A.         Dr. Lipson Well-Qualified to Opine on Preventable Sexual Assault in Nursing Home

           Defendant complains Dr. Lipson is not qualified to issue opinions about whether Ms.

Mahan suffered from a "gynecological illness." Rape is not a gynecological illness. It is an

assault.     The assault has been copiously documented by the SANE nurse and a doctor and

reviewed by Dr. Lipson.           The argument that Dr. Lipson cannot rely on other medical

professionals' records for his opinions strains credulity. That's like saying a surgeon couldn't

rely on a radiologist's reading of an MRI to provide the opinion that a patient had a brain tumor.

The Court's inquiry should focus on whether the expert has the "knowledge, skill, experience,

training or education regarding the specific issue before the Court which would qualify the expert

to opine on a particular subject." Tenet Hosp. Ltd. v. Love, 347 S.W.3d 743, 749-50 (Tex. App.

- El Paso 2011, no pet.)

           The relevant issues addressed by Dr. Lipson are: what do the records say about Ms.

Mahan's assault; what is the standard of care with respect to the assault; did Defendant breach the

standard of care concerning the assault; and, was Ms. Mahan injured as a result of that breach. In

short, should this nursing home have prevented Ms. Rivera's sexual assault? Dr. Lipson is well-

qualified to render those opinions.



Plaintiff's Response to Defendant's Motion to Dismiss                                         Page 11



                                                                                                        386
        1.     Defendant's Straw Man Argument- Whether Sexual Assault Occurred

        After setting up the straw man- that the required opinions should include whether a sexual

assault occurred at all - Defendant takes a swing at the medical records that establish the sexual

assault. Defendant misses. Defendant argues Dr. Lipson may not rely upon the SANE nurse

report or the medical records in this matter. Defendant cites TEX. CIV.      PRAC. &   REM. CoDE§

74.402 & § 74.403 and Texas Rules of Evidence 702 for this proposition. Defendant's reliance is

misplaced. §74.402(b)(3) and (c)(2) set out in relevant part:

       (b)(3) (an expert may qualify if he) is qualified on the basis of training or
       experience to offer an expert opinion regarding those accepted standards of health
       care
       (c)(2) is actively practicing health care in rendering health care services relevant to
       the claim.

        § 74.403 deals with the qualification of a retained expert witness to render

opmwns. It sets out in part:

       A person may qualify as an expert witness on the issue of causal
       relationship between the alleged departure from the accepted standard of
       care and the injury, harm or damages claimed only if the person is a
       physician ...

       This section does apply to Dr. Lipson. It does not apply to the medical records or

statements. Only Dr. Lipson addresses the issues of "causal relationships" and "departure from

the accepted standard of care". Expert witnesses must be able to rely upon the medical records to

render opinion. Expert witnesses may rely on witness statements. If one follows Defendant's

argument to its logical conclusion, experts could not rely on the nursing home chart (made mostly

by nurses), the medical records (made by nurses and treating doctors whose resumes are not

available). This is not the law in Texas. Defendant knows this because it cites a case for this

very proposition in a footnote of its motion. See Motion at 7 fn 3.


Plaintiff's Response to Defendant's Motion to Dismiss                                       Page 12



                                                                                                      387
       Indeed, the Texas Supreme Court has expressly stated that expert reports would likely be

inadequate if they did not look at the medical records. Loaisiga v. Cerda, 379 S.W.3d 248, 261

(Tex. 2012). This is a case which involved the sexual assault of patients. The Supreme Court

also held in the same case that experts could rely upon the pleadings on file in the case to render

expert opinions. Id. A reading of the statute and the relevant case lawmake it clear that§ 74.402

and§ 74.403 do not apply to the underlying information reviewed by experts, such as the medical

records or SANE nurse examination. The Defendant's objection to the review ofthe statement of

Martha Mahan is unfounded for the same reason.

B.     Dr. Lipson- Well-Qualified to Opine on Nursing Home Elder Abuse

       Defendant has closely scrutinized the Plaintiff's report, but appears to have overlooked the

pages and pages of Dr. Lipson's CV setting out his experience teaching future nursing horne

directors at multiple Tier 1 universities and governmental entities. In Dr. Lipson's CV, there are

at least 9 references to lectures, courses and papers relating to "Elder Abuse." There are over 30

references to geriatrics, including fellowships at Harvard. There are multiple references to his

directorships over programs and facilities involving care for the elderly. His experience includes

consulting at nursing homes and governmental entities on the operation of nursing homes. He is

board certified in Quality Assurance. He has spent a many years learning, lecturing, writing and

testifying on nursing horne abuse issues.

                                                v.
                                            CONCLUSION

       Over the course of its 16 page motion, Defendant strains mightily to copy and paste pages

of black letter law on Chapter 74 claims.       This larding of citations attempts to serve as a

substitution for actual analysis of Dr. Lipson's report. Defendant ignores the details ofthe report,


Plaintiff's Response to Defendant's Motion to Dismiss                                      Page 13



                                                                                                       388
cherry-picking quotes to create a false sense that the report is conclusory and has otherwise failed

to make any meaningful criticism.        The report from this nationally recognized physician is

detailed on the facts, causation and harm. Defendant knows exactly what the claims are against

it: A helpless old woman got raped in her room after alcohol was served on its premises, and after

being put on notice of inappropriate conduct towards Mr. Rivera. It should have never happened.

Plaintiff has met and exceeded the standard for expert qualifications and reports. Defendant's

motion should be denied in all things.

                                                        Respectfully Submitted,

                                                        MODESETTWILLIAMS, PLLC
                                                        515 Congress Avenue, Suite 1650
                                                        Austin, Texas 78701
                                                        512.472.6097- Telephone
                                                        512.481.0130- Telecopier
                                                        jack@jmodesettlaw.com



                                                 By:
                                                     J ck Modesett, III
                                                    1
                                                   / t'exas Bar No. 14244337
                                                   VWalter V. Williams
                                                     Texas Bar No. 21584800




Plaintiff's Response to Defendant's Motion to Dismiss                                      Page 14



                                                                                                       389
                                CERTIFICATE OF SERVICE

        I hereby do certify that in compliance with the provisions of Rule 21a, a true and correct
copy of the above and foregoing has been served via ProDocs electronic service on this        day
of July, 2015 as follows:

       Emily J. Davenport
       Kemp Smith, LLP
       816 Congress Avenue, Suite 1260
       Austin, Texas 78701-2443
       Emily.davenport@kempsmith.com




Plaintiff's Response to Defendant's Motion to Dismiss                                    PagelS



                                                                                                     390
                                                                       2/20/2015 12:36:17 PM
                                                                                             Velva L. Price
                                                                                            District Clerk
                                                                                            Travis County
                               CAUSE NO. D-1-GN-14-005169                                D-1-GN-14-005169



MARTHA MAHAN, AS THE                                §       IN THE DISTRICT COURT
REPRESENTATIVE OF THE                               §
ESTATE OF MARY RIVERA                               §
                                                    §
v.                                                  §       TRAVIS COUNTY, TEXAS
                                                    §
GRACY WOODS I NURSING HOME                          §       250TH JUDICIAL DISTRICT


                         DEFENDANT'S OBJECTIONS TO
              PLAINTIFF'S EXPERT REPORT AND CURRICULUM VITAE


TO THE HONORABLE COURT:

       NOW COMES Defendant Gracy Woods I Nursing Home, actually known as PM

Management- Austin NC, LLC d/b/a Gracy Woods Nursing Center, and files its Objections to

Plaintiff's Expert Report and Curriculum Vitae pursuant to TEX. Crv. PRAC. & REM. CODE

§74.351(a) and would respectfully show:

                                               I.

       This is a health care liability claim. On January 30, 2015, Plaintiff served the report and

curriculum vitae of Loren G. Lipson, M.D., in an attempt to comply with Section 74.351 of the

Texas Civil Practice and Remedies Code. True and correct copies of Dr. Lipson's report and

curriculum vitae are attached here to as Exhibits A and B, respectively, and incorporated herein

for all purposes.

                                       II.
                          OBJECTIONS TO QUALIFICATIONS

       Defendant objects to Dr. Lipson's report and curriculum vitae because Dr. Lipson has

failed to establish that he has any expertise to offer opinions that an alleged sexual assault

occurred. TEX. Crv. PRAC. & REM. CODE §74.403; TEX. R. EVID. 702; Broders v. Heise, 924


                                                1

                                                                              APPENDIX 4             101
S.W.2d 148, 152-54 (Tex. 1996). Neither Dr. Lipson's report nor his curriculum vitae indicates

that he has any education, training, skill or experience in the diagnosis or treatment of sexual

assault; the diagnosis or treatment of gynecological injury, conditions or disease; or

gynecological care or treatment of patients like Mary Rivera. Exhibits A and B. Broders, 924
S.W.2d at 152-54; Thomas v. Alford, 230 S.W.3d 853, 857 (Tex. App.-Houston [14th Dist.]

2007, no pet.); Pediatrix Med. Servs. Inc. v. De La 0, 368 S.W.3d 34, 39-40 (Tex.App.-El Paso

2012, no pet.); Cortez v. Tomas, 2012 WL 407382, at *3, 6 (Tex.App. -Fort Worth 2012, no

pet.). Dr. Lipson lacks the requisite expertise regarding the specific issue before the court that

would qualify him to offer the opinions asserted in his report. TEX. Crv. PRAC. & REM. CODE

§74.403; TEX. R. Evm. 702; Broders, 924 S.W.2d at 152-54.

                                                         III.

         Defendant objects to Dr. Lipson's report to the extent it relies on the conclusions of non-

physicians. 1 Dr. Lipson relies on the observations and conclusions of Plaintiff and a registered

nurse, neither of whom is qualified to offer diagnoses or medical causation opinions. 2 Exhibit A.

TEX. Crv. PRAC. & REM. CODE §74.403(a) (limiting causation opinions to physicians otherwise

qualified according to TEX. R. Evm. 702); TEX. R. Evm. 702. Exhibits D, E. Dr. Lipson relies on

the statement of Jenny Black, R.N. Ms. Black is a registered nurse, not a licensed physician.

Exhibit E. Registered nurses are expressly prohibited from rendering medical diagnoses, and

they lack the medical expertise required to offer causation opinions. TEX. Occ. CODE

§301.002(2)( excluding "acts of medical diagnosis" from the definition of "professional


1
  Defendant also respectfully objects to Exhibit 1 to Dr. Lipson's report to the extent Plaintiff or Dr. Lipson attempts
to rely upon the opinion of a non-physician for a medical causation opinion in a health care liability claim. TEX. CN.
PRAC. & REM. CODE §74.403(a); TEX. R. Evm. 702. A true and correct copy of the Order Appointing Permanent
Guardian is attached hereto as Exhibit C and incorporated herein for all purposes.
2
  A true and correct copy of the Affidavit of Martha Mahan is attached hereto as Exhibit D and incorporated herein
for all purposes. A true and correct copy of the Statement of Jenny Black is attached hereto as Exhibit E and
incorporated herein for all purposes.

                                                           2

                                                                                                                           102
nursing"); TEX. Crv.   PRAC.    & REM. CODE §74.403(a); TEX. R. Evm. 702; Costello v. Christus

Santa Rosa Health Care, 141 S.W.3d 245, 248-49 (Tex.App. -San Antonio 2004, no

pet)(regarding nurses' lack of qualification to render medical opinions in expert reports); Jones v.

King, 255 S.W.3d 156, (Tex.App. -San Antonio 2008, pet. denied)(regarding application of the

four comers rule when an expert report attempts to rely on the opinions of a physician whose

qualifications were not established in the report).

                                                   IV.

        Defendant further objects to Dr. Lipson's report because Dr. Lipson has failed to

establish that he has the requisite knowledge, training or experience in the operation,

management or supervision of nursing homes to offer the opinions on standard of care and

breach asserted in his report. TEX. Crv.   PRAC.   & REM. CODE §74.402; Reed v. Granbury Hasp.

Corp., 117 S.W.3d 404, 411-414 (Tex. App. - Ft. Worth 2003, no pet.)(a board certified

emergency medicine physician and neurologist with thirty years of experience treating stroke

patients not qualified to offer opinions on standards of care for hospital policy relating to

administration of stroke therapy); Shelton v. Sargent, 144 S.W.3d 113, 123 (Tex. App. - Ft.

Worth 2004, pet. denied). Dr. Lipson's conclusory statements about his alleged familiarity with

the standard of care do not establish that he has the knowledge, training or experience on the

specific issues in this case.

                                                   v.
                                 OBJECTIONS TO THE REPORT

        Defendant objects to Dr. Lipson's conclusion that "[t]he facility breached the standard of

care by not providing twenty-four hour skilled nursing care." Exhibit A, at 6. Dr. Lipson offers

no explanation or factual basis for his opinion. This conclusory statement does not put Defendant




                                                    3

                                                                                                       103
on notice of the conduct complained of, nor does it constitute a good faith effort to comply with

TEX. Crv. PRAC. & REM. CODE §74.351.

                                               VI.

       Defendant objects to Dr. Lipson's conclusion that "[t]he nursing staff was not present in

the halls or her room to prevent the sexual assault of Ms. Rivera." Exhibit A, at 6. Dr. Lipson

offers no explanation or factual basis for his opinion. This is a mere conclusion, and it does not

constitute a good faith effort to comply with TEX. Crv. PRAC. & REM. CODE §74.351.

                                              VII.

       Defendant objects to Dr. Lipson's conclusion that "[t]he facility breached the standard of

care by not preventing access to her room by unsupervised males." Dr. Lipson offers no

explanation or factual basis for his opinion. This conclusory statement does not put Defendant on

notice of the conduct complained of, nor does it constitute a good faith effort to comply with

TEX. Crv. PRAC. & REM. CODE §74.351.

                                              VIII.

       Defendant objects to Dr. Lipson's conclusion that "[t]he facility breached the standard of

care by not moving Ms. Rivera to a room close to the nursing station where no unsupervised

males could enter her room." Dr. Lipson offers no explanation or factual basis for his opinion.

This conclusory statement does not put Defendant on notice of the conduct complained of, nor

does it constitute a good faith effort to comply with TEX. Crv. PRAC. & REM. CODE §74.351.

                                               IX.

       Defendant objects to Dr. Lipson's conclusion that Ms. Rivera was sexually assaulted. Dr.

Lipson offers no explanation or factual basis to support his conclusion that a sexual assault

occurred. Dr. Lipson offers no explanation or factual basis in support of his conclusion that the



                                                4

                                                                                                     104
alleged injury was due to sexual contact. Dr. Lipson offers no explanation or factual basis to

support his conclusion that the alleged assailant was male. Dr. Lipson's opinions are merely

speculative and, therefore, deficient. 3 Accordingly, Defendant objects to Dr. Lipson's report

because his statements regarding the alleged sexual assault are merely conclusory, do not put

Defendant on notice of the claim against it, do not give the trial court a reasonable basis to

conclude that this claim has merit, and do not constitute a good faith effort to comply with TEX.

Crv. PRAC. & REM. CODE §74.351. TEX. Crv. PRAC. & REM. CODE §74.351; American

Transitional Care Ctrs. v. Palacios, 46 S.W.3d 873, 878 (Tex. 2001).

                                                     X.
                OBJECTIONS TO THE ATTACHMENTS TO THE REPORT

        Defendant objects to the report, generally, to the extent it incorporates statements,

medical records and other attachments and would require the Court to draw inferences and fill

gaps in violation of the four comers rule. Exhibit A, C, D, E and F. Am. Transitional Care v.

Palacios, 46 S.W.3d 873, 878 (Tex. 2001).

                                                     XI.

        Defendant objects to Ms. Black's statement or other documentation attached to and

referenced in Dr. Lipson's report to the extent Plaintiff asserts those items, individually,

constitute expert reports, which they do not. 4 Defendant reasserts its objections that Ms. Black

lacks the qualification to offer expert opinions regarding causation because she is not a licensed

physician. TEX. Crv. PRAC. & REM. CODE §74.403; TEX. R. EVID. 702. Defendant objects that no

curriculum vitae was provided with respect to Ms. Black. TEX. Crv. PRAC. & REM. CODE



3
 In fact, it appears that Dr. Lipson failed to review all of Ms. Rivera's medical records.
4
 Exhibit 3 to Dr. Lipson's report, documents bearing the names of Austin/Travis County and St. David's Medical
Center, are attached hereto as Exhibit F and incorporated herein for all purposes. Defendant attaches these
documents for the purpose of objecting to them pursuant to TEX. Crv. PRAC. & REM. CODE §74.351. Defendant
objects to the admissibility of these documents pursuant to TEX. R. Evm. 802.

                                                      5

                                                                                                                 105
§74.351, §74.402 and §74.403. Defendant objects that Ms. Black is not qualified to offer

standard of care or breach opinions relating to Defendant. TEX. Crv. PRAC. & REM. CODE

§74.402. Defendant further objects to Ms. Black's statement and all other documents authored by

Ms. Black that are attached to Dr. Lipson's report because they are conclusory and do not

provide the required explanation or factual bases to represent a good faith effort to comply with

Section 74.351. TEX. Crv. PRAC. & REM. CODE §74.351; Bowie Mem'l Hasp. v. Wright, 79
S.W.3d 48, 52-53 (Tex. 2002); Palacios, 46 S.W.3d 873, 878 (Tex. 2001).

                                              XII.

       Defendant objects to the Affidavit of Martha Mahan to the extent Plaintiff asserts that

Ms. Mahan's affidavit constitutes an expert report, which it does not. Plaintiff provided no

curriculum vitae. Plaintiff lacks the knowledge, skill, training, education or experience to offer

opinions regarding Defendant's standard of care, alleged breach or the alleged causal

relationship. TEX. Crv. PRAC. & REM. CODE §74.351, §74.402 and §74.403. Defendant further

objects to the Affidavit of Martha Mahan because it is conclusory, speculative, and does not

constitute a good faith effort to comply with TEX. Crv. PRAC. & REM. CODE §74.351.

                                              XIII.

       Defendant objects to the records attached to Dr. Lipson's report as Exhibit 3 because they

do not constitute an expert report. TEX. Crv. PRAC. & REM. CODE §74.351. Defendant objects that

no curricula vitae of the records' authors were produced. Defendant objects that the authors of

the records attached as Exhibit 3 to Dr. Lipson's report are not qualified to offer opinions

regarding Defendant's standard of care, alleged breach or the alleged causal relationship. TEX.

Crv. PRAC. & REM. CODE §74.351, §74.402 and §74.403. Defendant further objects to the records

attached to Dr. Lipson's report as Exhibit 3 because the opinions contained therein, if any, are



                                                6

                                                                                                     106
conclusory and do not constitute a good faith effort to comply with TEX. Crv. PRAC. & REM.

CODE   §74.351.

        WHEREFORE, Defendant Gracy Woods I Nursing Home, actually known as PM

Management - Austin NC, LLC d/b/a Gracy Woods Nursing Center, respectfully requests that

its Objections be sustained and that it be granted such further relief to which it may show itself

justly entitled.

                                             Respectfully submitted,

                                             KEMP SMITH LLP
                                             816 Congress Avenue, Suite 1260
                                             Austin, Texas 78701-2443
                                             512-320-5466
                                             512-320-5431 (facsimile)
                                             emily.davenport@kempsmith.com


                                             By:      /s/ Emily J. Davenport
                                                   Emily J. Davenport
                                                   State Bar No. 24012501

                                             ATTORNEYSFORDEFENDANT
                                             GRACY WOODS I NURSING HOME
                                             A/KIA PM MANAGEMENT - AUSTIN NC,
                                             LLC D/B/A GRACY WOODS NURSING
                                             CENTER




                                                7

                                                                                                     107
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served in
accordance with TRCP 21a on the 20th day of February, 2015 to the following:

Jack Modesett III
Walter V. Williams
ModesettWilliams, PLLC
2202 Lake Austin Blvd.
Austin, TX 78703
j ack@jmodesettlaw.com


                                              /s/ Emily J. Davenport
                                            Emily J. Davenport




                                               8

                                                                                                    108
                         DECLARATION OF LOREN G. LIPSON, M.D.

        I, Loren G. Lipson, M.D., declare as follows:

        I am a licensed physician in the State of California. I am Board-Certified in Internal

Medicine, as well as in Quality Assurance and Utilization Review. I have been board certified in

Geriatric Medicine.

       My curriculum vitae, attached hereto as Exhibit 1 accurately reflects my education, training

and experience as a Medical Doctor, Professor Emeritus of Medicine at the Keck School of

Medicine at the University of Southern California, Los Angeles, California, Affiliate Professor in

the Biomedical WWAMI Program, College of Arts and Sciences, and Affiliate Professor at the

College of Health and Social Welfare both at the University of Alaska Anchorage. I am the

former chief of the section of Geriatric Medicine and Associate Professor of Medicine,

Gerontology, Clinical Pharmacy, Medical Dentistry and Public Health, and Occupational Science

and Occupational Therapy, all at the University of Southern California where I have been on the

faculty for over 29 years.

       In addition, I am a consultant to the Department of Justice United States and the States of

California and New Mexico, and the Office ofthe Inspector General, U.S. Department of Health

and Human Services in areas of geriatric care and elder abuse. I have served as a Consultant to

the Departments of Administration, Health and Social Services and Law, State of Alaska, in the

areas of geriatric medicine and long term care. I also have been the Physician Advisor to USC

University Hospital in areas of utilization management and quality assurance.

       I have extensive personal experience in primary medical care as well as subspecialty

consultation and long-term care. I personally have provided care for patients in addition to my

academic teaching, research and administrative responsibilities. My background is more fully

DECLARATION OF LOREN G. LIPSON, M.D.                                                      PAGE 1



                                                                                APPENDIX 5            15
described in my curriculum vitae attached hereto as Exhibit A.

          I am familiar with the problem of sexual assault in the nursing home setting. I am familiar

with the standard of care for preventing such assaults.

          I continue to treat patients in the long term care setting and have done so for more than

thirty years. I am familiar with the standard of care for the treatment of patients like Mary Rivera

and familiar with the required training of employees providing care to residents like Mary Rivera.

          I have reviewed the following records. They formulate a basis for my opinions in this

matter.

          1.     The statement of the daughter, Martha Mahan;

          2.     The Gracy Woods I records;

          3.     The SANE Nurse Report;

          4.     The SANE Nurse Statement

          5.     The St. David's Hospital Records

          6.     The guardianship records regarding Ms. Rivera; and

          7.     Texas Department of Aging and Disability Services' Reports.

          The nursing home had a complaint of a sexual assault of a resident several months before

the assault of Ms. Rivera. This report should place the facility on a heightened alert for this

problem. The facility was cited by DADS for:

          1.     Failing to implement written policies that protect against this activity; and

          2.     Failing to report the incident to law enforcement.

          On June 20, 2013, Ms. Mary Rivera was placed under the guardianship of her daughter,

Martha Mahan, by Judge Guy Herman.             Judge Herman determined that Mary Rivera was a

"totally incapacitated person without capacity to care for herself." (Ex. 1)

DECLARATION OF LOREN G. LIPSON, M.D.                                                             PAGE2



                                                                                                         16
        The findings of Judge Herman are consistent with the records from Gracy Woods I, (the

nursing home) where Ms. Rivera was a long term resident.

        When Ms. Rivera admitted to the nursing home she carried a diagnosis of dementia. A

review of the nursing home chart indicates that Ms. Rivera's short- and long-term memory

declined over the time of her residency. The chart indicated she frequently did not know the

location ofher room, the season of the year or recognize staff members. This is confirmed in the

appointment of her guardian when Judge Herman finds Ms. Rivera as "totally incapacitated" due

to mental as well as physical limitations.

        The nursing home chart describes an individual who, while able to ambulate, clearly

required careful monitoring due to significant mental limitations. The nursing home chart further

indicates Ms. Rivera suffered from depression secondary to the diagnosis of dementia as well as

due to her admission to the nursing home, an admission she likely did not fully understand.

        The daughter of Ms. Rivera describes in her statement alcohol parties that the nursing home

had on Friday afternoons. (Ex. 2) She states that another male resident would inappropriately

touch or speak to Ms. Rivera. (Ex. 2) The daughter reported this concern to the management of

the nursing home. The nurses caring for Ms. Rivera were aware of this behavior. (Ex. 2)

        Early on November 9, 2013, a Saturday morning, the daughter visited her mother at the

nursing home. She found her more confused than usual and crying. The daughter also found

broken Christmas ornaments on the floor. She took her mom to the bathroom, and she appeared

to be in pain. Ms. Rivera urinated standing up, which was unusual. After she put her mom back

to bed, the daughter used the restroom herself. When she was discarding a paper towel she noted

there was a pile of bloody rags in the trash.



DECLARATION OF LOREN G. LIPSON, M.D.                                                      PAGE3



                                                                                                      17
           Concerned that her mother had fallen, she took the rags to the charge nurse, Wendy, who

did a head-to-toe skin examination. The nursing home records confirm that no open wounds were

found. The daughter ultimately took her mother to the hospital where they found bruising to her

back. No vaginal exam was done at that time.

           The daughter reports Ms. Rivera continued to act like she was afraid. She noted bleeding

from her mother's vagina.       The daughter began to suspect sexual assault.        The police were

notified.

        Ms. Rivera was taken to St. David's Hospital. An examination was done by a Sexual

Assault Nurse Examiner (SANE Nurse). The SANE nurse told Ms. Rivera that her mother had

suffered vaginal trauma.      The SANE nurse exam specifically found trauma to the posterior

fourchette/fossa navicularis as well as trauma to the periurethral area of the vagina. (Ex. 3) In

other words, she found bruising to both the front of the vagina as well as the posterior of the vaginal

wall. (Ex. 3) The statement of the SANE nurse indicates the findings "definitively indicate

penetration of the female sexual organ."        (Ex. 4)    As referenced above, Ms. Rivera was

incompetent. In other words, she was sexually assaulted as she is unable to give consent to sexual

contact.

        Sexual assault in the nursing home environment is a very serious problem. In the four

years leading up to this assault, nearly four hundred sexual assaults were reported in Texas nursing

homes. At high risk are seniors such as Ms. Rivera who suffer from dementia. They are poor

historians due to their illness and many suffer from impaired communication skills. As such they

are extremely vulnerable.

        The good news is that, if the nursing home takes a few simple steps, the assaults can be

prevented. Facilities such as this nursing home are 24 hour skilled nursing facilities. This means

DECLARATION OF LOREN G. LIPSON, M.D.                                                          PAGE4



                                                                                                          18
they are required by law to have skilled nursing staff as well as certified nurses' aides on duty and

providing care to the residents twenty-four hours a day, seven days a week, three hundred and

sixty five days a year. The nursing home in question has one hundred and eighteen beds in the

entire facility. These types of assaults, according to most reports in the literature, occur at night.

        The literature indicates that facilities with a history of abuse and noncompliance are more

likely to have future incidents of abuse. This nursing facility has a history of reported abuse and

sexual abuse and was cited by the state for several indications of neglect leading up to the assault

of Ms. Rivera. The nursing home management and owners are aware of this history of abuse and

are obligated to take steps to prevent future abuse. Everyone in the nursing home business is

aware of the problem of sexual assault. It is well discussed in the literature and the press. Given

the history of problems in the facility and the complaints of the daughter, it is foreseeable assaults

like this would occur without the proper precautions.

       This nursing home owes a duty of protection to patients suffering from mental incapacity

due to decreased cognitive abilities.    This duty includes monitoring the physical and mental

conditions of the patients and meeting the fundamental care needs of the residents. Nursing

homes are required to assess each resident's needs and capabilities. Some residents, like Ms.

Rivera, require enhanced supervision and additional staff to protect them from others.            The

nursing home must take reasonable precautions to protect Ms. Rivera from the foreseeable

consequences of her impairment including sexual assault. This is particularly true when there is

a previously reported assault and the patient's family has voiced concerns of inappropriate

behavior towards their mother.




DECLARATION OF LOREN G. LIPSON, M.D.                                                         PAGES



                                                                                                         19
                                    STANDARDS OF CARE

        1.     The standard of care requires the nursing home provide twenty-four hour a day
               skilled nursing care. The practical result of this requirement is that the staff must
               be moving through the halls and the rooms of the residents all night long. There
               should never be a time when a staff member is not in the next room or moving
               through the halls next to a resident's room.

       2.      The standard of care requires that following the report of an assault at a nursing
               facility that the facility control unsupervised access to the rooms of residents at risk.
               The standard of care requires the facility take note of the families' concerns of
               inappropriate behavior and eliminate access to the patient by unsupervised males.
               Residents at risk include women with significant dementia such as Ms. Rivera. In
               light of the families expressed concern of inappropriate advances to Ms. Rivera, the
               standard requires heightened scrutiny to include regular walks through the entire
               hall at intervals not to exceed ten minutes to prevent access to her room by males.
               The standard of care requires the nursing staff document the fact that it is
               performing the regular checks in the patients' charts. In addition, the standard of
               care requires Ms. Rivera be moved to a room in close proximity to the nursing
               station following complaints of inappropriate contact with Ms. Rivera.

                                 BREACH OF STANDARD OF CARE

       1.      The facility breached the standard of care by not providing twenty-four hour skilled
               nursing care. The nursing staff was not present in the halls or her room to prevent
               the sexual assault of Ms. Rivera.

       2.      The facility breached the standard of care by not preventing access to her room by
               unsupervised males. The records do not indicate any checks on Ms. Rivera the
               night she was assaulted. The facility breached the standard of care by not moving
               Ms. Rivera to a room close to the nursing station where no unsupervised males
               could enter her room.

                                              HARM

       The harm caused Ms. Rivera is significant. She was sexually assaulted. The injuries to

her vagina are well documented in the SANE nurse report and above. The daughter reports she

was tearful and afraid.   This is a common response in sexual assault victims. The daughter

reports this behavior of fear continued even after Ms. Rivera was removed from the facility. The

fact she suffered from dementia does not lessen the harmful mental effects of sexual assault. Even


DECLARATION OF LOREN G. LIPSON, M.D.                                                          PAGE6



                                                                                                           20
an animal can remember when it has been abused. In many ways Ms. Rivera was like a small

child - confused and afraid as a result of this sexual assault. The history of problems together

with the decision to ignore the families' complaints and eliminate unsupervised males from Ms.

Rivera's room indicates a conscious disregard for the well-being of Ms. Rivera by the facility's

management.

        I have considered other causes of this injury. I considered if the vaginal injuries were self-

inflicted. There is no evidence in Ms. Rivera's chart to indicate she engaged in either sexual self-

stimulation or self-abuse. I considered the injury may have been inflicted by someone outside the

facility or even a family member. There is no evidence to support this approach. There is no

record the family was anything other than supportive. The timeline in the chart indicates she was

the facility at all relevant times save during transfer to the hospital. There is no evidence anyone

sexually assaulted her when she was being transferred to the hospital to have her examined for

InJuries.




DECLARATION OF LOREN G. LIPSON, M.D.                                                         PAGE7




                                                                                                         21
        I declare under the penalty of perjury under the laws of the State of California that the

 foregoing is true and cotteot.

         Executed this    R~oy of~ , 2015.

                                                       ~




                                                                                                     I


                                                                                                     II




DECLARATION OF LOREN G. UPSON, M.D.                                                    PAGES




                                                                                                    22
                              CURRICULUM VITAE

                               JLoren G. Lipson~ M.D.

                                   August 1, 2009

        A. :lle.I·sonallnfol'lllation

               L    Nrurie;         Loren G. Lipson, M.D.
           2.       Titles!        Professor Emeritns of Medicine at the Keele School
                                   of Medicine of the University of Southe.m
                                   California, Los Angeles, Califonrla; and AffiJiate
                                   Professor~ Biomedical WWA'M1 Program, College
                                   of Atts and Sciences, and Affiliate Professor,
                                   College of Health and Social Welfare at the
                                   University of Alaska Anchorage.

           3.       Mailing Address:      P.O.BoxJ
                                          South Pasadena, California 91031
           4.      Business Telephone: 626-403-0169

           5.      Fax:                   626-403~0165

          6.       Pager!                 800-209-2380 (Nume1io Only)

       B. Education.

          1.       High School- Birmingham Bigh School, Van Nuys, California.
                   Graduated, June 1961.

          2.       University- U.C.L.A.: B.S. in Chemistry with a minor in Math
                   and English.
                   (Summa Cmn. Laude) 1 June 1965.

          3.       Medical School - The Johns Hopkins University Schqol of
                   Medicin(;}, Baltimore. Maryland: M.D., June 1969

          4.       Internship- The Johns Hopldns Hospifu11 Osler Medical Service~
                   1969-1970.

         5.        Residency The Joh11s Hopkins Hospital) Osler Medical Service~
                               H



                   1970-1971




"ld.                                                                    ~~   '




                                                                                 APPENDIX 6   24
              6.         Fellowships:

                         a.    TI1e Johns Hopkins University School of Medicine~
                               Baltimore, Maryland: Clinical Fellow in Medi USC~ Los Angeles, California: Senior Research
                       Associate. 1985-1989.
         7.         Honors and Award




TI   '
                                                                             ... & •   ..

                                                                                            25
                                 1965                  Phi Beta Kappa; Recipient of Merck Award
I
                                                       in Chemistry;
i                                                      Outstanding Underg1•aduate in Chemistry
!·
                                                       Award of Phi Lambda Upsilon; Medal for
                                                       Soholarshlp of the American Institute of
                                                       Chemists; The Ramsey Prize in Physical
                                                       Chemistry; Sigma XI-
                                                       All at U.C.L.A.

                                1968-1969 .           Heruy Strong Denison Scholarship for
                                                      Research. in Medicine, The Johns Hopkins
                                                      University School of Medicine.

                                1975 -1977            National Research Service Award in
                                                      Diabetes (NIAMDD), National Institutes of
                                                      Health.

                                1975-1978             Daland ·FelLowship in Clinical Medicine,
                                                      American Philosophical Society.

                                1977 -·1978           Clinical Investigator Award in Diabetes,
                                                      NIAMDD, National Institutes ofHealth.

                                1984-1985             John A. Hartfo1·d Seniot Scholat· Award in
                                                      Geriatric Medicine, Division of Aging,
                                                      Harvard. Medical School.

                               1989                   The Genesis Awru:d, For Innovative Health
                                                      Care Delive1y, Los Angeles Bush1ess
                                                      Journal.

                               1989                  Professional Leadership Progxam Award,
                                                     Volunteer Center of Los Angeles.

                               1999                  One of Top 20 Physicians in the G1'eater Los
                                                     Angeles   Atea (and only Gerlatl'ician
                                                     named), Los Aflgeles Business Joumal.

                               2000                  One of Top Primary~Care Physicians in the
                                                     U.S.~
                                                         Tow.n an.d Country Magazine.

                               2002                  One of Top Ten Physicians in Los Angeles,
                                                     Ametica.-On-Line.

              8.               Licensure:     California.




     .. , .        ;   ~   .                                                               ..


                                                                                                    26
                       9.     Boards:       American Board oflnternal Medicine, 1974.

                             Am.edcan Boatd of Quality Assurance ru.td Utilization Revlew
                             Physicians, 1995

                             Certificate of Expertise in Geriatric Medicine, American Board of
                             Internal Medicine, 1996


            C.         Professional Baclcground

                 l. Academic Appointments

                       a.    The Jolms Hopkins University School of Medicine~ Baltimore,
                             Maryland; Clinical Fellow in Medicine, 1969"1971.

                   b.        Massachusetts General Hospital7 Boston, Massachusetts; Clinical
                             and Research Fellow in Medicine (Endocrinology !ll1d
                             Metabolism), 1973"1976.

                   c.        Harvard Medical School, Boston, Massachusetts; Clinical and
                             Research Fellow in Medioitte (Eltdoctinology and Metabolism),
                             1973H1975,

                   d.       Harvard Medical School, Boston. Massachusetts; fustructor in
                            Medioine (Diabetes), 1975"1978.

                   e.       Massachusetts General Hospital1 Boston1 Massachusetts; Clinical
                            Assistant in Medicine (Diabetes Unit), 1976-1978.

                            University of Southern California School of Medicine; Los
                            Angeles, Califonrla; Assistant Professor of Medicine (Diabetes
                            Division)~ 197 8~ 1981.

                  g,        University of Southern California School of Medicine~ Los
                            Angelesj California; Assistant Professor of M~.dicine. with tenure
                            (Division of Diabetes and Clinical Nutrition); 1981 - January
                            1984.

                  h.        Los Angeles County/University of Southem Califomia Medical
                            Center, Los Angeles. Califomia~ Staff Physician 1:n Medicine
                            (Diabetes Service), 1978 ~January 1984

                  i.        University of Southern California School of Medicine, Los
                            Angeles, California; Associate Professor of Medicine (Division of
                            Geriatric Medicine), January 1984- September 2006.


                                                  4


... 4   ~
                                                                              ... J •




                                                                                                 27
              j.     Univel'Sity of Southern California Schbol of Medicine, Los
                     Angeles, California; Chief, Division of Geriatric Medicine in the
                     Department of Medicine.~ January 19&4- 2005.

              k.     University of Southern Califotnhb Los Angeles, California;
                     Associate Professor of Gerontology, Leonard Davis School of
                     Gerontology, Ethel Percy Andrus Gerontology Center, January
                     1984- September 2006.

              1.     University of Southern Califomia1 Los Angeles, · California;
                     Associate P1'ofessor of Clinical Pharmacy, U.S.C. School of
                     Pharmacy, October 1989 ~ September 2006.

              m.    Los Angeles County/University of Southe.rn California Medical
                    Center~ Los Angeles, California; Staff Physician in Medicine,
                    (Geriattic Medicine), 1984~2004.

          u.        Sabbatical Leave, Harvard Medical School, Boston,
                    Massachusetts; Division of Aging~ John A. Hartford Senior
                    ScholarinGeriatdcMedicine~ 1984-1985.

          o.        Brigham & Women's Hospital, Boston> Massachusetts; Clinical
                    Fellow in Medicine (Geriatric Medicine), 1984 ·1985.

          p.        Beth Israel Hospital, Boston, Massachusetts; Clinical Fellow in
                    Medicine (Geriatric Medicine), 1984-1985

          q.        University of Southern California, Los Angeles~ California; Senior
                    Research Associate~ Getontology Research Institute, Ethel Percy
                    Andrus Gerontology Center, 1985- 1989.

         r.         University of Southern Callfomi~ Los Angeles) California; Fellow
                    Institute of Advance Study, Ethel Percy And1us Gerontology
                    Center, 1985 -1987.

         s.        University of Southern California University Hospital, Los
                   Angeles~ California; Chief of Geriatric Medicine, 1991~ 2005

         t.        University of Southern California ~ School of Dentisb:y
                   Associate Professor of Medical Dentistry and Public Health, l994
                                                                                                               i
                   - September 2006.

         u.         Uni-versity of Sottthem California- School ofindependent Health
                   _Pl'ofessionals - Associate Professor of Occupational Science and
                    Occupational 'Therapy, 1998- S~ptember 2006.
                                                                                                               I
                                                                                                               'I
                                                                                                               I



                                                                                                               f
                                                                                                               t


                                        5                                                                      j         I
                                                                                         ~~~~·--·--~-~   --- -1.     ·-·+
                                                                                                              !
                                                                                                              l

~   ..   ~A    •
                                                                                                              I
                                                                                                                    28   I
               v.        University of Alaska, Anchorage~ Adju11ct Associate Professor of
                         Human Biology, 2001- September 2006,

               w.        Unive.r:sity of Alaska Southeast, Sitka                        ~·    Adjunct Associate
                         Professor of Human Studies, 2001 ~ 2006.

              x,        University of Alaska, Attchomge, Affiliate Professor, College of
                        Health and Social Welfare, 2006- Present.

              y,        University of Alaska Anchorage, Afftliate Professo:t•, Biomedical
                        W\VAMI Program, College of Arts and Sciences, 2006- Present.

              z.        University of Alaska~ Anchorage~ Faculty Consultant in Geriatdcs,
                        Alaska Family Medical Residency, September 2006- Present.

              aa.       Univel'sity of Southern California, Keck School of Medicine,
                        Professor Emeritus of Medicine, September 2006 -Present.

        2A.             Teaching Responsibilities (University of Southern California) ·

              a. Attenditl.g Staff :Physician LAC/USC Medical Centel' o1t the General
                 Medical Service- teaching and supervising patient care1 both inpatient
                 and outpatient to house staff and students 1985 - 2004.

          b. Attending Staff Physician at USC University Hospital in Geriatric
             Medicine for Medical House Staff and students. 1991-2005.

          c. Xn charge of the Fellowship Program - Geriatric Medicine. 1985 -
             2004.

          d. Development and improvement of Geriatric Medical Curriculum ill the                                                                         . ,,
             Medical School- Univ~t·sity of Southem California. 1985-2004

          e. Development of Oel'iatdc Medical Core Curriculum for the Medical
             House Staff- LAC/USC Medical Center, 1985-2004

          f. Member of Steering Committee~ Key Faculty and Study Site
             Cootdi11ator - Pacific Geriatric Education Center at the University of
             Southern California (DHHS), 1984-1993.

          g. Attending Physician Year III Medicine Rotation, 1992.

          h. Dit:eotor and lecturer in various courses at the Eth6l Pel'cy Andrus
             Gerontology Center including Gerontology 599 - Geriatric Health
                   Issues.


                                            6     ..   --~--~·-~---·--.   --   -·   ·--- ------·   ----'--------:-~--:-----;--:-~-'-;-------,




'"{j.                                                                                        ·q.                                                ., l .




                                                                                                                                                                29
             i. Director- Geriatrics Update- A Board Review Course.

            j. Director - History of Medicine in the Healtll Sciences Program, 1994
                  -200L
2B.                  · Teaching Responsibilities (University of Alaska)

            a.       Director- Care of the Elderly Conference,
                     University of Alaska, Southeast- Sitka>
                     1994- Present

            b.       Instructor - Promoting Best Practices in Aging, University of
                     Alaska, Anchorage,
                     2006- Present

            c.       Co~Director - University of Washington Medical School 596-
                     Human Biology - Course for Alaskan Students.- Multi"
                     Disciplinary and Ethnicity in Gerontology and Geriatdcs,
                     (Univetsity of Alaska, Anchol'age- Spring and Fall, 2009 and then
                     yeat'ly).

           d.        Co~Director in Geriatric Education to Alaskan Medical Stgdentll in
                     the University of Washington Medical School WW AMI Progt·am,
                     Ulliversity of Alaska, Anchorage, 2006- Present

           e.        Faculty consultant in Geriatrics to Residents of the Alaska :Family
                     Medicine Residency Program. 2006- Present.

  3.             Administrative Responsibilities

           a. Chief of the Division of Geriatric Medicine. Department of Medicine,
              University of Southern Califom1a School of MG:e:Iicine, In charge of
              staff arid feliow recruitment and training; divisional budge;'lt; gtatlt
              procurement; progrw:u development and supervision of research and
              clinical activity. 1984- 2005.

           b. Study Site Coordinator and Key Faculty .of the Pacific Geriatrlc
              Educatio.tl Center, University of Southern California School of
                 Medicine, 1984-1993.

           c. Senior Staff Physician in charge of Geriatric Programs at Los Angeles
              County/University of Southern California Medical Center, 1985 -
                 2004.
       d. Chief of Geriatric Medicine at the USC University Hospital~ 1991 -
                 2004.


                                       -·-1                                                               :
                                                                                                          '
                                                                                                   ~----~---·-~-


                                                                                                          !
                                                                                                          '
  ... -~                               ..   ~   .                   11 '                   -l.l.          I
                                                                                                          i




                                                                                                     30
                e. Faculty liaison between Geriatric Medicine and University flffiliated
                   hospitals and long term care :fucillties. Director of Geriatric Medicine
                   Priv1l.te Practice Plan. 1984 ~ 2004

               f. Director of the USC Ambulatory Health Center sites at the Japanese
                  Retil'emen.t Homes and Angelus Plaza, 1985- 1993.

               g. Dit·ectot of the Division of Geriatric Medicine's Program at the V.A.
                  Outpatie1lt Clinic in downtown Los Angeles, 1986- 2001.

               h. Director of the USC Teaching Nursing Home Program at Hollenbeck
                  :Home and. Atherton Baptist Home, 1999-2005.

               i;   Dh·ector of the Senior Cancer Center at Norris Comprehensive Cancer
                    Centel' and Hospital, 1999 - 200 1.

              j. Dh-ector of the Senior Cal.'e Program- USC Care and USC Physicians.
                 199& -2002,•.

              k.    Co~Director- Adult :Protective Team - Oerlatd.c Medicine Program -
                    LAC/USC Medical Center, 2000 - 2004.

              1. Director - Cate of the Elderly Conference) University of Alaska
                    Southeast~   Sitka, 1994- Present.
              m.    Co~Director - Geriatrio Education for Alaskan Medica[ Stndents in the
                    WWAMI Program1 University of Alaska1 Anchorage. 2006- Present,

              n. Medical Directo1·- Alaska Geriatdo Education Center, University of
                 Alaska, Anchorage. 2005 -Present.

              o. Medical Director- National Resource Centel' for Studies in Native
                 American~ Alaskan, and Hawaiian Elders, University of Alaska,
                 Anchorage, 2006 ~Present

         4.         Service

         A. University Service

              a. Medical Executive Cotll.lllittee, Department of Medicine, USC 1985-
                 2003.

              b. Utilization Management Committee) USC University Hospital, 1991-
                 1999, 2003- Present, Chairman of this Co:mmittee, 1994 ~ 1999.




a •   "6 •                             "'4 •                     ·u.




                                                                                              31
     c. Phru:maoy and Therapeutics Committee, LAC/USC Medical Center1
          200[- 2004.

     d. Pharmacy and Therapeutics Conunittee1 USC University Hospital,
        1991 - 2005, Chairman, 1996- 2000.

     e. Patient Care Evaluation Committee, USC University Hospiial, 1994-
        1999.

     f. Lecturer in School of Pharmacy, University of Southern Californhi.,
        1985 ~2004.

    g. Continuing Medical Post~Graduate Edt.tcation Lectures at outlying
       hospitals~ 1919-2004.

    h. Core Ctu'l'icl.llum. Conunittee for the New Medical School Oluiculum,
       USC School of Medicine, 1998 ~ 2002

    L County Operations Committee, Department of Medicine, LAC/USC
      Medical Center, 1997- 2000

    j. Development Cotnmittee, Departm.ent of Medicine, LAC/USC
       Medical Center, 1997- 2000.

    k. Senior Health Care Program, USC Care, (chair/member), USC 199&-
         2002.

    L Executive Co:nunittee, USC Norris Comprehensive Cancer Center and
      Hospital- Senior Cancer Care Center, 1998 - 200L

    m.   Co~Director - Adult Protective Team ~ Geriatric Medicine Program-
         LACJ{]SC Medical Center~ 2000- 2004.
B. Public Service

   a. Consultant in Geriatric Medicine and Long Term Care; State of
   Alaska. Depru.'tm.ents of Administration Law, Health and Social Services,
   1991 -·2004

   b. Consultant in Gerontology and Geriatric Medicine, UniveJ:sity of
      Alaska, both at the Anchorage and Sitka campuses~ 1994- present.

   c. Board of Directors, California Association of Medical Directors, 1992-
   ~~ 1999.




                                                                               32
                 d, Citizen's Oversight Committee-- California Stem Cell Research &
                    Cures Act, 2007- Present.

                 e. Board of Directors, USC Friends ofMusic} 1989-1997.

                 f. Task Fotce on Elder Abuse, City of Los Angeles, 2001 -2004-.

                 g. Califomia Rare Fruit Growers, 198 8 - Present.

                 h. Pennsylvania Horticulture Society, 1992-2007.

                 i. Affenpinscher Club of Amedca, 2002 ~Present.

                j. Kennel Club ofPasadena, 2004-2007.

           5,       Military Service

                1971 ~-1973 Active duty as Surgeon - U.S.F.B.S. serving as Research
                Associate (Protein Chemisuy) in the Laboratory of Chemical Biology with
                Dr. Robert Goldberger and Dr. Christian Anfmse~ NIAMDD, NIH:
                Inactive Resorvc U.S.P.lLS. 1969-1971, 1973- 1979.

          6. Other Activities
                                                                                                                  ~
                a. Editor for ENDOCRlNOLOGY for Diabetes and Intermediary
                   Metabolism~ 1985- 1986.                                                                        I
                                                                                                                  I
                b. Member of the Committee of Interdisciplinary Geriatdc Education,
                   Association for Ge1·ontology In Highet Education, 2002 -2006.

                c. Reviewer for: ·     AMERJCAN JOURNAL OF l?HYStOLOGY
                                       ANNALS OF INTERNAL MEDICINE
                                                                                                              I   I


                                       ARCHIVES OF INTERNAL MEDICINE                                              I
                                       BIOCHEMICAL MEDICINE
                                       DIABETES
                                       ENDOCRINILOGY
                                       EXPERIMENTAL GERONTOLOGY
                                                                                                              I   l


                                       JOURNAL OF CLINICAL ENDOCRINOLOGY
                                       AND METABOLISM
                                                                                                              I
                                       JOURNAL OF GERONTOLOGY                                                 I
                                       HORMONE AND METABOLISM RESEARCH
                                       JOURNAL OF THE AMERICAN GERIATRICS
                                       SOCffiTY
                                       DRUGS AND AGING
                                                                                                              I
                                                                                                              j

                                                                                                              i
                                                                                                               ;

                                                                                                              l
                                       NEW ENGLAND JOURNAL OF MEDICINE

                                                                                                              I
                                                                                                              I
                                                                                                              ~
                                          clO · ·-· ·.-- ---·------·· ··                  --   -.---~---~   - ~
                                                                                                             --t~~



                                                                                                              I
                                                                                                              I
                                                                                                              !

.., 6 '
                                                                                                              l
                                                                                                              I
                                                                                                              l


                                                                                                                      33
 D.             S()ciety Membe.i•ships

                    1.    Local
                                  Cross Town Endocrine Club
                                  Professional Staff Association of LAC/USC Medical Center
                                  Center Fellow of the UCLMJSC Long Tenn Care Gerontology
                                  Center
                                  Far Eastern Study Centel' USC/UCLA
                                  California ~ssocia.tion of Medical Directors

                2.        Regional

                                  We.'ltern Society for Clinical Investigation
                                  Western Section of the Amedcan Federation for Clinical Research


               3.         Nai"ional

                                  Sigma Xi, Phi Beta Kappa, Phi Lam.bda Upsilo11
                                  The Johns Hopldns Medical an.d Surgical Society
                                  The Johns Hopkins flistoty ofMedic1ne Club
                                  The Associates of the Countway Library
                                  The American Association for the History of Medicine
                                  American Federation fot Clinical Research
                                  Amerioan.Diabetes Assocration
                                  The Endocrine Society
                                  American Physiological Society
                                  The Gerontological Society of A1tl.edca
                                  The American Geriatric Society
                                  The American Federation for Aging Research
                                  Atnerican Gerontological Association
                                  American Association of Medical Directors           ,;:::.,.,,.



E,             Consulta.llltships and Directorships

               1.        Consultant in Geriatric Medicine and Supewisot of the Oerlatl.'ic Progre.m
                         at the Veterans Administration Outpatient Clinic in downtown Los
                         Angeles, 1986-2001.

           2.            Executive Director of the USC Ambulatoty Health Center at Angelus
                         Plaza, 1989- 1993.                                                .

           3.            Board of Diteotors, California Association of Medical Directors, 1992 -
                         1999.
           4.            Board of Director, USC friends ofMusic, 1989-1997.




     ... , .



                                                                                                      34
               5.     Consultant in Geriatric Medicine and Long Term Care- State of Alaska
                      1991-2004;

                     a,      Department of Administration
                     b,      Department of Health and Social Services
                     c,      Department of Law
                     d.      Mental Health Board

           6.        Appointments in Gedatdos- University of Alaska:

                     a.     Sitka

                              I.                Adjunct Associate Professor of Human Studies, 2003~
                                                2006.
                              IL                Course Director - Care of the Bldel'ly Conference> 1994
                                                Present

                     b.     Anchorage ·

                              I.             Affiliate Ptofessm~ College of Arts and Sciences,
                                             Biomedical WWAMI FrogramJ 2006 ~Present
                              II.            Consultant1 Co~Founder and Medical Director - Alaska
                                             Gei'iatdc Institute thtough the Alaska Geriatric Education
                                             Center, 2003 -Present.
                             IIL             Consultant ~ rnstitute of Circumpolar Health
                             IV.             Consultant and Medical Director -National Resource
                                             Center for Ar.nedcan Indians, Alaska Natives and Native
                                             Hawaiian Eldets. 2005 -Present.
                             V.             ·Faculty Consultant in Geriatrics, Alaska Family
                                             Reside11cy Program, 2005 ·· Present
                             VL              Affiliate P.F.ofess.or. College of Health a11d Social Welfare.

          7.        Consultant, BritishColumbiaHealthFoundation, 1994-1999.

          8.        Consultant in Gel'latdc Medicine and Long Tenn Care, Silverado Senior
                    Living Centers, San Juan Capistrano, CA 2()01 -2002.

          9.        Consultant in Geriatric Medicine and Supervisor of the Geriatric Medicine
                    Medical House Staff Training Program, Ketn Medical Center~ Bakersfield,
                    CA 1986-2003.

          10.       Consultant ill Geriatric Medicine and Supervisor of the Geriatl.'ic Family
                    Medicine House Staff Training Program, Glendal~ Adventist Medical
                    Center, Glendale, CA 1998-2001



                                                 ·---. ··-····· --12-···--------·-· ------ --


... 6 •                             ;   ~   .

                                                                                                              35
                            11.     Consultmt in Geriatric Program Development - Bay Shores Medical
                                    Gronp, Torrance, CA., 1986-1989.

                            12.    Consultant in Geriatric Progratt1 Development- San Dimas Coxnmunlty,
                                   Hospital, 1986-1989.

                            13.    Consultant in Gel'iatrlc Program Development and Long Tenn Care ~
                                   Keiro Services - The Jap$.nese - American Retirement Homes~ Los
                                   Angeles, CA., 1986 ~ 1993,

                         14.       Consultant in Geriatric J?.r:ogram Development and Long Term Care-1'he
                                   Motion Pioture and Television Home, Woodland Hills, CA 1986- 1990.

                        15.        Consultant in Long Term Care and Geriatric Medicine, State of California,
                                   Depru.1thent of Social. Services, 2000- Pt·esent.

./                      16.        Consultant in Elder Abuse, Geriatric Medicine and Long Tenn Care, State
                                   of California, Department of Justice, Office of the Attorney General,
                                   Bureau of Medical Fraud and Elder Abuse, 2000 ~Present.

                        17.       Consultant in Long Term Care, Elder Abuse and Geriatric Medicine -
                                  State ofCalifomia, Department of Justice~ Office of the Attorney General,
                                  Bureau of Medical Fraud and Elder Abuse- Operation Gual'dians (nttrsing
                                  homes ~ unaru10unced inspections) 2000- Present.

                        18.       Consultant in Long Term Care, Geriatric Medicine and Elder Abuse ~
                                  State of New Mexico, Department of Justice, Office of the Attorney
                                  General, Medicaid Fraud and Elder Abuse Unit, 2003 ~ Present.

                       19.           Consultant in Long Term Care, Geriatric Medicine and Elder Abuse,
                                     United States of America, Depru:t.tue.nt of Justice, Civil Rights Division,
                  · .. ·t.~-~""'-··- 2006- Present.                                             ·    .. '·""""'-.... ··-··

                    . 20.         Consultant in Long Term Care, Geriatric Medicine and Elder Abuse,
                                  United States of America, Department of Health and Human Sclrvices,
                                  0 ffioe of the Inspectur General, 2006 -Present.

                       21.        Board of Directors. Musica Angelica, 2006- Present.

            JF.        Research Activities

                       1.         Research Interests

                                  a. Use of medications in the senior populations with specific emphasis on
                                     prescribing habits of physicians.




                                                            ... . JJ..


     .. ,   '
                                                                               " J •                             '11.




                                                                                                                             36
                   b. Health care systems and delivery modes for the demented eldedy in
                      Alaska.
                   c. D1'Ug interactions it1 the elderly, looking at drug-drug interactions.
                      changed actions; polypharmacy} misuse' and abuse.
                   d. Studies In the elderly diabetic patient.
                   e, Studies in the elderly hypertensive patient.
                   f. Studies in sexual dysfunction in the eldedy.
                   g. Studies in elde1' abuse.
                   h. Maintenance of jndependence of living in frail and demented seniors.

            2.     Research in Progress: Investigations in man

                  a.      Studies in prescribing habits {If physicians in retirement housing.
                  b.      Studies of adverse drug effects in the aging population with special
                          emphasis on the most commonly prescribe medication and
                          psychotropio agents.
                  c.      Studies on care of frail and demented senio~·s in Alaska.
                  d.      Studies on the prevention and early detection of elder abuse.
                  e.      Studies on decreased longevity in th~ Pueblo lndians.

      G.    Long Tel'm Ca:re Experience

            1.    Director of the two USC Teaching-Nursing Home Progl·ams, 1999 - 2005

                  a.      Hollenbeck Home- Los Angeles
                  b.      Atherton Baptist Home - Alhlllilbra

           2.     Member and Member Board of Director, California Association of
                  Medical DirectOl'S, 1992 ~ 1999.

           3.     Consultant~ State of Alask~ Department of Administration, Division of
                  Longevity Services (Aging Progtruns. and State of Alaska Long :r'l;lmtCare
                  Facilities- the Pioneers' Homes). 1991-2004.                    ·

           4.    Affiliate Professor, College of Health atld Social Welfare and College of
                 Arts and Sciences~ University of Alaska, Anchorage, · Areas of
                 involvement - Alaska Geriatric Education Center, Geriatric Assessment,
                 Prewmed and Medical Education~ Long nmn Care, 2006 to Present. .

           5.    Consultant'- Universtty of Alaska"' Sitka. Areas of involvement- Care of
                 Elderly Conference- Director, 1994 "Present

           ~.    Consultant in Long Term Care. Elder Abuse and Oerlatdc Medicine -
                 State of Alaska. Department ofLaw; 2000 - 2003




                                             JA .


...                     •, 8 -
                                                     'H •




                                                                                                 37
               7.      Consultant in Long Tenn Care and Geriatric Medicine - State of
                       California, Department of Social Services.

               8.     Consultant in Long Tettn Care, Geriatric Medicine and Elder Abuse -
                      State ofCalifomia, Department of Justice) Office of the Attomey General,
                      Bureau of Medical Fraud and Elder Abuse~ 2000-2003.

               9.      Consultant in Long Tenn Care - State of California1 Department of
                      Justice) Office of the Attomey General, Bureau of Medical Fraud 1:1nd
                      Elder Abuse - Operation Guardians (nursing home- unannouniY'.Al
                      inspections), 2000 -·Present.

              l 0.    Consultant in Long Term Care, Geriatric Medicine and Elder Abuse -
                      State of New Mexico, Department of Justice~ Office of the Attorney
                      General, Medicaid Fmud and Elder Abuse Unit} 2003 -Present.

              11.     Consultant in Long Term Care, Geriatric Medtcine and Elder Abuse,
                      United States of America~ Department of Justice, Civil Rights Division,
                      2006- Present.

              12.    P:dmary cat•e provider for Geriatric Medicine for Long Term Cal'e Patients
                     -Hollenbeck Home, Los Angeles; California, 1998 - 2004.

              13.    LACfUSC M(ldioal Center Clinic -Adult Protective Team - Geriatric
                     Medicine-Clinic Co~director, 2000-2004.

              14.    Member of the Arn.ericatl Association of Medical Directors.

           15.       USC - Angeles Plaza - Senior Clinic ~ Founding Director and oare
                     provider (1989- 1992). (The largest low-income senior l1ousing pl'Oject in
                     the Western United States).

           16.       Consultant in Geriatric Medicine and Long Term Care- Silvemdo Senior
                     Living Centers1 San Juan Capistrano, 2001 -2002.

          17.        Consultant in Geriatric Program Development and Long Term Care -
                     K.eiro Services - The Japanese AlUerican Retirement Homes, Los
                     Angeles, 1986-1994.            ·

          18.        Consultan.t in Geriau:ic Program Development and Long Term Ca.l.'e- The
                     Motion Picture and Television Home, Woodland Hills~· CA~ 1986 -1990

       m. Sigllificant lnvited Lectures (Since JU!ly 1984 - selected        flt'Oilll   over 3,500
          lectures given)

          t          Harbor General Hospital- U.C.L.A. Medical Center. 7/84 .


                                                .l i -


.' .                        ->!'    ·,   '               '\"   .                         ->!'




                                                                                                     38
               Medical Grand Rounds - uew concepts in the treatment of Type II
               Diabetes.

         2.    Harbor General Hospital- U. C.L.A. Medical-center, 7/84.
               Endocrine Orand Rounds -The hewer oral agents.

         3.    Mm:tinLuthel' King Gene~al Hospital, Los Angeles, CA, 7/84
               Medical Grand Rounds~ The approach to the pathmt with NIDDM.

         4.    Nisei Awat:eness Day; Little Tokyo, Los Angeles, CA, 7/84
               Health issues for the elderly. Keynote speech.

         5.    The Cleveland Clinic, 9/84. Symposium on Diabetes Mellitus- -
               The T~·eatment ofthe Patient with NIDDM.

         6.    American Academy of ;Family Practice, Kllnsas City, MO, 10/84
              ·National Meeting, Invited Speaker:
                      a. Nutrition in the elderly
                      b. New concepts in the thet•apy of the Type II diabetic patient.

        7.     Associates of the Countwa.y Library, Harvard Medical School, 11184.
               Biannual History of Medicine lecture - "The Black Death Comes to
              AJ.:nedca.~~

        8.    Washington University of St. Louis and St. Louis V.A. Hospital, 11/84.
              Symposium on Diabetes Mellitus - The treatment of hYPertension in the
              patient with Diabetes Mellitus.

        9.    The Jackson Laboratory, Bar Harbor, Maine~ 12/84.
              Visitjng Scientist- Insulin seo1·etion in aging.
        10.   .Gordon Research Conference,.01mat.d, CA, 2/85. The biol                                   b. The exciting new approaches to the treatment of diabetes
                                      mellitus.

                  14.     Beth lsi:ael Hospltal1 Boston) MA> 3/85
                          Endocrine G1·and Rounds -Sex and the diabetic.

                  15.    The Johns Hopkins University Scholl of Medicine, Baltimore, MD) 3185.
                         Visiting Professor of the History of Medicine. Lectw:e topic- «Black
                         Death Conte to America.,,

                  16.    Btigham-Women1s Hospital, Boston, MA, 3/85
                         Endocrine Grand Rounds ~·Insulin secretion in aging.

                  17.    Yale University School ofMedioine, New Have~ CT, 4/85
                         Endocrine Research ConfetefiCe -Insulin seGretion in aging•
      .... t...          Hypertension Grand Rounds- Special problems of hypetteusioll fn     ~
                         the diabetic patient.                           ·

                  18.    University ofFlorida} Gainesville~ FL 4/85
                         Gedatric Medicine Grand Rounds
                                                     .
                                                           -The older diabetic
                                                                          . patient.
              19.        University of California at Los Ang~l~s School of Medicine, 4/85. Fanl.ily
                         Medicine Grand Rounds- Treatment of diabetes mellitus in tbe elderly.

              20.       Stanfoi:d University of Medicine~ V.A. Hospital. Menlo Pari; CA, 5/85,
                        Clinical Conference - Sexual dysfunction in the elderly.

             22.        University of Pittsburgh School of Medicine, Pittsburgh, PA, 6/85.
                        Symposium on Diabetes Mellitus -The older diabetic patient.


             23~: ,·.:.!W.Jliv.etsity of Hawaii School of Medicine,
                                                               Honolulu, HI. 8/85
                        Medical Orand Rounds- Diabetes in the elderly.
       . 24.            Department of Public Health and Sooial Welfare1 Guat_n, 8/SS
                        Special Leotru:e- Wellness and pathology in the elderly.

            25.         American Academy ofFamily Practice, Anaheim, CA. 10/fiS.
                        National Meeting -:tn.vited Speaker- Oiabetes in the elderly.

           26.          University of C111ifornia at San Francisco - Valley Medical Center,
                        Fresno, CA, 11/85. Endo01ine symposium~ Sexual Dysfunction .in fue
                        elderly,

           27.          Mayor's Conference on Aging, Los Angeles, CA. 3/86. treatment of
                        chronic diseases in the elderly.




...                      '"lj.
                             I
                                                                                                      .. l




                                                                                                             40
                 28.       V.A. Hospital, Mmtinez, CA and U.C. Davis School afMedidne, 4/86.
                           Medical Grand RoUll,ds -Treatment of hypertension in diabetic patients.

                 29.       Pasadena Council on Alcoholism, Pasadena, CA, 4/86. Symposium on the
                           Older Alcoholic Patient. Pathology and normalcy in aging.

                 30.       Brown University Medical School, Providence, RI 4/86. Medical Grauel ·
                           Rounds- Hypertension in the elderly.

                31.        Medical Board Drug Review, Sacramento1 CA, 5/86. Invited Speaker -
                           The new oral agents.                    ·

                32.       Conference - Scientific Basis of Sexual Dysfunction - Sponso:red by NIH
                          and the National Kidney Foundation, Baltimore, MD, 6/86,
      .   •.   ,:33·.     F.D.A. Symposium of Bioequivalence of Solid Preparations, Washington,
                          D.C., 10!86. Itwited Speaker- Oral sulfonyhu:ea agents.

                34.       University of Nevada, Reno, NV, 2/87. Visiting Professot of Medicine,
                          Lecture topic ~Sex after 60.

                35.       University of Guam, .Guam., USA, 4/87. Symposium on Care of the
                          Elderly - Symposium Leader.

                36.      National Council on Hypertehsion1 Biannual Meeting, Las Vegas, NV.
                         4/87. Invited Speaker - Antihypertensive medications and sexual
                         dysfunction.

               37.       American Hospital Pha.nnacists Association, Washington, D.C. 5/87.
                         I~vited Speaker- Aging in America- Wellness     vs. Disease.

               3S.       University of California, Davis- School of Medicine, 6/87. Course on
                         Medicine, Invited Speaker- f:I;vpertension in the elderly.

               39.       University of Nevada, Las Vegas, Nevada, 10/87. Visiting Professor of
                         Medicine, Lecture Topics; Gel'iatric Medicine Todayl' Geriatric Cmu:se
                         Planning.

               40.       California Pharmacy Association, San Francisco, CA, 11/87. Invited
                         Speakeu- Endocrinology of aging.

               41.      Evanston Hospital~ Northwestern University School of Medicine,
                        ~v:mston> IL, 11/87. Visiting Professor of Medicine, Topic ~ Sex after 60.




                                                  ······--18--··



...                     ., 4 •                         "'i4 •                                        'I' .

                                                                                                             41
        42.          Conference on Pathogenesis and Treatment of Pressure Sores. Kansas
                     City, MO, I/88. Invited Speaker.

       43.           Conference on ~?What Phannaceuti~als are Needed for the Elderly?"
                     Phoenix) AZ, 2/88. Invited Speaker.

       44:           Confert;lnce on "Post Retirement IJealth Care Funding" sponsored by
                     I.R.L, New York, NY, 3/88. Invited Speaker-The gedatricirnperative.

       45.       Board Review Com:se: Geriatrics Update, 1988, U.S.C. School of
                 Medicine, Pasadena, CA, 3/88. Two and one-half day symposium on
                 geriatrics. Director, Moderator and Presenter for the course.

       46.       Symposium on Geriatric. Medicine - Motion Picture and Television
                 Retirement Home And Hospital, Woodland Hills, CA, 4/88. Moderator
                 and Presenter.

       47.       American Geriatdc Society National Meeting, Symposium and Physician
                 - Patient Communication, Aneheim, CA, 5/l.l8. Co-moderator and
                 presenter.

       48.       Symposium on Geriatric Medicine, San Dimas Community Hospital~ Sa11
                 Dimas, CA, 9/88, Moderator attd Presenter.

      49.        American Society for Enteral and Pa:rental Nutrition Confere:t.lCes: Ethics
                 and Nutrltion, New York, NY, 10/88

      50.       Symposium on Nutrition in the Elderly, California Medical Center, Los
                Angeles, CAj 12/88. Moderator and Pre~enter~ Topic- Nutrition in the
                Elderly.

      51.       Calif@n.tia Academy of Family Medicine, Annual Meeting, San Fraucigco~ ~ ..~.!1~;                 55.     Symposium of Diseases Affecting Extended Care Management of 1he
                         Eldel'ly, California Federation on· Aging, Newport Beach, CA, 6/89.
                         Moderatol'.

                56.      Symposium of Diabetes in the Elderly, USC School of Medicine~ Los
                         Angeles~CA} 8/89. Moderator.

                57.     V.A. Medical Center, Phoenix, AZ, 9/89. Medical Grand Rounds, dmgs in
                        the Elderly.

                58.     Gel'iatric Medicine Symposium, Hawaii Medical Association, 9/&9,
                        Invited Speaker. Topic- Hypertension in th.e Elderly.

                59.     University Medical Center of Kansas     City~   Kansas City, MO, 9/89.
                        Medical Grand Rouuds- Sex after 60.
, I·• '~
           I    60,     National Confexence of Consulting Actuaries, Hot Springs, VA, 9/89.
                        Invited Speaker.

                61.     California Phartuacists Association, Los Angeles; CA,            10/89.
                        Endocrinology in the Eldel'ly. Program Director.
               62.      Family Medicine Program, Santa Rosa, CA, 11/89. Visiting Professot of
                        Geriatric Medicine.

               63.      Symposium on Geriatric Medicine. Tacoma General Hospital, Tacon1a,
                        WA~ 1/90. Course Directo1· and Speaker.

               64.. Symposium. on Gedatric Medicine, Antelope Valley Medical Center,
                       Lancaster, CA, 2190. Course Director and Speaker.

               65 •.. Unive.t:sity of Nevada School of   MediGin~,,~Re:no,   NV, 3/90. Visiting
                      Professor of Geriatric Medicine.

               66.     USC Gedat:dc Review Course, USC School of Medicine, Los Angeles,
                       CA, 3/90. Two and one~half day intensive course in gerlatdc medicine.
                       Course Director and Speaker.

           67.         Eisenhower Hospital, Rancho Mirage, CA, 3/90. Medical Gl:and Rounds-
                       Drugs in the Elderly.

           68.         American Geriatric Society Arumal Meeting, Atlanta, GA, 5190.
                       Symposium on Syndrome X; The correlation of diabetes and hypertension.

           69.         American Diabetes Association Symposium, Santa Ba1-·bara, CA, 6/90.
                       Diabetes in Th~;: Mexicat'l. American Population. Invited Speaker.


                                                 20




                                                                                                  43
                   ·70.       Lorna .Linda University School of Medicine~ Loma Linda, CA, 7/90.
                              Grand Rotmds, Drugs in the Elderly.

                   71.       American Heart Association/ American Diabetes Association Symposium,
                             Santa Barbara, CA, 9/90. Treatment of the hypertellSive diabetic patjent.
                             Keynote Speaker.

                  72.        Baylol' College of Medicine, Houston, TX, 10/90. Symposimn on the
                             Complicated Diabetic. Invited Speaker.

                  73.        City of Hope, Duarte1 CA, 1/9 L Medical Grand Rounds, Diabetes i11 the
                             Elderly.

                  74.        Providence Hospital, Anchorage, AK, 2/91. Medical Grand Rounds} Sex
                             after60.
                                                  ...
                  75.        Symposium on Geriatdc Medicine, Antelope Valley Medical Cente1',
                             Lanoaste1; CA, 3/91. Course Director and Speaker.

                  76.       U.C.S.F. - Valley Medical Center, Fresno, CA, 3/91. Medical Grand
                            Rounds, Sex after 60.

                  77.       U.C.D •. .:. Sacramento, ¢A, 4/91. Medical Grand Rounds, Sex after 60.

                 78.        Chicago Medical College, Chicago~ IL, .5/91, Medical Grand Rounds,
                            Drugs in the Elderly.

                 79.        Symposium of G~;~riatric Medicine, Antelope Valley M('ldical Center,
                            Lancaster, CA~ 2192. Course Director and Speaker.

                 80.        Depa.tr.Wlrw.t .of Administration, State of Alaska, 4/92. Invited Speaket', -·"'"l'-"F           85.         Depru:tment of Administration, State of Alaska, 4/93. Invited Speaker,
                       MedicatiollS in the nursing home population.

          ·86.         Dallas Business Group on Health, 5/93. Invited Speaker, Medications in
                       the Elderly.

           87.         Symposium on Rl;ltirement Health~are Benefits, Chicago, JL, 9193. lnvited
                       Speaker~ Medications fn the elderly.

           88.        University of Hawaii, Division of Geriatric Medicine1 Honolulu, ·m,
                      10/9/93. Visiting Professor ofGerlatria Medicine, Diabetes i11 tlie elderly,
                      Use of drugs in th.e elderly.

          89.         Providence Hospital, Anchorage, Alaska. Medical Grand Rounds, 2/94.
                      :Dementia.

          90.         Nevada Academy of Family Medicine, A)IDUal Meeting. Lake Tahoe>
                      Nevada, 2194. Keynote Speake!'~ Sex after 60.

          91.         University of Cclorado Mfiliated Hospital. Medical Grand RQunds, 3194.
                      Dnlgs in the Elderly.

          92.         University of Kentucky Affiliated Hospital. Gerlatdc Medical Orand
                      RolUlds, Lexington, Kentucky, 4/94. Dementia.

          93.         Alaska Psychiatric Institute - API 2000 Meeting, Anchorage, Alaska,
                      6/94. Plans for the Future- C  100.     Nevada. Academy of Family Medicine~ Annual Meeting, Lake Taltoe,
           Nevada, 3/95. Key11ote Speaker~Den:tentia

  101.     Idaho Academy of Family Medicine, Annual Meeting, Sun Valley, Idaho,
           5195. Keynote Speaker- Dementia: Sex after 60.

  102,    Martin Luther ICing, Jr. Medical Center, Los Angeles, CA, 6/95, Medical
          Orand Rounds- Dementia.

 103.     Martin Luther King, Jr. Medical ~nter, Los Angeles, CA, 8/95. Medical
          Grand Rounds- Sex after 60.

 104,     University of Alaska, Southeast - Sitka Geriatric Symposium, Sitka,
          Alaska, 9/95. Organizer, Keynote Speaker.

 105.     V.A. Outpatient Clinic, Las Vegas, NV, 10/95, Medical Gmnd Rounds,
          Dementia.

 106.     V.A. Outpatient     Clinic~   Los Angeles, CA,1 11/95, Grand Rounds -
          Dementia.                 ·

 107.     V.A..Outpatient Clinic Los Angeles, CA, 12/95. Grand Rounds- Sleep
          disorder in the elderly.

108.     State of Alaska, Division of Senior Services~ 2/96. Leotutes and site visits
         to six State of Alaska nursing homes.

109.     Symposium on Geriatric Medicine, Antelope Valley Medical Center,
         Lancaster, CA) 3/96. Course Director and Speaker.

.110.    Family ~e._Tfaining Program, Spokane} Washington, 3/96. Lecture                                                                 •,   M~i.                         114.     State of Alaska) Division of Senior Services, Department of
                                  Administration. Site visit to Administrative offices for review of Geriatric
                                  Programs. Junea~ Alaska, 6/96. Outside ConsuLtant and Lecturer.

                         115.     University of Alaska; Southeast Sitka. Care of the Elderly Symposiu:n~
                                  Sitka, Alaska> 9/96. Course Director and Lecturer.

                        116.     Boise Health Consortium - Medical Grand Rounds,                      Boise~                Idaho, 11/96.
                                 Sex. after 60.

                        117.     Symposium on Long Term Cm:e for Providers, Milwaukee; Wisconsin,
                                 2/97. KeynDte Speaker- Drugs in the elderly.

                        118.     Symposium on Geriatric Medicine, Antelope Valley Medical Ce:nter1
                                 Lancaster, CA, 3/97. Course Director and Speaket'.
..   I~   ~   '1   "

                        119.     Osteopathic Medical College, Des Moines, Iowa,· 4/97.· Symposium on
                                 diabetes Mellitus> Keynote Speclcer- Diabetes in the Elderly.

                        120.     University of Southern Illinois Medical School, ChampaigiJ, Urbana,
                                 Illinois, 4/97, Medi:cal House Staff Lectures. Topics - Diabetes in the
                                 Eldedy~ Drugs in the Elderly.

                        121.     Aliegheny Medi(la-1 School, Philadelphia, P.A, 5/97. Keynote                                      Speaker~
                                 Sytnposium on Diabetes and Lipids in the Elderly.

                        122.     State Senior Care Program, Oldahoma City, Oklahoma, 7/97, Keynote
                                 Speaker- State of Oklahoma Senior Care Ptogtam.

                       123.     Eastem Carolina Univel'Sity Medical School, Greensboro, North Carolina,
                                8/97. Medical Grand Rounds.

                       124.     University of Alaska, Southeast Sitka. Cw;e of the Eldedy Symposium,
                                Sitka, Alaska) 9/97, Course Director and Lecturer.

                       125.     Unive"J:sity of Colorado, Denver, CO, 10/97. University of Colorado
                                Affiliated. Programs, Several States, Medical Grimd Rounds.
                                                                                                                                                                                        l
                       126.     Arizona Chapter of the American Gerontologic Society, Phoenix, AZ,
                                11/97. Sex After 60.                                                                                                                                    l
                       127.     Symposium of Geriatric Medicine, Antelope Valley Medical Centet·,                                                                                Il
                                Lancaster, CA, 3/93. Course Din:ctor and Speaker.                                                                                                ! I
                       128.     Medical University of South Carolina, Charleston, South Caroliua, 4!98.                                                                          i      ll!i


                                Family Medicine Grand Rounds~ Sex After 60.                                                                                                      !li



                                                                                                                                                                                 l      I
                                                                                                                                                                                 I
                                                                                                                                                                                        I

                                                                                                                                                                                        I
                                                      ----24--      -   ---------~--------~------;   --------;--:---   --:.--:-"-----   ___..........,   _________   ------
                                                                                                                                                                              - 1·---   L---~-
                                                                                                                                                                                 1      j
                                                                                                                                                                 ~' '            r      I

                                                                                                                                                                                        I
                                                                                                                                                                                            47
         129,      University of Colorado, Denver~ CO~ 4/98, University of Colorado
                   Affiliated Progrants1 Several Sites, Medical Grand Rounds.

         1:30.    Eisenhower Medical Center, Rancho Mirage, CA, 4/98. Medical Grand
                  RoUtlds, Drugs in the Elderly.

        131.      University of Alaska mid U.S.C., Sitka, Alaska, 9/98. Care ofthe Elderly
                  Symposium, Course Director and Speaker.

        132.      University of South Carolina School of Medicine, Charleston, South
                  Carolina, 10/98. Family Medicine Grand Rounds. Sex After 60.

        133.      V.A. Outpatient Clinic, Los Angeles, CA1 10/98. Memorial Lecture Set[es,
                  Medi.cations in the Elderly.

        134.      V.A. Outpatient Clinic, Los Angeles, CA, 10/98, Memorial Lecture Series      . .   -
                  Alzheimer's disease.

        135.      Visiting Professor of Geriatric Medicine, Alaska Gedatric Institute,
                  Anchorage, AlMka, April, 1/99. Multiple Lectnres •.

        136.      Visiting Professor of Geriatric Medicine, University of New Mexico
                  School of Medicine. Albuquerque, New Mexico, 6/99, Alzheim~r's
                  disease.

       137.      UniveJ;Sity of Alaska, Sitka, Alaska, 9/17/99~9119/99. Care of the Elderly
                 Conferenc~;J, Course Director and Lecturer.

       138.      Visiting Professor of Geriatric Medicine, University of Arizona Affiliated
                 Hospitals of Tucson and Phoenix, AZ, 10/20/99-10/23/99.

       139.      Symposium of the Gerontological Society of America, San Francisco, CA1
                 11/21/99. Interdisciplinary Approaches to Teaching Geriatrtcs, Invited
                 Speaker.

       140.      State of Alaska, Anchorage, Alaska, 2/20/00-2/23/00. Task Force for the
                 Assessment of Assisted Living in the Pioneers' Homes, Leader and
                 Spokesperson.

       141.      Visiting Professor of Geriatric Medicine, University of Colorado School
                 of Medicine Affiliated Hospitals, Denver, Colorado, 3/7/00-3/8/00.

       142.      Visiting Professor of Geriatric Medicine, Affiliated Internal Medicine
                 Programs, El Paso, Texa-,, 4/26/00~4/47/00.


                                                                                                              i

                                                                                                          J
,. .                          '\j.                                                     H   o




                                                                                                         48
                               143.         Newport Beaoh1 California) 5/5/00, Alumal Meeting of the California
                                            Association of Medical Directors~ Invited Speaker.

                               144.     Antelope Valley Hospital, Lancaster, California. Medical Gnmd Rounds,
                                        11!17/99, Treatment of Artlu·itic Pain in the Elderly.

                               145.     Kern County Medical Center, Bakersfield, California. Medical Grand
                                        Rotu1ds, 117100. Hazards ofDrugTherapies in the Elderly.

                               146.    Hoag Hospital, Newport Beach, California. Medical Grand Rounds,
                                       3/10/00. Sex After 60.

                              147.     Visiting Professor of Geriatric Medicine, Affiliated Internal Medicine
                                       Programs~ E1 Paso, Texas. 4/26/00A/27/00

                              148.     Arrowhead Medical Center, San Bem~rdino County Hospital, Colt()n,
                                       Ca.Iiforniaj 5/17/00. Medications in the Eiderty.

                              149.     11
                                        Annual Meeting of the California Association of Medical Directors/j
                                       Invited Speaker, Newpo1t Beach, California. 5/5!00.

                              150.     Riverside General Hospital, Merino Valley, California) 6/16/06. Medical
                                       Gral'l.d Rounds, Medications in the Eldedy.

                              151.     The Elderly Diabetic, Care of the Elderly Conference, University of
                                       Alaska. Sitka) Alaska; 9/21/00.
                              152.    Treatme11t of Artbxitic Pain. Care of the Elderly Conference, University of
                                      Alaska, Sitb, Alaska, 9/21!00.

                             153.     Depression in the Elderly. Care of the Elderly Conference, University of
.n::;   ~\.t· ·~ t •....,.            Alaska, Sitka, Alaska, 9/21/00.                      . . '··

                             154.     Treatment of Hypertension in the Elderly.           Cro:e of the Elderly
                                      Conference, University of Alaska, Sitka, Alaska. 9/21/00,

                             155.     Medications ln the Elderly. Continuous Quality Improvement (CQI) in 'the
                                      State~Assisted Living Facilities, Depa.rtment of Administration, Stat~ of
                                      Alaska, Anchotag~, Alaska, 11/13/00.

                             156.     Fails in the Elde:dy. Continuous Quality Improvement (CQl) in the State~
                                      Assisted Living Faoilities, Department of Administration, State of Alaska,
                                      Anchorage! Alaska, 11/13/00.

                             157.     Dementia. Memorial Lecture Series, Outpatient Department, Vet~rans
                                      Administration, Los Angeles, California, 112/0 1.




                                                      "4.                       "'d.                         .,1'




                                                                                                                    49
               158.    Geropsychiatric Assessment of the Elderly. Bureau of Medi-Cal Fraud and
                       Elder Abuse) Department of Justice, State of Ca.tifomta, Ontario
                       California~ 2/22/01.

               159.    Treating Chronic Pain in the Elderly. Memorial Lecture Sedes, Outpatient
                       Depruimet1t, Veterans Administration Los Angeles, California. 1/2/01. ·

               160.    Medications in the Elderly. Continuous Quality Irt>.provemem (CQI) and
                       the Risk~Plus Program ill the State~Assisted Living Facilities~ Department
                       of Administration> State of Alaska, Sitka, Alaska, SflfO 1.

               161.    Falls in the Elderly. Continuous Quality Improvement (CQI) and the
                       :Risk-Plus Pwgram in the State~Assisted Living Facilities, Depa:t1ment of
                       Administration) State of Alaska, Sitk~ Alaska, 5/1101.

               162.    Sexuality. Nol'th American Forum on Women's Health, Los Angeles,
                       Calif01nia, 6/19/01.

               163.   Alzheitner~s      Disease. North American Forum on Women's Health, Los
                      Angeles, California~ 6/19/0l

              164.    Ge:ropsy(:hological Evaluation of Seniors. Symposiu111 on Elder Abuse.
                      Department of Justice-Bureau of Medical Fraud and Elder Abuse~ Rancho
                      Mirage, California, 9/7/01

              165.    Depression in the Elderly. Hoag Hospi1al. Newport Beach, Callfomia,
                      9/7/01.
'             166.    Sleep Disorders iu th" Eldel'ly. Care of the Elderly Conference. Univetsity
Ii                    of Alaska~ Sitka, Sitka, Alaska, 9/23/01.
                                                 "'
!             167.    Medications in the Elderly. Memorial Hospital, S;mta Rosq., califo:mia,
                      10/19/0L

              168.    Dementia. Medical Orrutd RoundsJ Riverside General Hospital, Marino
                      Valley, California, 11115/01.                             ·

              169.    Dementia in the Elderly. Medical Grand Rounds, Arrowhead Medical
                      Center, San Bernardino Gene.t:aJ Hospital, Colton, California, 11129/0l.

              170.    Patient and Family Satisfaction in Long Term. Care. Alaska       Pion~tlrs~
                      Home, Anchorage, Alaska. A site 'ilisit and symposi~             12/11101~
                      12/15/01.                        .


                                                                                                         I
                                                                                                         I
     '   ..                       .,,   '                     "J .
                                                                                                         I

                                                                                                    50
                            171.    Normal Aging vs. Disease. Symposium on Geriatric Medicine. Annenberg
                                    Center, Rancho Mirage, Califmnl~ 2/202.

                            172.    Medications in the Elderly, Memorial Lecture Series, Outpatient
                                    Department) Veterans Administration, Los Angeles, California, 2/26/02.

                            173.    Life Style Redesign in Elder Care. 2nd Annual North American Forum on
                                    Women's Health, Anaheim, California, 3/1/02.

                           174.     Dementia in the Elderly. Memorial Lecture Series, Outpatient Department,
                                    Vetet·ans Administration, Los Angeles) California, 3/12/02.

                           175.     Diabetes in the Elderly. Endocrine Grand Rounds. Harbor General
                                    Hospital, Torrance, California, 4/l/0/2.

                           176.     Medications in the Elderly. MultiHlecture series~ Commission on Aging,
I- ·•
.···.   ..                          State of Alaska, Anchorage and Fairbanks,' 4112/02~4/26/02.

                           177.     Treatment (!f Pain in the. Elderly. Care of the Eldei'ly Confel'ence;
                                    University of Alaska~ Sitka. Sitka, Alaska, 9/19/02.

                           178.    Treatment of Cardiovascular Risk Factors in the Elderly. Care of the
                                   Eldel'ly Conference, University of Alaska, Sitka, Alaska9/19/02.

                           179.    Special Issues in Long Term Care. Assessment and Evaluation of the
                                   Artchorage Pioneers' Home, Anchorage, Alaska, 12/10-12114/02.

                          180.     Identification and Treatment of Cardiovascular Risk Factors in ihe Elderly
                                   - A symposium Montgomery Cardiology· Programs. Montgomery~
                                   Alabama, 3/21/03.

                      '··· 181.    Medications in the Elderly. Multi~lecture series, Conunissio:n.on Aging,
                                   State of Alaska, Anchorage and Fairbanks1 4/23~4/26/03.

                          182.     Assessment of Mental Competency and Discussion of an Elder Abuse
                                   Case. Symposium on Elder Abuse, Department of Justice ·~ Bureau of
                                   Medi~Cal Fraud           and Elder Abuse~ Squaw Valley~ California, 5/21 kS/30/03.

                          183.     Medications in the Elderly. Multi-lecture series, Commission on Aging,
                                   State ofAlaska, Juneau. and Ketchikan, 6J27-6129i03.

                          i84.     Dementia in the Elderly: Medications in the Elderly. Care of the Eldedy
                                   Conference, University of Alaska, Sitk~ Sitka, Alask~ 9/18-9/19103.

                          185.     Dementia. GeriatJ:ic Symposium :.. . St.        Mary~s   Hospital and   Scan~   Lang
                                   Beach. California, 10/4/03.                                                                 ;
                                                                                                                               !
                                                                                                                               '

                                                                                                           . -- -- --.. . . L
                 ..                                                                                                            l
             '                                 •.., 6   •

                                                                                                                               l
                                                                                                                               I
                                                                                                                               i
                                                                                                                          51
                                186.     Senior Assessment for the Care Provider. Public Health Fonun- State of
                                         Alaska. Anchorage, Alaska, 12/1/03.

                                187.     Senior Assessment Workshop. Alaska Geriatric Education Center,
                                         University of Alaska, Ancho1·age, Alaska, 1/23/04.

                               188.     Sleep Disorders in the Elderly. Coping with Chronic Disease. Care ofthe
                                        Elderly Conference, University of Alaska1 Anchorage; Alaska, 9/17/04.

                               189.     Elder Abuse. Coping with Chronic Disease. Cardiovasculru: Risk Factors
                                        in the Elderly. Senior Lives Conference~ University of Alaska> Anchorage,
                                        Alaska 6/10/05.

                               190.     Assessment of the Chart in Skilled Not'sing Facilities. Symposium on
t   •   .t.. , , ....
                                        Eld.er Abuse, Department o~ Justice, Bureau of Medical Fraud and Elder .. .
I                                       Abuse, Long Beach~ California, 6/6-6/9/05.                                  ,,

                               191.     Coping with Chronic Disease. The Chart in the Skilled Nursing Home.
                                        Care·ofthe Elderly Conference, University of Alaska, Sitka, 9/16/0S.

                               192.    Sex After 60. The Chart in the Skilled Nursing Home. Promoting :Best
                                       Practices in Aging Conference, University of Alaska1 Anchorage- 6/8/06
                                       -6/10/06.

                              193.     Medic-al Realities and Diminished Tribal Longevity, New Aspects of Long
                                       Tenn Care. Cate of the Elderly Confetenc~, University of Alaska , Sitka,
                                       9/14/06-9/16/06.                                      .

                              194.     Standw:d of Care, Symposium on Elder Abuse, Depal.iment of Justice,
                                       State of Califomia, Buteau of M~di~CAL Fraud and Elder Abuse~ San.
                         ..            Mateo, California May~M0FJ,..:..

                              195.     futegrated Therapies for Aging. The Thet'apies, Care of the Elderly
                                       Conference, University of Alaska, Southeast; Sitka 9/~5'/0S- 9/27/08.

                              196.     Human Biology 596 Course University of Washington Medical School -
                                       WWAMI Program- Multi-Disciplinary and Bthnicity in Gerontology and
                                       Geriatrics. Lectu.r:es to Alaskan Medical Students, University of Alaska~
                                       Anchorage, Aprll2009.

                              197.     Mental Health and Dementia. Inter-disciplinary l?taciioo in Geriatrics Sex
                                       After 60. Prompting Best Ptactices in Aging Conference, University of
                                       Alaskf4 Anchorag·e, 6/3/09-6/5109.

                        ][,   PUBLICAT][ONS




                                              'TJl   •                    "\j.




                                                                                                                         52
     Papers- Pee1· Review

     L     McCleverty, J.A, an.d Wilklrtso~ Q, (Submitters), Lipson, L.G., Maddox,
           M.D. and Kaesz, H.D. (Checkers): Dichlorotetracarbonyldirhodbm.
           Inorganic Synthesis Vol. VHf, oltzclaw, H.F., Jr. (Ed) McGraw-Hill, New
           York, 1966, pp.211-214.

 2.       McCleverty, J.A. and Wilkinson. G. (Submitters), Lipson1 L.G., Maddox~
          M.D. and Kaesz1 H.D. (Checkers): Chlorocarbonylbis (uiphenylphospine)
          rhodh.un and cblorocarbonylbis (tdpheuylarslne) rhodium. Inorganic
          Synthesis Vol. VIII~ Holtzclaw, B.G. Jr. (Ed), McGraw-Hill> New York,
          NY 1966, pp214~2l7.

 3.       Lip~pn,     L.G., Capuzzi, C.M. and Margolis, S.M: Effect on method of cell
          isol'll.tion on the metabolic activity of. isolated rat liver cells. J. CellSC. · · ·
          10:167A179, 1972.

 4.       Lipson, L.G.: Plague il.t San Francisco in 1900, Atm. Int. Med.         77~303~
          310, 1972.

 5.       Kohler, T.R., Lipson, L.G., Flores~ J.> Witkum, P.A., Fischer, J.B.~ and
          Sharp, G. W.O.! Sequence of events in the activation of adenylate cyclase
          by cholera toxin. Bull Schweitz, Akad. Med. Wiss. 32·223w23Z, 1976.

6.        Beiteins, l.Z., Lipson~ L.G. and McCarthur, J.W.:Luteiniz\ng hormone,
          follicle stimulating hormone and their subunits released in cultnre by
          hmnanpituitary tumors. J. Clin. Endo. Metab. 45:1271-1280, 1977.

7.        Fischer, J.J;3.~ Kohler, T.R., Lipson, L.G.:I Flores,~ J., Witkam. P.A., and
          Shru:p_, G.W.G.; Studies on the time course and rat~ limiting steps in the
          activation of adenylate cyclase by cholera toxin. Biocltem. J. '173: 59-64.
          1978.

8.       Lipson, L.G., Beitins, I.Z., Komblith, l?.D.~ McArtluu·. J.W .• Frie~en,
         H.G., Kliman, B. and Kjelbexg, R.N.; Tissue cultw:e studies on human
         pitultal'y ·tumors: Radioimtnunoa.ssay of ante11or pituitary hotntones in
         culture medium. Acta. Endocrln. 88:239-249, 1978.

9.       Lipson, L.G. and Shmp~ G.W.G.; 1nsulin sec1'etion in pregnancy: Studies
         on adenylate Cyclase, phosphodiestarase, protein kinase and
         phosphoprotein phosphotase in Isolated islets of Langerhans of the rat.
         Endocrinology 103:1272~1280j 1978.

10.      Lipson, L.G., Beitins, I.Z., Kornblith, P.D., McArthur, J.W., Friesen,
         H.G.j Klimat~, B. and Kjelberg, R.N.~ Tissue culture studies on hu.tnan


                                   . ·-30--· .... -..                           -------~---::     ---"::---.-----:-;·--;------




                 '   ..
                                                                                                                             53
          piMtru.y tumors: Loug~term .r:elease of anterior pituitary hormones. Acta.
          Endocrin. 90~421~433, 1979.

  lL      Lipson~ L.G.~ Siegal, E., Wohlheim, C.B. and Shatp, G.W.G.: Insulin
         release in fasting: Studies on adenylate cyclase, phosphodiesU~rase, pr 1981: •.t, ·' ·

 14.     Lipson, L.G., Moore1 D., Pope, A.M.J Todd, G.J., and Avila. S.: S~xual
         dysfull.Ction in Hypertensive diabetic patients. J. Cardiovascular Med. 6:
         Supp.l, 30-37,1981.

 15.    Cotton, D.B., Strassner1 H. G., Lipson, L.G., and Goldstein, D.A.: the
        effects ofterbutaline on acid-base, electrolytes and glucose homeostasis
        during the managementofpretenn labor. Am. J. Obstet. And Gy:n. 141:
        617-624, 1982.

16.     Oldhrun, S.B., Upson, L.G. and Tieijen, G.B.: Evidence for the presence
        of calmodulin in human parathyroid tissue..Mineral and Electrolyte
        Metabolism 7: 273-280, 1982.

17.     Lipson, L.G., Oldham, S.B.: The presence of calmodulin- stimulatflb1e
        phospho.diestatase in pancl'eatic islets of Langerhans of pregnant and
        11011nal female rates. Life Sciences 32! 775-780, 1983.

18.     Mircheff, A.C.~ Conteas, C.N., Lu, C.C,, Santiago, N.A., Gray, G.M. ood
        Lipson, L.G.: Basal»lateral a.nd intracellular membrane populations of the
        rate exorbitallacd.mal gland. Am. J. Pltysiol. 24-5: G 133*142, 19&3.

19.     Premdas, F.H., Molina, J.M. and tipso.11; L.G.: Insulint·elease in aging:
        Role ofglyce:raldehydes.Acta. Endoorin. 103:539-543, 1983.

20.     Lipson, L.G. and Lipso~ M.: Treatment of the obese maturity onset
        diabetic patient, Arch. Int. Med. 144: 135-138, 1984.




            '   .
                '                         ... d •




                                                                                         54
                          21.              Oldham, S.B., Molloy, C. and Lipson, L.G.: Calc~um inhibition of
                                           adenylate cyclase in the parathyroid gland. Endoorlnology 114: 207-214,
                                           1984.

                          22.              Lipson,.L.G.: Sexual dysfunction in the diabetic patient with hypertension.
                                           Am. J, Cardiol. 53: 46A~50~ 1934.

                          23.              Lipson, L.G.: Special problems in the treatment of hypertension in the
                                           patient with diabetes mellitus. Arch. Int Med. 144: 1829ul831, 1984.

                          24.               Olclliam, S.B., Rude, R.K., Molloy, C. and Lipson, L.G.~ The effect of
                                           ·magnesium on calcium inhibition of parathyroid adenylate cyclase.
                                           Endocrinology. 115: 1883-1890, 1984.

                          25~ ...       Molina, J.M., Prem.das, F.H.• Klenck, R.R. Eddlestone, G., Oldham, S.B:
                               '                                                                         or
                                       ·and Lipson, L.G.: The dynamic insulin-secretory response isolated .· · ·
                                        pancreatic islets of the diabetic mouse: Evidenoe for a gene dosage effect
                                        on insulin secretion. Diabetes 33: 1120-1123.

                          26.          Bddlestone, G.T.~ Oldham, S.B., Lipson, L.G.~ Premdasl F,B. and
                                       Beigehnan, P.M.: Electrical activity, cAMP concentration and insulin
                                       release in mouse islets ofLangerhans, Am. J. Physiol. 248: C 145-1531
                                       1985.                               .

                         27.           Molina, J.M., Premdas, F.H. and Lipson, L.G.: Insulin release in aging!
                                       Dynamic response ofisolated islets ofLangerhans of the rat to D~
                                       glyceraldehyde. Endocrinology 116: 821~826, 1985.

                         28.           Oldham, S.B. and Lipson, L.G.: The high affinity c~lcium inhibition of
                                       parathyroid adenylate cyclase is not calmodulin-dependent. Catcif, Tissue
                                       Int. 38: 275-281, 1986.
• ····"t-"i- • • ~.. •                                                               • ...,.   '   ...

                         29.           Bailey, C.J., Day, D., Bray, G.A., Lipson, L.G. and Flatt, P.R.: Role of
                                       adrenal glands in the development of the abnormal glucose and insulin
                                       homeostasis in genetically obese (ob/ob) mice. Hormone and Metabolism
                                       Research. 18~ 357-360, 19&6.

                         30.           Prochazka, M.• Premdas, F.H.y Leiter, E.H. and Lipson, L.G.: Estrone
                                       treatment dissociates primary ve1·sus secondary consequences of
                                       "diab~tes" (DB) gene expression in mice. Diabetes, 35: 725w728, 1986.

                         31.           Lipson, L.G.: Diabetes .in the elderly: Diagnosis~ pathogenesis, and
                                       therapy. Am. J. Med. 80: Supp. SA: 10-21l 1986.




                                   y   ~   •                          ...   ,   '




                                                                                                                         55
        32.                   Fadda, G.Z., Alanal, M., Premdas, F.H., Lipso11l L.G. andMassry, S.G.;
                              Insulin release from pancreatic islets! Effects o{CRF and excess PTH.
                              Kidney 1nt. 33: 1066wl072,1988.

        33.                   Leiter, E. H., Premdas, F.H., Hanison, D.H. and Llpson, L.G.: Aging at:d
                              glucose homeostasis in C57BL/6Jmale mice. FASEB Joumal. 2: 2807·
                              2811~   1988.

       34.                    Fadda, G.Z., Alttnal, M., Lipson, L.G., Soliman, A. andMassry, S.G.:
                              Correction of glucose into~erance and the impaired insulin release of
                              chronic nmal failure by verapamil. Kidney lnt 36: 173-770, 1989.

       35.                    Fadda, G,Z., Akmal, M., Lipson, L.d. and Massry, S.G.: Direct effect of
                              parathyroid homtone secl'etio.n from pancreatic islets. Am. J. Physiol., 258
                              (Endocrinol. Metab. 21): E975~B984, 19.90.

                                                                                                   an.... ·
              •   I   I   ~




       36':               Mulligan, R.J Lipson, L.G. and Heaton, S. G.: Detecting diabetes in
                          eldel'ly dental patient population. Special care in Dentistry: Feature
                          Article: September-October, 142-147, 1990.

       37.                Xin·Gin, Z., Fad.d~ G.Z,, Lipson, L.G. and Massry. S.G.: Phosphate
                          depletion impairs insulin secretion by panc~·eatic islets. Kid. Int. 39: 120-
                          128, 1991.

      38.                 Fadda, G.Z., Hajjar, S.M.~ Perna, A.F., Chau, X.J., Lipson, L.O. and     .
                          Massry, S.G.: On the mechanisms of impaired insulin secretion in chronic
                          renal failure. Jour. Clin. Invest. 87: 225~261 ~ 1991.

      39.                 Clark, F. Carlson, M., Zhnlce, R., Frank~ 0,, Patterson, K., Lru·son, B.,
                          Rankin~Martinez, A.) Hobson,   L., Crandall, J•• Mandel, D. and Lipson,
                          L.G.: A qualitative study ofthe life domains and adaptive stmtegies of the
                          lowincome,.wellelderly. Am. J. Occup. Therapy, 1994

      40.                 Clark F. Carlson, M., Zimke, R., Frank, G., Patterson, K.., Ennevor, B.,
                          Rankin-Millilnez, A, Hobson, L., Crandall, J., Mandel, D.and Lipson,
                          L.G.~ Life domains and adaptive strategies of a gl'oup oflow~income, well
                          older adults. Am. Jt. of Occupational Therapy, 99-108, 1995.

      41.             Rho, Jay P. and Lipson, L.G.: Focus on acetylcholinestreraseiuhi.bitor for
                      the treatment of Alzheimer's disease. Fonnulazy, Vol. 32, 677~684, 1997.

      42.             Clark, F., Azen, S.P., Zemke, R.~ Jackson, J., Carlson1 M., Mandel, D.,
                      Hay, J., Josephson, K., Cherry, B., Hessle, C.~ Palmer, J. and Lipson, L.G.:
                      Occupational Therapy for IndependenMjving Older Adults. JAMA, 278:
                      1321-1326, 1997.
                                                                                                                         !
                                                                                                                         i
                                                                                                                        !(
                                                                                                                        {
                                                          33··
                                                                                                                       -I
. '                       .. .                            •I 4 •                                              .. & •   I
                                                                                                                       i
                                                                                                                       !
                                                                                                                       l
                                                                                                                             56
  43.           Clm'k 1 F., Azen~ S.P., Cttrlson, M.~ Mandel, D., LaBree, 1., Hay, J..
                Zemke, R., Jackson, J. and Lipson, L.G.: Ernbedding health~promoting
                changes into the daily lives of independent~ living older adults: Long-tenn
                followwup of occ11pational therapy inte1vention. Journal of Gerontology:
                Psychological Sciences, 56B, PP- 60"63, 2001.       ·

  Requested Chapters, Papers, and Monograms

  1.            Sharp~ G. W.O., Fisher, J.G., Lipson, L.G., Kohler, T.R., Flores, J. and
                Witkum, P.A.! Time course studies on the mechanisms of action cholem.
                toxin. Hormonal Receptors in Digestive Tract Physiology. In Bonftls, S.~
                Fromageot, P., Rosselin. G. (~ds.). Eldevier~North Holland Biomedical
                Press, Amdsterdam, pp.447-454, 1976.

 2.             Sharp, G. W.O., Wiedenkeller1 D.E., Lipson~ L,G., Oldhnm, S.B., I{J;ausz,
   1
"'' "'' • ':    Y., Janjis) D., PianwSrn.ith, M.C.M. and Wollheim, C.B.: Multiple roled of
                calmodulin, the endocrine p~ucrea.s and the control of1nsu1in secretion.
                P1·oceedings ofthe 11th Congress of the Intentattonat Dlabetes Federation.
                Int. Congress Series #600: Excerpta Medica, Princeton, N.J., Mngola,
                En.N. (Ed.) pp 329-336, 1983.

   3.            Lipson, L.G.: Hypertension and diab~tes rrielUtus. Diabetes forecast
                 38:53, 1985.

   4.            Lipson, L.G.: Diabetes mellitus in the elderly: Special problems, special
                 approaches. Co. Medical, New York, N.Y.j pp. 1-20) l98S.

   5.            Lipson, L.G.: Diabetes after sb;.ty~five. Diabetes Forecast. VoL 39, No.
                 7, 54-58, 1986.

   6.            Lipso~ L.G.: Diabetes in the elderly! A multifaceted problem. A.nl. J.
                 Med, 80: supp. 5A:1-2, 1986.

  7.             Lipson, L.G. an.d Bray~ G.A." Energy intake and utilization in aging
                 man: Chen (ed.), Nutritional Aspects of Aging, Voi. 1, CRCpress.. In.o.,
                 BocaRaton,J:                         10.     Lipson> L.G.: Dental problems ill. the diabetic patients. In Beigelmru.t,
                                 P.M. and Kumar, D. (Eds.) Diabetes Mellitus for the House Officer.
                                 Williams and Wilkins~ Baltimore> MD., pp. 181~183, 1986.

                         11.     Lipson, L.G.,: Hypertension in the diabetic patient. In Beigelman, P.M.
                                 and Kumar, D., (Eds.) Diabetes Mellitus for the House Officer. Williams
                                 and Wilkins, Baltimore, MD., pp 160.. 163, 1986.

                         12.     Lipson, L.G.: Hypertension in the diabetic patient. In Beigehnan, P.M.
                                 and Kumar, D., (Eds.), Diabetes Mellitus for the House Officer.
                                 Williams and Wilkins, Balthnore, MD., pp. 173~175, 1986.

                     13.         Dinwiddie, R. and Lipso~ L.G.: Improved control of serum glucose in
                                 obese, new~onset u1sulinopenic non-insulin dependent diabetes mellitus:
                                 Partial respiration of Norman dynamic insulin secretion. Roerlg
                                 Division, pp. l-6, 1986, · :,... ' ·
     •••• ,..   ~   •}                                                                          ·"   ., ••. ~ t,r-


                     14.        Lipson1 L.G. and Katow:Patrner1 S.: Diabetes in Asians. Diabetes
                                Forecast, Vol. 41, No.9, 4Sw51, 1938.
                     15.         Lipson, L.O., Kato-Palmer, S., Boggs, W.L., Moore,D., and ope1 A.:
                               . Diabetes in the :Slack population. Diabetes Forecast Vol. 41, No.9, pp.
                                 34w38, 1988,

                    16.         Williams; B.R., Nichol, M.B., Lowe, B.F., McCombs, J.S. 1 Yoon, P.S.
                                and Lipson) L.G.: phru:ruacist intervention residential care faciliti6s. In
                                Rowet J.W, and Alu·onheim, ,T.C. (Eds.) Annual Review of Geronto:ogy
                                at1d Geriatrics; Foc·us on Medications and the Elderly. Springer
                                Publishing Co. New York, N.Y., pp. 150wl62, Vol. 12, 1992.

                    17.        The Use of Medications: A Tmining and Reference Manual Developed
                               for Staffin.Residential Care Facilities for the Elderly, 1195. Lipson.                . ,_,..,
                               L.G.- Project Co-Director.

                    18.        Weiner, J. and Lipson, L.G.: Human diseases as models of accelerated
                               aging. In Rose~ C., Glowacld, J. and Bilezikian> J. (Eds.) The Aging
                               Skeleton1 Academic Press, Chapter ~:.pp. 51~58, 1999.

                19.            Raghaven1 D.~ Weiner, J. and Lipson, L.G.: Cancer in the elderly:
                               principles of treatment in Soulbami, R.L. et al (Bds.), Oxford Textbook
                               Oncology~ znd Edition, Oxford University Press, Oxford1 London) i 999.

           Films atld Videos




..              ...                                  .. & •                        "d .




                                                                                                                                58
   1.     Discharge Plmming for the Elderly Hospitalized Patient: r. \Vhat to do
          wllen you go Home. Hospital Sateiiite Network, 1986. 15 min. L.G.
          Lipson- Moderator and Context Exper.

  2.      Discharged Planning for the Elderly Hospitalized Patient: H. The patient
          with acute medical problems after discharge. Hospital Satellite Network
          1986, 15 min. L.G. Lipson- Moderator and content expert.

  3.      Discharge Planning for the Elderly Hospitalized Patient: UI. The
          chronically disabled patient. Hospital Satellite Netwotk) 1986, 15 min.
          L.O. Lipson- Moderator and content expert.

  4.     Discharge PlEU11ling for the Elderly Hospitalized Patient: IV. Community
         programs for the elderly. Hospital Satellite Network, 19861 15 min. L.G.
         Lipson- Moderator m~d content expert.

 5.      Normal Aging Versus Disease:"l'hysicianJoumai Update. Lifetime
         Network, 1987, 15 min. L.G. Lipson- Content expert.

 6.      Drugs and the Elderly. Physician's Journal Update. Lifetime Network,
         1987, 15 min. L.G. Lipson- Content expert.

 7~26.   Caring for and Aging Soo(ety. 20 videos on various aspects of Geriatrics
         gnd Gerontology. Each 30 minutes in length. Producer- Neil Steinbe):g
         Produotions1 Executive Producers- Hospital Satellite Network and Age
         Wave~ Sponsor- Marion Laborato:des. 1987"1988. L.G. Lipson-
         Technical advisor and content exp~rt.

                           CARING FOR AN AGING SOClETY

                          SHOW TITLES AND NUMBER
                                                          .. , .......   ~~   -
                                                                          . .....
~SP#.    HSN#           !lTLE
001      8649X         NEW IMAGES OF AGIN"G (F)            DYCHTWALD
()02     0462X         flOW TO TALK TO YOlJR.'DOCTOR (F)    LIPSON
003      57.33X        GERIATRIC ASESSMENT (F)              BUtLER
Q04      8648X         DRUGS AND THB ELDElll,Y (F)          :LAMY
005      77l6X         ACUTE CARE GERIATRIC NURSING (F) FOLMER
006      5734X         HEART DISEASE AND THE ELDERLY (F) SWAN
012      8650X         PRINCEPLES OF AGING (F)             HAZZARD
013      5735X         PRESENTATION OF DISEASE (F)         ABRASS
014      5736X         GEROl;JSYCHfATRIC FOUNDATIONS (W) OLSEN
.OIS     5737X         PltYS!CtA:N'S ROLE IN DRUG THBMPY (F) VESTAL
016      8652X         ETHICAL ISSUES lN ELDERCARB (F)     CASSEL
017      7717X         GEROJ?SYC:HIATRlC NURSlliG (W)      WYKLE
018      612SX         TBE HUB CONCEPT (W)                 DYCHTWALD
\l19     6726X         ELDBRCARE FlNANClNG (W)             DYCH!WALD




                                .. 4 •




                                                                                     59
            020     6727){         ELPERCARE: MODELS OF SUCCESS (F)             DYCHTWALD
            021     5738X          DJABBTES IN THE ELDERLY {W)                  Lrl?SON
            022     8651X          GERIATRIC DISCHARGE PLANNING (F)             WERTHEIMER
            023     0473X          PROMOTING WELLNESS {W)                       FARQUJ!Al!.
            ()24    0475X          SELF~MEDXCATWN IN THE ELDERLY (W)            StMONSOl\'
            02S     0414X          FAMILY ROLES lN BEALTHCARE FOR               BRATI'ER
                                               THE ELDERLY

         27.        Medical Checkup; Health Aware11ess '88. Aging in the Black Conunuqtty. A 30 min.
                    Video. Producer, Mark Alyn Communications) Sponsor- Marion LabOratories) 1988.
                    L.G. Lipson- Moderator and content expert.
        28.         Medical Checkup: Health Awareness , 88 Aging in the Hispanic Community. A 30 min.
                    Video, Producer, Mark Alyn Communications, Sponsor- Marion Lab<>ratories, 1988.
                    L.G. Lipson- Moderator and content expert.

                    Medical Checkup: Health Awareness '88. Aging in the Asian Commuuity. A 30 min.
                    Video. Producer, MarkAlyn Communications~ Sponsor- Mad on'Laboratories, 1988.
                    L.O. Lipson- Mode1·ator and content expert.

        3().       Medical Checkup: Health Awareness '88. Diabetes Mellitus in the Black Community. A
                   30 min. Video. Producer> Mark Alyn Commonlcations, Sponsor- Madan Labotatories,
                   1988. L.G. Lipson- Modemtor and content exp~rt.

        31.        Medical Checkup: Health Awl'll:eness '8 8. Diabetes Mellitus in the Asian Community. A
                   30 min. Video. Producer7 Mark Alyn Communications~ Sponsor- Marion LaboratotieS1
                   1988. L.G. Lipson~ Mode1·ator and content expert.                     ·

        32.        Medical Checkup: Health Awareness '88. Diabetes Mellitus in the Hispanic Community.
                   A 30 min. Video. Producer, Mark Alyn Communications1 Sponsor- Marion
                   Laboratories, 1988. L.G. Lipson- Moderatot and content expe1t.

       33~38.      Diet and Exexciw-~Lifustyles for Aglng. Hospital Satellite Network. Six lO~minute ''"'
                   Segments, 1989. L.G. Lipson- conteil.t expett.

       39.         How to Talk to the Older Patient. Baylor Hospital and Age Wave, 1989. L.G. Lipson-
                   Medical Moderator and content expert.

       40-41. The Aging Skin. Age Wave, 1991. L.G.Lipson- Medical Editor.

       42.         Diabetes and the Eldel'ly. Living with Diabetes: Diabetes on the Air, 1991.

       43.         Sex and Sexuality in Seniors- A Documentary, 1999 L.G. Lipson- Guest E:xpert.
                                                              I,



Abstracts




                                                                   '\   ~   .



                                                                                                            60
  *1.            Upson} L.G.~ Margolis, S.M. and Capuzzi, D.M.: Comparison of acetate and amino acid
                 incorporation in. rat liver cells isolated by three techniques. Fed. Ptoc. 28:336 (absl 607).
                 1969.

  2.             Lipson, L.G., Ackerman, I.P. and Klima:n, B.: simultaneous acromegaly and partlally
                 suppressible adrenocot'tioal function in a patient with a pituitary tumor. Clin. Res. 24:
                 274A, 1976.

 3.              Lipson. L.G.) Beitins, I.Z., Kornblith, P.O., McArthur, J, W., Friesen> H.G.• K.liman. B.
                 and Kjelberg~ R.N. Hormone secretory patterns of human pituitary tumors in tissue
                 culture. Clin. Res. 328A, 1976.

 4.             Lipson, L.G.> Fon:istall, C.A. and Shatp, G.W.G. Phosphorylation and dephosphorylation
                in the control of the insuliu release: Islet phosphoprotein phosphatase. Diabetes 25: Supp.
                1,374 (abst. 213). 1976.

 *5.            Lipson, L.G., Vachon, C., F6histall, C.A" and Sharp~ G.W.G.: Stimulation of specific
                protein phosphorylation in intact rats islets ofLangerhans by both 3-isob\ltyl-1-
                methlxanthine and D-glucose. Clin. Res. 26:530A) 1978.

 6.             Lipson, L.G. and Sharp, G.W.G.: Insulin release in pregnancy; Relatior.ship to ptotein
                and phosphorylation. Endocrinology 102: (abst. 711), 1978.

7.              Lipson, L.G. Wollhei:m, C.B. and Sharp, O.W.G.: Insulin release in fas1ing. Diabetes 27:
                Supp. 2, 489 (abst. 236), 1918.

S.              Lipsonl L.G.J Bobrycki, V.A., Bush, M.J •• Gross~ E. and lnouyte1 D.: Role of adenylate
                cyclase system in altered insulin release from islets of aged rats, Clin.Res. 28:51A~ 1980,

~'9.            Cotton, D.B., Strassner, H.G., Lipson. L.G. and Goldstein, D.A.: Effect ofterbutaHne on
                serum concentrations of glucose, insulin, J_Jo'tassium, ionized and total calcium lactate,
                and colloid osmotic pressure. Gyecol. Invest. 1980... .·t-:· .•..

*10.        Lipson, L.G., Bush, M.:r.~ Tie~ en, .G.E. and Yoon, A.; Insulin release itt aging: the role of
            adenylate cyclase system. Endoorinology 106: (abs~. 34)) 1980.

11.         Mircheff, a. C., Lipson, L.G.• Bush, MJ., Yoon, A. and Barish, J.J.: Analytical fraction of
            B·cells. Diabetes 29: Supp. 2, 109A (abst. 425), 1980

12.         Moore, D., Pope, A.M.1 Todd, G.J.:I Rosenquist, R.J.1 and Lipson, L.G.: Treatment of
            hypertensive diabetic patients with pl'azosin. Diabetes 29: Supp. 2, 67A (abst. 267) 1980.

*13.        Oldham, S.B., Lopson, L.G. and Tiegen. G.B.: Ev-idence for the presence of calmodulin
            in human parathyroid tissue. VIII International Conference in Calcium Regulating
            Honnones, 1980.



                                     -····· -- ·-ss


        '   '                     "'! .                                                       ... 4 •




                                                                                                                 61
                            *14.     Lipso'n, L.G.• Bush, M.J. and Bobrycki, V.A.: The role of the adenylatecyclase system in
                                     the decreased glucose~stirnulated insulin. release from isolated islets ofLangerhans of .
                                     aging rats. Gordon Research Conference- The Biology of Aging. 1980.

                            15.      Lipson, L.G. Oldham, S.B. and Bush, M.J.; Calmodulin-- stimulatable phosphodiestarase
                                     in isolated islets ofLangerhans oftherat. Clin. Res. 29:56A, 1981.

                            16.     Lips~n. L.G., Moore. 0.1 Pope A.M., Todd, F.J. and Avila, S.: lncidenceofhypertension
                                    in male diabetic populations. Clin. Res. 29:413A. 19tH.

                           17.      Lipson, L.G. and Oldham, S.B ,! Colmodulin~stimulatable phosphodiestarase in pancreatic
                                    islets of the pregnant rat. Clin. Res. 29-413A, 1981.

                           *18.     Conteas, C.N., Lipson. L.G. and Mircheff; A, C.: Basal lateral membranes fl•om rat
                                    parotid acinar cells. Gastroenterology 80: 1128A, 1981.
                      I
•   •• . . . . . t
                     .. 19 .        Lipson, L.G. and Oldham, S.B.: The presence of a calmod"ulin!:stimulatable
                                    phospl10diestarase in pancreatic islets from pregnant and notmal female rats.
                                    Endocrinology 108:343, (abst. 1942), 1981.

                           20.      Lipson, L.G. Bush, M.J. and Najdziuk, J.: lnsulitll'elease in aging: Role of
                                    glyceraldehydes. Diabetes 30: Supp. 1 (abst. 296), 198.1.                    ·

                           *21,     Lipson, L.G,: Insulin release in aging. Gordon Rese!U'ch Conference- The Biology of
                                    Aging. 1982.           ·

                          22.      Lipson. L.G., Moore1 D., Pope, A.M. and Todd, Ci.J,: Sexual dysfunction in hypertensive
                                   diabetic patients: The role ofprazosin in its prevention. Diabetes 31: Sup. 2 (abst. 365)t
                                   1982.                             )

                          *23.     Oldham, S.D. and Lipson, L.G.: Biphasio inhibition of parathyroid adenylate cyclase
                                   activity by calcium1, ~~llf., Tissue int. 34:843, 1982.

                          *24.     Lipsou, L.G., Premdas, F.H., Molina, J.M.:Studies on dynamic insuli.nr.elease in aging.
                                   The physiologist 25: 288 (abst. 47.8), 1982.                          ·

                          *25.     Molina, J.M., Premdas, F, H. and Lipson, L.G.! Dynamics ofinsulinsecretion inagirtg
                                   Clin.Res. 31~58A, 1983.

                          *26.     Sharp, G.W.G., Wolheim, C.B., Siegel, E., Lipson,.L.G. and Kraus, Y.: The role of
                                   calmodulin in insulin secretion. International Diabetes Fed. Meeting in Kenya1 November
                                   1982.

                          *27.     Eddlestone, G. T., Oldham, S.B., Lipson, t•.G. and Beigehnan, l? .M.~ Fotskolin inc~:eases
                                   cyclic AMP and potel\tiates electrical activity in the mouse pancreatic B·ce1L Fed. Proc.
                                   42: 897, (abst. 3544), 1983.




                '    ..                             'tl.                          ..j.                         -\ d •




                                                                                                                                 62
                      *28,     Eddlestone, o:r., Oldha~ S.B., Lipson, L.G. and Beigelman, P.M.: Forskolin
                               potentiati      41.     Schwa111, W.J ,, Lefevre.. T.M. and Lipson, L. G.: Falls in the elderly~ Tl:e use of IU.ultiple
              balance tests. Nov. 1988 meeting of Gerontological Society of America.

      *42.    Oldham, S.B., Eddlestone, G.T., Premdas, F.H. and Lipson; L.G.: the influence of age on
              glucose and forakolin- stimulated :insulin release from islets of the diabeti~ mouse. No.
              198 8 meeting of Gerontological Society of Amedca.

      *43. ·Lipson, L.G.: Cal'ing for an aging society- twenty 30 minute -videos on gerontology and
            geriatrics. Nov. 1988~ meeting of Gerontological Socjety of America.

      *44.    Palmer, S.K., Madison~ R.E. and Lipson, L.G.: Diabetes in older Japanese~Amerioans.
              November 198 S meeting of Gerontological Society of America.

     *45.    Boggs, W.L., Garcia, D.L.~ Palmer, S.K., and Lipson, L.G.; Patient compliance in an
             ethnic population: Diabetes care in elderly Mexican"Americans, Nov. 1988, meeting of
             Gerontological Society of America.

     *46.    Fadda, G.Z., Akm.al~ M., Lipson, L.G. and Massry, S.G.~ Correction of Glucose
             lntolerance (GINT) and the impaired ·insulin release of chronic renal failure (CRF) by
             Verapoamil.Kidneylnt. 35:427,1989,1989 Meetingofthe21~1 Natio:na1Kidney
             Foundation scientific Symposium.

     *47     Fadda., G.Z., Akmal, M., Lipson, L.G. and Massry. S.G.: Evidence for a direct effect of
             parathyroid hormone (PTH) on pancreatic islets. Kidney Int. 37:466, 1990, 1990 meeting
             of the 22nd National Kidney Foundation Scientific Symposium,

     *48     Fadda, G.Z., Akmal, M., Lipson, L.G. and Massry, S.G.: Mechanism of impaired insulin
             secretion in chtonic renal failure. Kidney Int. 37!505, 1990. 1990 meeung of the 22nd
             National Kidney Foundation Scientific Symposium.'

     *49.    Comunale, R., Fadda, G.Z., Premad, F.H., Tha.naldtcharu, P, Lipson, L.G, andMassryt
             S.G.: Reduced K-inducedJt'!S.Ulh.t secretion in chronic renal fail me (CRF) contribute to
             impaired extrarenal disposal ofK: Role of excess PTH. Am. Soc. Nephrol. 1:624, 1990.

     *50     Williams, B., Lowe, B., Nichol, M., McCombs, J.~ Yoon, P. and Lipson, L.G.: Improving
             drUg therapies in residential care facilities. 1994 Annual Meeting of the American
             Geriatric Society, Los Angeles, CA.

     *51. Lipson, L.G., McCombs~ J., Jelliffe, R., Williams, B., and Wilson, P.: Medications I the
          elderly: problems, policies and new solution, a symposium. 1995 Annual Meeting of the
          Ge.t:ontological Society of America, Los Angeles~ CA.

     *52. Lipson, L.G. and Kohn, J.: Govetlltnental responsiveness to changes in demographics of
          aging disease: A unique state approach to geriatric ADRD care and treatment. 1996
          Annual Meeting of Southern Medioal Association, Baltimore, Maryland•




..
~                         .. 4 •                          '\A •                          1 A •




                                                                                                                64
           53. Symposium Annual Meeting of Gerontological Society of America, San F:rancisco 1
               California, 1998.

              *Presented

   I. Gl'Mits and Research Funding (1975~2001)

       L        National Research Sentice Awards in Diabetes~ 1975-1977.
                NIAMDD. NIH. 1F32 AM 05219 MET.

      2.        Clinicalfnvestigator Award in Diabetes. 1977 ~ 1978. NIAMDD, NlH. 1 KOB AM 0320
                MET. Two additional ye~us of suppoxt,yrere given up in ol'der to change institutions.

      3. Daland Fellowship in Clinical Medicine (Diabetes Research) ofth.e American Philosophical
              Society, 1975-1978.

      4. NIH research Grant- "Pregnancy: Its role in altered insulin release." NICHlD, NIIi 1/79
              through 12/81, $134,000. 1R01 HD 12517. L.G. Lipson, P.I.

      5. American Diabetes Association Grant- "Mechanism of Insulin Release.~) 3/79 through. 8/80.
             L.G. Lipson, PJ.

      6. American Cancer Society Pilot Project Grant- "Tissue Cultul'e Studies on Human. Pituitary
             'fumors.'t 10178-9/79.1.0. Lipson, PJ.

      7. Los Angeles County Medical Association Auxiliary Grant -~~Research in Clinical Diabetes."
              7/78~1/82. L.G. Lipson, P.I.

     8. NIH Research Grant- "Calcium modulated proteins in the parii;thyroid." lWAMDD, NIH
            lROl am 27816. 12/80 through 6/85, *205~000 L.G. Lipson, Co-P .X •

. ~,.,., ..~iL, NIH Ttai:u.ing Grant- "Training in Endocrine Hypertension and EnclGc:ciru)logy-
                    Metabolism.''NIAMDD~ NIH. T 32 AM 07119. 7/8(J THROUGH6i85 $414,500. L.G.
                    Lipso~ Iusttuctor.

     10. NIH Training Grant- "Training in the Endool'inology and Neurobiology of Aging." NIA,
             NIH, 9/82 through 8/87~ $803,882. L.G. Lipson, Co~director. AG 00093.

     11. NIH Research G:rant- "Microencapsulation: A novel transplantation technique." NfAj NIH.
             3/83~2/85. L.G. Lipson, P.r.

     12. Amel'ican Diabetes Association Grant- "The 1'ole of cyclic AMP in insulin secretion in the
             diabetiomouse.j' 8/83 through 1/85. L.G. Lipsoni Co-P.I.




                                    ----------------· ·42- ·-···-·· ---·- ----- ----~- ---- --------- ------- - ----


                           ~'   .                              'i A •




                                                                                                                       65
                           13, E>HHS Center Gmnt -· ~·oerlatlic Education Center Gl'ant.'' DFlliS 1031 AH 69000.
                                   $9521000. 10/83 through 9/88. L,G, Lipson, Faculty Coordinator and Membetofthe
                                   Steering Committee.

                          14. NIH Center Grant~ "Southern California Consortium for the Study of Alzheimer's Disease."
                                  NIA, NIH. 1/85 through 12/89. $750,000/year. L.G. Lipson, Clinical Investigator.

                          15. John A. Hartford Senior Scholar Award in Geriatric Medicine- at Harvard Medical School.
                                   9/84 tlu·ough 8/85. L.G. Lipson, Award~e.

                          16. Research Grant from Roerig, Pfizer Pharmaceuticals, ~'Diabetes in Elderly Mexican
                                   Amerlcans ... l/86 through 7/87. $80,000 L.G. Lipson, M.D ..,P.L

                          17. Research Grantfi.·omRoss Laboratories~ '!Diet and Dementia." 1/88 through 12/89.$37,500.
                                   L.G. Lipson, M.D., P.I.
•   •••••••• .. •   ol
                          18. Research Gxant from HoechstPhaw.aoeuticats- "Neuropathy in the Elderly!' 1/83 through
                                   12/89, $27, 500. L.G. Lipson, M.D., P.l.

                          19. Research Grant fi:om Boehr1n.ge1' Ingelhehn Phannaaccutioals-                     27. Development Grant- USC Irvine Foundation. Diversity Project. Couxse Development.
                            !(Diversity in Aging: Roles in Bthnicity, Gender, Biology and Environment.~> 1992·
                            onward, $5;000, L.G. Lipson, M.D., Course Director and P.r.

                  28. NIH Research Grant- "Multicenter Ti'ail of Prednisone in Alzheimer's Disease." 1995,
                          $80,000. L.O. Lipson, M.D., Co-P.I.

                  29. State ofAlaska- Educational Grant ('Training of Administrators in Long Tenn. Care
                            Institutions and Health Care Providers and Planners in Special Topics 'of Gerontology
                            and Gedatrics." 3/l/96- 5120196, $16,000. L.G. Lipson, M.D., Director.

                 30. Glendale Adventist Medical Center- "Family Practice Residency Training in Geriatric
                         Medicine!' 7/l/96- 6/30/00, $6,000/year. L.G. Lipson, M.D., DireQtol'.

                 31. Research Grant from G.D. Searle and Co. ' ·~controll¢d Onset Verapamil Investigation of
                          Cardiovascular Endpoints." 5/97 through 5/02. $75.000. L.G. Lipson, M.D.~ P.I.
                                                                                                           ~   ,,   '   ...
                 32. State of Alaska, "Training in Gemphatmacy, Fall P!.'evention, and Quality Assurance in the
                           frail and demented elderly.'' 4/98~ 111102~ $200~000. L.G. Lipson, M.D .• P.I.

                 33. Research Grant from Pfizel' Phrumaceuti'9/30/02, $4,000. L.G. Lipson, M.D., P.I.~ 12/31/02.

                 35, State of Alaska, "Training in Geropharmacy: Quality Assurance in the FtaJ and Demented
                           Elderly; CQI ofPjoneers' Homes,"l/1/02-12/31/02. $100,000. L.G. Lipson, M.D., P.I.

                                                       in
                 36. State of Alaska, "Training Quality Assuranc~;~ of the Frail and Demented Elderly: CQI of
                           Pioneers' Homes/' 1/1/03-12/21/03. $100,000 L.G. Lipson, M.D., P.(.
             ,.,.J;.".. ~IJ...r.l!"'-~,o-.
       t .....                                                           •


         . 37. State of Alaska- University of Alaska. Alaska Getiatric Education Center~ Consultant
                     7/1/03 ~ 12/31/04. $18>000.

             38. State of Alaska- University of Alaska,. Alaska Geriatric Education Center- Consultant
                    . 10/1/07- 6/30!08. $10~000.

            39. State of Alaska- University of Alaska, Alaska Geriatric Education Center- Consultant
                      7/1/08-6/30/09. $1 o.ooo.




.. .                                         ... 4 •
                                                                                          "''.


                                                                                                                              67